Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS

between the Sellers identified herein and

Easterly Government Properties LP, a Delaware limited partnership

 

 

 

 

Dated as of June 15, 2018

 

 

 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS

THIS PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS (this "Agreement") is
made and entered into as of June 15, 2018 (the “Effective Date”) between the
Sellers listed on Exhibit A (each, a "Seller" and collectively, "Sellers"), on
one hand, and Easterly Government Properties LP, a Delaware limited partnership
("Purchaser"), on the other hand.

RECITALS

A.       Each Seller is the owner of the improved real property listed next to
such Seller's name on Exhibit A and more particularly described on Exhibits B-1
through B-14 (such real property, the "Real Property" and collectively with
respect to all Sellers, the "Real Properties"), together with certain personal
property located upon or used in connection with such improved Real Property and
certain other assets relating thereto, all as more particularly described in
Section 2.

B.       Sellers desire to sell to Purchaser, and Purchaser desires to purchase
from Sellers, the Properties, as hereinafter defined, on the terms and subject
to the conditions contained in this Agreement.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1.BASIC TERMS AND DEFINITIONS; REFERENCES.

1.1.Basic Terms and Definitions.  For purposes of this Agreement:

1.1.1“Charleston SSA Property” means the Property owned by Charleston SSA OC,
LLC, a Delaware limited liability company.

1.1.2"Closing Date" means the date on which the applicable Closing, as
hereinafter defined, occurs, which shall be a business day (other than a Friday)
designated by Purchaser to Seller in writing at least 10 days in advance, which
date shall be no earlier than 30 days and no later than 45 days after the
Effective Date (such date, the “First Target Closing Date”).  Notwithstanding
the foregoing, Sellers may elect in their sole and absolute discretion by
written notice to Purchaser (“Seller’s Postponement Notice”) to:

 

(a)

postpone the First Target Closing Date for any or all Properties to a date that
is not later than September 17, 2018 (“Revised First Target Closing Date”)
provided that the Closing Date with respect to Properties with an aggregate
allocated Purchase Price of at least approximately $180,000,000 (using the
allocations set forth on Schedule 1) shall occur on or before the Revised First
Target Closing Date; and

 

 

--------------------------------------------------------------------------------

 

 

(b)

postpone the Closing Date with respect to any and all remaining Properties to a
date that is not later than October 16, 2018 (“Second Target Closing Date”);
provided that the Closing Date with respect to Properties with an aggregate
allocated Purchase Price of up to approximately $150,000,000 (using the
allocations set forth on Schedule 1) may be postponed further until a date that
is not later than December 14, 2018 (“Third Target Closing Date”).

 

Sellers shall deliver Seller’s Postponement Notice to Purchaser, if at all, on
or before the date that is ten (10) days after the Effective Date and such
Seller’s Postponement Notice shall specify the Revised First Target Closing
Date, the Second Target Closing Date and/or the Third Target Closing Date, as
applicable, and the Property or Properties for which Closing will occur on each
such date (as applicable).  If Sellers do not timely deliver the Seller’s
Postponement Notice, Sellers shall have no right to postpone the Closing
pursuant to this Section 1.1.2 and the Closing Date shall occur on the First
Target Closing Date.  In the event that Sellers’ timely deliver a Seller’s
Postponement Notice to Purchaser, Sellers may elect to (i) advance one or more
of the Revised First Target Closing Date, the Second Target Closing Date or the
Third Target Closing Date (as applicable) by designating an earlier date for
Closing (any such date, an “Earlier Closing Date”), (ii) advance the Closing as
to one or more Properties on any Closing Date to any earlier Closing Date,
and/or (iii) postpone the Closing as to one or more Properties (provided that
the allocations set forth in (a) and (b) above continue to be satisfied for such
Closing), in each case in a written notice(s) to Purchaser given no less than
ten (10) days prior to the Revised First Target Closing Date, the Second Target
Closing Date, the Third Target Closing Date (as applicable) or any earlier
Closing Date.

 

References in this Agreement to the “Closing Date,” shall refer to, if and as
applicable, (a) the First Target Closing Date, (b) the Revised First Target
Closing Date, (c) the Second Target Closing Date, (d) the Third Target Closing
Date, (e) an Earlier Closing Date, (f) the date of any delayed Closing with
respect to a Property that was subject to a Withdrawn Property Notice but not
ultimately deemed a Withdrawn Property pursuant to Section 7.6, and (g) any
other date on which a Closing occurs, if and as applicable. For the avoidance of
doubt, in the event a Property becomes a Withdrawn Property, it shall be
treated, solely for the purpose of determining whether the applicable
allocations set forth in Sections 1.1.2(a) and (b) have been met at a particular
Closing, as having been included in the Closing as to which it was
then-scheduled.

1.1.3“Dallas SSA Property” means the Property owned by Dallas SSA Seller.

1.1.1“Dallas SSA Real Property” means the Real Property owned by Dallas SSA
Seller and described on Exhibit B-5.

1.1.2“Dallas SSA Seller” means Dallas SSA, L.P., a Texas limited partnership.

1.1.3“Des Plaines FAA Property” means the Property owned by the Des Plaines FAA
Seller.

1.1.4“Des Plaines FAA Seller” means GSA Des Plaines LLC, a Delaware limited
liability company.

2

--------------------------------------------------------------------------------

 

1.1.5"Escrow Agent" means Chicago Title Insurance Company, c/o Washington DC
National Commercial Center, 1901 Pennsylvania Avenue, NW, Suite 201, Washington,
DC 20006, Attention: Eric Taylor.

1.1.6 “Government Leases” means those certain leases described on Exhibit E-1
through Exhibit E-14 by and between the applicable Seller and the United States
Government directly or acting through the U.S. General Services Administration,
as tenant (collectively, the "GSA"), for the use of the applicable Property by a
Government Tenant, including all amendments and modifications thereof, entered
into by and between the applicable Seller or any predecessor landlord and GSA,
as they may be amended, modified and/or restated prior to the Closing in
accordance with Section 5.3 hereof. Notwithstanding the foregoing, the lease
between the United States of America (BPA) and GPT Portland, OR 1201 Lloyd, LLC
shall not be considered a Government Lease.

1.1.7“Government Tenants” means those government agencies occupying the Real
Properties under the Government Leases listed on Exhibit E-1 through Exhibit
E-14.   Notwithstanding the foregoing, the United States of America (BPA) Tenant
at the Property owned by GPT Portland, OR 1201 Lloyd, LLC shall not be
considered a Government Tenant.

1.1.8"Inspection Period" means the period commencing on the execution of the
Pre-Contract Access and Right of Entry Agreement dated as of May 3, 2018 and
ending upon the Effective Date.

1.1.9“Outside Closing Date” means December 21, 2018.

1.1.10“Pool B Lender” means U.S. Bank National Association, as trustee,
successor-in-interest to Bank of America, N.A., as trustee, successor by merger
to LaSalle Bank National Association, as trustee for the registered holders of
J.P. Morgan Chase Commercial Mortgage Securities Trust 2007-LDP11, acting by and
through C-III Asset Management LLC, as special servicer (and any successors,
assigns or similar of any of the foregoing).

1.1.11“Pool B Properties” mean those Properties owned by (i) Acquest Government
Leases, LLC, a New York limited liability company, (ii) Charleston SSA OC, LLC,
a Delaware limited liability company, (iii) Parkersburg BPD OC, LLC, a Delaware
limited liability company, and (iv) Pittsburgh USCIS OC, LLC, a Delaware limited
liability company.

1.1.12“Proprietary Information” means, collectively, appraisals, budgets,
strategic plans, internal analyses, marketing information, purchase agreements
(and term sheets and offers relating to any potential purchase or sale),
submissions relating to any Seller or Sellers’ obtaining of corporate
authorization, attorney and accountant work-product, attorney-client privileged
documents or other information in the possession or control of Seller(s), which
Seller(s) reasonably deem proprietary or for which disclosure is prohibited
under applicable laws or by agreement.

1.1.13“Title Company” means the Escrow Agent in its capacity as title insurer.

3

--------------------------------------------------------------------------------

 

1.1.14“Title Review Period” means the period commencing on the execution of the
Pre-Contract Access and Right of Entry Agreement dated as of May 3, 2018 and
ending upon the Effective Date.

1.1.15"Withdrawn Property" means any Property that is finally determined to be a
“Withdrawn Property” pursuant to the terms of this Agreement.

1.2.References.  All references to Schedules or Exhibits refer to the Schedules
and Exhibits attached to this Agreement and all such Schedules and Exhibits are
incorporated herein by reference.  The words "herein," "hereof," "hereinafter"
and words of similar import refer to this Agreement as a whole and not to any
particular Section hereof.

2.PURCHASE AND SALE.  Subject to the terms and conditions of this Agreement, at
the applicable Closing, each Seller agrees to sell, assign and transfer to
Purchaser or one or more Purchaser Designees (as hereinafter defined), and
Purchaser or its Purchaser Designee agrees to purchase from such Seller, for the
purchase price set forth in Section 3, the following (each, a "Property" and,
collectively with respect to all Sellers, the "Properties"):  

2.1The Real Property owned by such Seller, together with the buildings located
thereon and all other improvements located thereon (such buildings and such
other improvements are referred to herein collectively for all Sellers as the
"Improvements"); all references hereinafter made to such Real Property shall be
deemed to include all right, title and interest of such Seller in and to the
rights, privileges, easements and appurtenances benefitting such Real Property
and/or the Improvements situated thereon;

2.2All of such Seller’s right, title and interest in and to all furniture,
fixtures not deemed an Improvement, equipment, and other tangible personal
property located in or on the Property, in each case to the extent owned by such
Seller (but expressly excluding the Excluded Property, as hereinafter defined),
including, without limitation the personal property listed on Exhibit C-1
through Exhibit C-14 attached hereto (collectively for all Sellers, the
"Personal Property");

2.3All of such Seller's right, title and interest in and to any assignable
intangible property (expressly excluding the Excluded Property) used solely in
connection with the foregoing, including without limitation (i) all of Seller’s
right, title, and interest in and to all contract rights, warranties and
guaranties (express or implied), licenses, permits, entitlements, governmental
and quasi-governmental approvals, plans and specifications and certificates of
occupancy which relate exclusively to and/or benefit such Real Property and/or
such Personal Property, and (ii) all of Seller’s right to the identifying name,
if any, of each of the Improvements (collectively, for all Sellers, the
“Intangible Property”);

4

--------------------------------------------------------------------------------

 

2.4All of such Seller's right, title and interest in and to (a) the Government
Leases and (b) all other leases, licenses and other occupancy agreements listed
on Exhibit E-1 through Exhibit E-14 attached hereto, for the present or future
occupancy of any space at the Properties by the tenants thereunder (together
with the Government Tenants, the “Tenants”) affecting such Real Property as of
each applicable Closing (collectively for all Sellers, the "Leases") together
with all of Seller’s right, title and interest in and to (i) all Rents (as
hereinafter defined) or any other amounts due thereunder from the Tenants with
respect to periods following the Closing, (ii) all security and other deposits
required to be held under such Leases (collectively, the "Security Deposits"),
and (iii) all guaranties made in connection with such Leases (collectively, the
“Guaranties”); and

All of such Seller's interests in and to the assignable contracts and equipment
leases listed on Exhibit D-1 through Exhibit D-14 and Schedule 7.5.8, each
attached hereto and all contracts and equipment leases hereafter entered into by
such Seller to the extent permitted by the provisions of this Agreement,
relating to the upkeep, repair, maintenance or operation of the Real Property,
Improvements or Personal Property (collectively, for all Sellers, the
"Contracts"), to the extent Purchaser has elected or is required to assume such
contracts pursuant to the terms of Section 5.4 hereof.

Notwithstanding anything to the contrary contained herein, the terms "Property"
and "Properties" shall expressly exclude the following (collectively, the
"Excluded Property"):  (a) subject to Section 7.5.1, (i) any Rents or any other
amounts payable by current and/or former tenants of the Properties with respect
to periods prior to the Closing, and (ii) any causes of action, claims,
judgments, stipulations, orders or settlements with any current and/or former
tenants of the Properties with respect to periods prior to the Closing, (b)
except for Security Deposits and other deposits expressly addressed in Section
7.5, any cash, operating account or other account or reserve held by any Seller,
any affiliate thereof, any property manager or any lender, (c) any Proprietary
Information, (d) any proprietary trade names or trademarks of any Seller or its
property manager or the affiliates of either of them, any tenant or any other
third party, and (e) any property owned by any property manager of Seller or by
any Tenant or any other third party.  All of the Excluded Property is expressly
retained by Sellers and excluded from any conveyance or assignment otherwise
contemplated by this Agreement.

3.PURCHASE PRICE AND EARNEST MONEY.

3.1.Purchase Price.  The aggregate purchase price for the Properties shall be
Four Hundred Thirty Million and No/100 Dollars ($430,000,000.00), as adjusted
pursuant to this Agreement (as so adjusted, the "Purchase Price").  Set forth on
Schedule 1 hereto is an allocation of the Purchase Price applicable to each
Property, which allocation shall be used for all purposes of this Agreement and
shall constitute an agreement between the parties with respect to (a) the
relative value of any of the Properties or any other assets owned by a Seller,
or (b) the allocation of the Purchase Price for income tax or financial
reporting purposes.  The parties agree that the value of the Personal Property
is de minimis and no part of the Purchase Price is allocable thereto.  This
Section 3.1 shall survive each Closing.

3.2.Payment of Purchase Price.  The Purchase Price shall be payable as follows:

3.2.1Within two (2) business days following the Effective Date, Purchaser shall
deposit in escrow with Escrow Agent, in cash or immediately available funds, the
sum of Fifteen

5

--------------------------------------------------------------------------------

 

Million and 00/100 Dollars ($15,000,000.00) (the "Earnest Money").  Immediately
upon Escrow Agent's receipt of the Earnest Money, Escrow Agent shall deposit and
hold the same in a non-interest-bearing account acceptable to Sellers and
Purchaser.  If Purchaser shall fail to timely deliver the Earnest Money as
required by this Agreement, this Agreement shall automatically terminate, Escrow
Agent shall promptly return the Earnest Money in its possession, if any, to
Purchaser and thereafter neither party shall have any further rights,
obligations or liabilities hereunder except to the extent that any right,
obligation or liability set forth herein expressly survives termination of this
Agreement. Upon such termination, promptly following the written request of the
applicable Seller or Sellers’ Agent, Purchaser shall either destroy (and certify
as to the destruction) or return the Property Information to Sellers or Sellers’
Agent in accordance with Section 4.6 and shall deliver to Seller(s) or Sellers’
Agent, only to the extent requested by the applicable Seller(s) or Sellers’
Agent in writing, all Work Product (as hereinafter defined) in accordance with
and subject to Section 12.3, and, except for those provisions of this Agreement
that expressly survive the termination of this Agreement, the parties hereto
shall have no further obligations hereunder.

3.2.2Upon delivery of the Earnest Money to Escrow Agent, the Earnest Money shall
become nonrefundable, except as otherwise expressly set forth in this
Agreement.  For purposes of this Agreement, the amount of the Earnest Money
applicable to each of the Properties shall be the pro rata portion (in
proportion to the Purchase Price allocation set forth on Schedule 1) of the
Earnest Money then on deposit with Escrow Agent, provided that any Earnest Money
applicable to a Withdrawn Property shall be returned to Purchaser pursuant to
Section 7.6.2.

3.2.3Subject to the terms and provisions hereof, the Purchase Price shall be
payable at each Closing, by Purchaser paying cash, by wire transfer or cashier's
check through escrow with Escrow Agent for disbursement to Sellers at such
Closing, in the amount of the Purchase Price applicable to the Properties to be
conveyed at such Closing, as set forth on Schedule 1, less the applicable
Earnest Money (which the Escrow Agent shall wire to the applicable Seller(s) at
such Closing), plus or minus applicable prorations pursuant to Section 7.5 and
other credits and adjustments as provided herein, including Section 7.3.

3.3.Disposition of Earnest Money Upon Failure to Close.  If any Closing fails to
occur due to Purchaser's default under this Agreement, including without
limitation by reason of Purchaser’s failure to obtain financing, then the
disposition of all Earnest Money then held by Escrow Agent shall be governed by
Section 10.1; if any Closing fails to occur due to any Seller's default under
this Agreement (all of the conditions to Sellers’ obligations to close having
been satisfied or waived) and Purchaser elects to terminate this Agreement by
reason of such default, then all Earnest Money then held by Escrow Agent shall
promptly be refunded to Purchaser pursuant to Section 10.2; and if any Closing
fails to occur due to the failure of any of the conditions set forth in Sections
6.1 or 6.2 other than as a result of Purchaser's or a Sellers' default under
this Agreement, then the disposition of the applicable Earnest Money shall be
governed by Section 7.4.

6

--------------------------------------------------------------------------------

 

3.4.Independent Contract Consideration.  In addition to the Earnest Money,
Purchaser shall concurrently wire to Escrow Agent the sum of One Hundred and
No/100 Dollars ($100.00) (the "Independent Contract Consideration") which Escrow
Agent shall deliver to Sellers immediately upon Escrow Agent's receipt thereof
and which amount has been bargained for and agreed to as consideration for
Purchaser's right to inspect the Real Properties as provided herein, and for
Sellers' execution and delivery of this Agreement.  The Independent Contract
Consideration is in addition to and independent of all other consideration
provided in this Agreement, and is nonrefundable in all events.  The Independent
Contract Consideration shall not be deemed part of the Purchase Price and shall
not give Purchaser any equitable lien on or other interest in the Property, all
of which is hereby waived by Purchaser.

4.PROPERTY INFORMATION; TITLE REVIEW; INSPECTIONS AND DUE DILIGENCE;
CONFIDENTIALITY.

4.1.Property Information.  Prior to the Effective Date, Sellers have made
available to Purchaser the documents and information set forth on Schedule 4.1
attached hereto (collectively, the "Property Information") regarding the
Properties and may, after the Effective Date, make available to Purchaser
certain other documents and information regarding the Properties.  Under no
circumstances shall Purchaser be entitled to review any Sellers’ appraisals
relating to any Property or any internal financial information (other than
Property-level financials) or audits relating to any Property or any other
Proprietary Information unless delivered by Sellers in their sole
discretion.  All of the Property Information or copies thereof have been and
will be provided in their current condition without any representations or
warranties as to the accuracy, sufficiency or completeness thereof, except as
expressly set forth in Section 8.1.  

4.2.Title and Survey Review; Title Policies.

4.2.1Delivery of Title Commitment.  Purchaser has obtained, prior to the
Effective Date, from Title Company a commitment for title insurance issued by
Title Company covering each Real Property (each, a "Title Commitment" and
collectively, the "Title Commitments"), together with copies of all documents
(collectively, the "Title Documents") referenced in each Title
Commitment.  Prior to the Effective Date, Purchaser has delivered a copy of the
Title Documents to Sellers received by Purchaser pursuant to an email from
Lauren Swanson on June 13, 2018 (received at 6:47 p.m. Pacific time) sharing a
ShareFile datasite folder.  Prior to the Effective Date, Sellers have delivered
to Purchaser an existing survey for each Real Property (collectively, the
"Existing Surveys").  Purchaser, at its option and expense, may (i) obtain a new
survey for any Real Property or (ii) cause any Existing Survey to be updated or
recertified (such new surveys or updated or recertified surveys, the “Survey
Updates”).  Prior to the Effective Date, Purchaser has delivered a copy of the
Survey Updates that Purchaser has received as of the Effective Date pursuant to
an email from Lauren Swanson on June 13, 2018 (received at 6:47 p.m. Pacific
time) sharing a ShareFile datasite folder.  Purchaser understands and
acknowledges that if Purchaser elects to obtain any additional Survey Updates,
the completion and/or delivery of any Survey Update shall not be a condition
precedent to any Closing and any objections with respect thereto shall be made
in accordance with Section 4.2.3.  Notwithstanding the foregoing, Purchaser
further acknowledges that no Seller makes any representations or warranties, and
no Seller shall have any responsibility, with respect to the completeness of the
Title Documents made available to Purchaser by Title Company.  

7

--------------------------------------------------------------------------------

 

4.2.2Title Review and Cure.  Prior to the expiration of the Title Review Period,
Purchaser has been given the right to disapprove of the condition of title to
any Real Property and any matter disclosed in any Title Commitment or shown on
any Existing Survey or Survey Update (any such disapproved condition or matter,
an “Objection”).  On June 13, 2018 Purchaser delivered to Sellers and Escrow
Agent a written notice with respect to all Properties ("Purchaser's Title
Notice") of Purchaser's Objections, which Purchaser’s Title Notice specifies in
reasonable detail Purchaser’s specific Objections and to which Property such
Objections relate, together with any actions requested of Sellers with regard to
curing the same, and includes copies of any applicable Title Commitment, Title
Document and Survey Update.  Any matter contained in the Title Commitments or
shown on the Existing Surveys or Survey Updates to which Purchaser did not
previously deliver a Purchaser's Title Notice are hereby deemed Permitted
Exceptions.  In response to Purchaser’s Title Notice, Sellers have elected not
to remove or cure any of the Objections (other than Mandatory Title Cure
Items as to which Sellers must cure) raised in Purchaser’s Title Notice (which
election shall constitute, a "Seller’s Title Notice") .  Purchaser acknowledges
and agrees that any Mandatory Title Cure Items shall be deemed cured and removed
to the extent that Sellers cause such exception to be removed from record or
affirmatively insured or bonded over.  Purchaser has accepted Seller’s Title
Notice and is deemed to have waived its prior Objections, and shall proceed to
the Closing and accept title to each of the Properties in which event each of
such Objections shall become Permitted Exceptions.  Notwithstanding anything to
the contrary elsewhere in this Agreement, Sellers, at Sellers’ sole cost and
expense, shall be obligated to cure and remove of record the following matters
(collectively, the “Mandatory Title Cure Items”): (i) liens for any assignment
of leases and rents, financing statements, any deeds of trust, trust deed,
mortgage or other financing lien to the extent entered into or created by the
applicable Seller (but, with respect to the Pool B Properties, subject to the
receipt of the Pool B Lender Consent described in Section 6.2.3), (ii) any
judgment liens arising by or through Sellers, U.S. tax liens arising by or
through the applicable Seller, real property tax liens (except for any taxes not
yet due and payable), or broker liens affecting title to a Property arising by
or through the applicable Seller, (iii) mechanic’s liens or materialman’s liens
for work performed for, or authorized by, the applicable Seller, and (iv) any
other encumbrances caused or created by the applicable Seller after the
effective date of the Title Commitments without Purchaser's consent (in
Purchaser’s sole and absolute discretion).

4.2.3Updates to Title.  Notwithstanding the foregoing to the contrary, if at any
time after the effective date of the Title Commitments Title Company amends or
updates the Title Commitments or a surveyor amends or updates any Survey Update
(other than any amendment or update relating to items arising solely out of the
acts or omissions of Purchaser or its agents, partners, affiliates, successors,
assigns, employees or its agents, contractors or subcontractors (each, a "Title
Update"), Purchaser shall promptly deliver (or cause Title Company to deliver) a
copy of the Title Update to Sellers received by Purchaser.  As to any Title
Update that first discloses any additional item, in each case to the extent not
previously disclosed in the Title Commitment or any prior Title Update (or any
prior Survey Update or Existing Survey) (a “New Exception”), Purchaser shall
have five (5) business days after Purchaser's receipt of such Title Update to
review and approve or disapprove of the New Exception upon the same terms and
conditions provided above in Section 4.2.2 in connection with the Title
Commitments, and Sellers shall have the option, but not the obligation (other
than with respect to any Mandatory Title Cure Items, which Sellers much
discharge of record), to elect (silence being deemed Seller did not elect to
cure or eliminate), within five (5) business days of Purchaser’s

8

--------------------------------------------------------------------------------

 

objections, to eliminate or cure any such objections to the New Exception upon
the same terms and conditions provided above in Section 4.2.2; it being
acknowledged, however, that only if Sellers are unable or unwilling to satisfy
Purchaser’s objections to any New Exception, then Purchaser shall have the
right, at Purchaser’s option, via delivery of written notice thereof to Sellers
(each such notice, also a “Seller’s Updated Title Notice”), within five (5)
business days of the applicable Seller’s response to either (i) waive the
unsatisfied objections to the New Exception, in which event those unsatisfied
objections shall become Permitted Exceptions, or (ii) subject to the limitations
set forth in the last paragraph of Section 7.6.1.1, terminate this Agreement
with respect to the Property to which such New Exception applies, in which event
such Property shall be deemed a Withdrawn Property (without the need for
Purchaser to send a Withdrawn Property Notice and Sellers shall not be afforded
the right to elect the Cure Option) and this Agreement shall terminate with
respect to such Property in accordance with Section 7.6.2.  Upon such
termination, promptly following the written request of the applicable Seller or
Sellers’ Agent, Purchaser shall promptly either destroy (and certify as to the
destruction) or return the Property Information applicable to such Withdrawn
Property to such Seller or Sellers’ Agent in accordance with and subject to
Section 4.6, and shall deliver to the applicable Seller or Sellers’ Agent, only
to the extent requested by the applicable Seller or Sellers’ Agent, all Work
Product with respect to such Withdrawn Property in accordance with and subject
to Section 12.3, and, except for those provisions of this Agreement that
expressly survive the termination of this Agreement as to such Withdrawn
Property(ies), the parties hereto shall have no further obligations hereunder
with respect to such Withdrawn Property.  If Purchaser does not give written
notice of its objection to any New Exception within said five (5) business day
period, or notice of its election to terminate this Agreement with respect to
such Property within five (5) business days after receipt of Sellers’ response,
if any, thereto, Purchaser shall be deemed to have approved the New
Exception.  Sellers and Purchaser hereby agree that, if necessary, the
applicable Closing Date shall be extended on a day-by-day basis to provide
sufficient time for the time periods set forth in this Section 4.2.3 to run.

4.2.4Delivery of Title Policies at Closing.  At each Closing, Title Company
shall issue and deliver to Purchaser, or shall irrevocably (subject to payment
of premiums) commit to issue and deliver to Purchaser, (i) with respect to each
Real Property (other than the Dallas SSA Real Property) which is the subject of
such Closing, an ALTA Owner's Policy of Title Insurance with extended coverage,
and (ii) with respect to the Dallas SSA Real Property if it is the subject of
such Closing, a Texas Owner’s Policy of Title Insurance (Form T-1), in each case
(x) with standard printed exceptions deleted if removable by Sellers’ delivery
of an owner’s affidavit in accordance with Section 7.1.1.10 and (y) in the
amount of the applicable Purchase Price set forth on Schedule 1 for such Real
Property, insuring Purchaser as owner of fee simple title to such Real Property
subject only to the Permitted Exceptions (the "Title Policies").  For purposes
of this Agreement, "Permitted Exceptions" shall mean and include with respect to
any Real Property (a) any lien of real estate taxes and water and sewer charges,
including ad valorem taxes, special district assessments and special
assessments, payable to the applicable taxing authority not yet due and payable
as of the applicable Closing Date (subject to adjustment as herein provided),
(b) any matters affecting such Real Property which are created by or with the
consent of Purchaser or otherwise caused by the actions of Purchaser, (c) the
rights of the tenants, as tenants only, under the Leases affecting such Real
Property, (d) variations between tax lot lines and lines of record title; (e)
sales, leases, reservations or other conveyances of minerals, including oil,
gas, coal, sand and gravel in, on and under the Property by prior owners,

9

--------------------------------------------------------------------------------

 

and all rights related thereto, (f) all exceptions disclosed by any Title
Commitment, Title Update, and/or shown on an Existing Survey and/or Survey
Update relating to such Real Property and which are approved or deemed approved
by Purchaser in accordance with Section 4.2.2 and/or Section 4.2.3, and (g) all
applicable present and future laws, restrictions, ordinances, rules and
governmental regulations (including without limitation those relating to
building, zoning and land use and/or other restrictions) affecting the
development, use, occupancy or enjoyment of all or any portion of such Real
Property.  At its option, Purchaser may direct Title Company to issue title
insurance endorsements if Purchaser pays for the extra cost of such additional
endorsements; provided that Title Company's failure to issue such additional
endorsements shall not affect Purchaser's obligations under this Agreement.  For
the avoidance of doubt, any matter (other than Mandatory Title Cure Items) which
is disclosed in the Title Commitments, the Title Updates, the Existing Surveys
or the Survey Updates and not disapproved by Purchaser in Purchaser’s Title
Notice (or disapproved by Purchaser in Purchaser’s Title Notice and thereafter
removed, cured, or insured over, or deemed waived and approved in accordance
with the foregoing provisions of this Section 4.2) shall be deemed to be a
Permitted Exception hereunder and Purchaser shall not have the right to
terminate this Agreement in its entirety or with respect to any Property on
account of such matter.

4.3.Inspections; Inspection Period.  This Agreement supersedes in its entirety
that certain Pre-Contract Access and Right of Entry Agreement dated as of May 3,
2018 by and between Sellers and Purchaser, which is hereby terminated and of no
force and effect (except with respect to those provisions that survive
termination, including without limitation any indemnities and confidentiality
provisions).  

4.3.1.1Commencing from the Effective Date and continuing until the termination
of this Agreement, Purchaser, its agents, representatives, consultants,
contractors, invitees and employees (all of the foregoing, including Purchaser,
“Purchaser’s Agents”) shall have a limited license (the "License") to enter upon
the Properties during normal business hours for the purpose of making
non-invasive inspections of the Properties (the “Inspections”) at Purchaser's
sole risk, cost and expense.   Subject to Section 4.3.1.4, Purchaser’s
obligations in this Agreement shall not be limited or otherwise affected as a
result of any fact, circumstance or other matter of any kind discovered in
connection with any such inspection, access or otherwise; it being agreed that
Sellers are permitting Purchaser’s Agents such right of inspection and access as
a courtesy to Purchaser. In conducting the Inspections at the Properties or
otherwise accessing any of the Properties pursuant to the License, Purchaser
shall, and shall instruct all other Purchaser’s Agents to, at all times comply
with all applicable laws and regulations of all applicable governmental
authorities, and neither Purchaser nor any other Purchaser’s Agents shall
unreasonably interfere with the business of Sellers conducted at the Properties
or unreasonably disturb the use or occupancy of any tenant or occupant of any of
the Properties, or damage any of the Properties.  Purchaser shall be responsible
for any breach by any Purchaser’s Agents of Purchaser’s obligations under this
Agreement.  

10

--------------------------------------------------------------------------------

 

4.3.1.2Prior to performing any Inspection at any Property, Purchaser (or with
respect to (ii)(1) and (ii)(2) below, Easterly Government Properties Services
LLC (its affiliate)) shall deliver to the applicable Seller on its own behalf
and shall cause any Purchaser’s Agents that are performing any inspections to
deliver to the applicable Seller on each of their behalves, in all cases at
Purchaser’s Agents’ sole cost and expense, a certificate of insurance from an
insurer reasonably satisfactory to the applicable Seller evidencing that such
Licensee has in place primary and noncontributory (i) commercial general
liability insurance on an occurrence form for bodily injury and property damage
in an amount at least equal to $1,000,000 for each occurrence and $2,000,000 in
the aggregate, from an insurance company authorized to do business in the State
the applicable Property is located and having a “Best’s Rating” of at least “A
-” with a Financial Size Category of at least “Class VII;”, (ii) (1) workers'
compensation insurance at statutory limits with a waiver of subrogation in favor
of the applicable Seller and any other entities required by such Seller, and (2)
employer’s liability insurance of at least $1,000,000 for bodily injury by
accident and disease for each accident; and (iii) automobile liability insurance
of an amount at least equal to $1,000,000 for each accident for bodily injury
and property damage with coverage for owned, hired and non-owned vehicles used
by Purchaser and/or such Licensees at such Property.  All such certificates of
insurance shall name the Sellers and Saban Real Estate LLC (“Sellers’ Agent”) as
endorsed additional insureds and shall otherwise be in compliance with the
coverages and conditions set forth above.  

4.3.1.3All of such entries upon the Properties by Purchaser and/or Purchaser’s
Agents shall be at reasonable times during normal business hours and after at
least 48 hours prior notice to Sellers’ Agent and in all cases subject to (x)
existing tenant rights under Seller leases and (y) any notice and security
requirements applicable to the respective tenants, and such Sellers and/or
Sellers' representatives and/or agents shall have the right to accompany
Purchaser and/or other Purchaser’s Agents at all times during the Inspections
performed at the Properties.  All requests by Purchaser for access to the
Properties or notices to Sellers’ Agent which are required under this Section
4.3.1.3 shall be delivered in writing at least 48 hours in advance (which
requests/notices may be given by email only to dgoldstone@saban.com, with a copy
to bhsu@saban.com, sanderson@saban.com and phan@saban.com), and all Inspections
shall be coordinated with Sellers’ Agent.  Notwithstanding anything stated to
the contrary herein, all entries by Purchaser and Purchaser’s Agents to the
Properties shall be subject to the applicable Seller’s requirements, including
safety, notice and/or security guidelines, and Purchaser shall, and shall
instruct all of Purchaser’s Agents to, comply with such requirements.  Purchaser
shall not interview any tenants physically occupying any of the Properties
regarding the Properties without first notifying Sellers’ Agent and in all cases
affording Sellers’ Agent the opportunity to be present during such interview.  

4.3.1.4Purchaser, at Purchaser’s sole cost and expense, shall (i) promptly
repair and restore in a good workmanlike manner any damage or material
disturbance to any of the Properties caused by Purchaser and/or Purchaser’s
Agents to substantially the same condition as existed before the Inspection and
(ii) keep the Properties free and clear of any mechanic’s liens or materialmen’s
liens.  All inspection fees, appraisal fees, engineering fees and other costs
and expenses of any kind incurred by any Purchaser or Purchaser’s Agents
relating to any Inspection or other access of the Properties shall be at the
sole cost and expense of Purchaser.    Purchaser shall defend, indemnify and
hold harmless (i) each Seller, (ii) such Seller’s respective direct and indirect
owners, members and partners and (iii) each of the foregoing (i) and (ii)’s

11

--------------------------------------------------------------------------------

 

respective subsidiaries, sister companies, affiliates (including Sellers’
Agent), officers, directors, representatives, agents, consultants, tenants and
employees (each of (i), (ii) and (iii), “Seller Indemnified Parties”) from and
against any and all losses, costs, expenses and damages of any kind or nature,
claims, demands, actions, causes of action, assessments, liabilities, interest,
and/or penalties (collectively, “Losses”), including but not limited to,
mechanic's and materialmen's liens, other encumbrances, and reasonable
attorneys' fees, incurred by any Seller Indemnified Party resulting from
personal injury or property damage suffered, incurred or sustained by any of the
Seller Indemnified Parties to the extent arising out of or resulting from the
Inspections but excluding any Losses arising (A) from Purchaser's or Purchaser’s
Agent’s discovery of pre-existing conditions at the Properties except to the
extent such pre-existing conditions are exacerbated by Purchaser or Purchaser’s
Agents, and (B) from the gross negligence or willful misconduct of any Seller
Indemnified Party, and in no event shall Purchaser,  Purchaser’s Agents,
Sellers, and/or Sellers’ Agent be liable for any punitive damages (except to the
extent arising from any third party claims).  Purchaser’s right to access the
Properties shall be deemed revoked upon termination of this Agreement and
Purchaser’s right to access any Withdrawn Property shall be deemed revoked upon
termination of this Agreement as to such Withdrawn Property.  The indemnity
provisions of this Section 4.3.1.4 shall survive the Closing or any earlier
termination of this Agreement (whether in its entirety or as to one or more
Withdrawn Properties).

4.3.2Environmental Inspections.  The Inspections under Section 4.3.1 may include
non-invasive Phase I environmental inspections of the
Properties.  Notwithstanding anything else contained in this Agreement, (x) no
Phase II environmental inspections or other invasive inspections or sampling of
soil or materials, including without limitation construction materials, either
as part of the Phase I inspections or any other inspections and (y) no borings,
drillings, invasive, intrusive or destructive testing, shall be performed in,
on, about or with respect to any of the Properties without the prior written
consent of Sellers’ Agent, which may be withheld in its sole and absolute
discretion, and if consented to by Sellers’ Agent, the proposed scope of work
and the party who will perform the work shall be subject to such Sellers’
Agent’s review and approval, and in all cases, Purchaser shall be obligated to
repair or restore any damage to the extent resulting from any such test or
inspection as provided above.

4.3.3Expiration of Inspection Period.  Purchaser acknowledges and agrees that
the Inspection Period and Title Review Period have expired and, accordingly,
Purchaser is hereby deemed to be satisfied with all aspects of all the
Properties, including without limitation, the condition and suitability of all
the Properties for Purchaser's intended use, and Purchaser shall be obligated to
acquire each of the Properties in accordance with, and subject to, the
provisions of this Agreement, including Section 4.2.3.

4.4.Contracts.  At each Closing, Purchaser shall assume each applicable Seller’s
obligations arising from and after the applicable Closing Date, under the
Assumed Contracts at each applicable Property; provided, however,
notwithstanding anything stated to the contrary herein, Purchaser shall not be
obligated to assume any of Sellers' obligations under, and Sellers shall
terminate, effective as of the applicable Closing Date, (i) the property
management agreement relative to such applicable Properties to which any Seller
is a party and (ii) all Contracts that are not Assumed Contracts.

12

--------------------------------------------------------------------------------

 

4.5.Confidentiality.  The Property Information and all other information (other
than matters of public record, matters known by any Purchaser Party prior to its
disclosure by Sellers or Sellers’ Agent or inspection of the Properties, matters
independently developed without the benefit of confidential information
delivered by Sellers or Sellers’ Agent or matters generally known to the public)
relating to the Properties or any Seller that is furnished to, or obtained
through the Inspections by Purchaser, Purchaser’s Agents, or their affiliates,
lenders, employees, attorneys, accountants, consultants, contractors and other
professionals or agents (including without limitation any third party reports)
(Purchaser, Purchaser’s Agents and such other parties referred to herein as the
"Purchaser Parties"), will be treated by the Purchaser Parties as strictly
confidential, and will not be disclosed to anyone except to Purchaser Parties
who in all cases have been instructed by Purchaser to maintain the
confidentiality of such information, and upon the request of Sellers’ Agent (as
to any Property, unless the Closing has occurred with respect thereto) will be
either returned to Sellers or Sellers’ Agent or destroyed by Purchaser in
accordance with and subject to the provisions of Section 4.6.  Purchaser shall
be responsible for any breach by any Purchaser Parties of Purchaser’s
obligations under this Section 4.5.  The terms and provisions of this Section
4.5 shall survive the Closing or earlier termination of this Agreement.

4.6.Purchaser’s Return or Destruction of Property Information.  In the event of
a termination of this Agreement for any reason (whether in its entirety or as to
one or more Withdrawn Properties), promptly following the written request of any
Seller or Sellers’ Agent, Purchaser shall either return or destroy (and certify
as to the destruction) all materials and information (including, without
limitation, the Property Information) given to it by Sellers’ Agent, Sellers or
Sellers' consultants during pendency of this Agreement, provided, however, that
Purchaser Parties may retain electronic and other copies of such materials and
information to the extent necessary to comply with their respective internal
record retention policies and as may be required by applicable law.  The terms
and provisions of this Section 4.6 shall survive the Closing or earlier
termination of this Agreement (whether in its entirety or as to one or more
Withdrawn Properties).

4.7.Public Announcements.  Prior to each Closing, Sellers and Purchaser agree,
and Sellers and Purchaser shall cause their respective affiliates, not to make
any public announcements or public disclosures or communicate with any media
(each a “Public Disclosure”) with respect to the Properties that are the subject
of such Closing and or the terms of this Agreement relating to such Properties
without the prior written consent of the other party.  In addition following
each Closing hereunder, neither party shall make (and shall cause their
affiliates to not make) any Public Disclosure regarding the sale and Purchase of
the Properties that are the subject of such Closing unless such Public
Disclosure has received the prior written approval of the other party.  The
provisions of this Section 4.7 shall survive Closing or the earlier termination
of this Agreement (whether in its entirety or as to one or more Withdrawn
Properties).

13

--------------------------------------------------------------------------------

 

4.8.Permitted Disclosures.  Notwithstanding the foregoing, nothing set forth in
Section 4.5 and Section 4.7 shall preclude or be deemed to preclude a party or
its affiliates from making (and a party may make) disclosures pursuant to any
regulatory authority, law, court order, regulation, or stock exchange rule, in
connection with any subpoena served upon such party, or in connection with any
debt or equity financing obtained to facilitate the transactions contemplated by
this Agreement; provided Purchaser or Sellers, as applicable, shall provide the
other with written notice before making any such disclosure and shall not
disclose any information that would constitute a breach of any Lease.  Purchaser
shall be responsible for any breach by any Purchaser Parties of Purchaser’s
obligations under this Section 4.5.  The terms and provisions of this Section
4.8 shall survive the Closing and, as to claims relating to breaches hereof
prior to termination, any earlier termination of this Agreement (whether in its
entirety or as to one or more Withdrawn Properties).

5.OPERATIONS AND RISK OF LOSS.

5.1.Ongoing Operations.  From the Effective Date until the applicable Closing
with respect to a Property or earlier termination of this Agreement or
termination of this Agreement with respect to such Property, but subject to the
limitations set forth below, each Seller shall use commercially reasonable
efforts to (1) operate and maintain the Property owned by such Seller
substantially in the same manner as it did before the Effective Date, (2) not
directly or indirectly negotiate with any third party respecting the sale of any
Property or all Properties, or in each case, any portion thereof or interest
therein (provided that (x) transfers of non-controlling upper-tier interests by,
between or among direct and/or indirect owners and their affiliates and/or (y)
transfers of controlling upper tier interests by, between or among one or more
Saban family members, entities owned or controlled by one or more Saban family
members and trusts for the benefit of one or more Saban family members shall not
be prohibited and provided further that transfers of the Charleston SSA Property
to the GSA pursuant to the right of first refusal described in Section 8.7.2
shall not be prohibited), and (3) continue to maintain such all-risk fire and
extended coverage insurance policy or policies covering a Property,
substantially as are in force and effect on the Effective Date.

5.2.Contracts.  Seller shall not amend, modify, extend, cancel or terminate any
Contract or enter into any new contract with respect to a Property or any
portion thereof (except for contracts entered into by or on behalf of a Seller
in the ordinary course of business that are terminable without cause,
termination fee or penalty on not more than 30-days' notice), without the prior
consent of Purchaser, in Purchaser’s sole discretion.  Each Seller shall notify
Purchaser of such Seller’s intent to take any of the foregoing actions set forth
in this Section 5.2.  If Purchaser under this Section 5.2 neither approves or
disapproves such action within five (5) business days of receipt of notice of
the same, Purchaser shall be deemed to have approved such action); provided,
however, notwithstanding anything stated to the contrary herein, each Seller
may, at any time without Purchaser's consent, enter into (i) any contract
required for such Seller to comply with certain terms and provisions contained
in any Lease, (ii) any contract necessary for health and/or safety reasons
relating to the Property owned by such Seller, or (iii) any contract necessary
for the maintenance of such Real Property or for any emergency repair or
repairs; provided that in each case, unless Purchaser expressly agrees to assume
such Contract, Seller shall terminate such Contract effective as of or prior to
applicable the Closing Date and any charges accruing thereunder on or after the
applicable Closing Date and through the date of actual termination (including
any termination fee or penalty) shall be the responsibility of such Seller.

14

--------------------------------------------------------------------------------

 

5.3.Leases.  No Seller shall (i) enter into any new Lease or license affecting
the Real Property owned by such Seller, or any portion thereof, or (ii)
terminate, amend, or cancel, renew, or extend any existing Lease (all such
activity in the foregoing clauses (i)–(ii) hereinafter referred to as “Leasing
Activity”), in each case, without the prior consent of Purchaser, in Purchaser’s
sole discretion.  Seller shall notify Purchaser of its intent to do any Leasing
Activity, which notice shall include the material terms of the proposed Leasing
Activity (including all economic terms thereof) and if Purchaser neither
approves or disapproves of such Leasing Activity within five (5) business days
of receipt of notice of the same, Purchaser shall be deemed to have approved
such Leasing Activity); provided, however, notwithstanding anything stated to
the contrary herein, each Seller may, at any time without Purchaser's consent,
enter into any amendment to a Lease memorializing existing renewal, contraction,
or expansion rights in favor of a Tenant that are expressly set forth in such
Tenant’s existing Lease, provided that if there are any economic or other
material terms that must be established in connection with such renewal or
expansion, same shall be subject to Purchaser’s consent.  In the event that any
Seller enters into a new Lease or an amendment providing for an extension,
expansion, leasehold improvements to be completed by the landlord under the
Lease or any allowance payable to the tenant thereunder, provided that Purchaser
has not objected to the execution of such Lease or amendment pursuant to the
terms hereof, Purchaser shall be responsible for the payment of all such leasing
commissions and allowances and the cost of all improvements contemplated thereby
(and, to the extent that Sellers incur any of such payments or costs prior to a
Closing, Sellers shall receive a credit in respect of such amounts at such
Closing).

5.4.Existing Contracts.  On or before 5:00 P.M. (Pacific time) on June 22, 2018,
Purchaser shall notify Sellers in writing of the Contracts that Purchaser wishes
to assume at each applicable Closing (together with any Contracts entered into
with Purchaser’s consent or deemed to consent in accordance with Section 5.2 or
that Purchaser expressly elects to assume if entered into without Purchaser’s
consent or deemed consent, and the Construction Contracts (as hereinafter
defined), collectively, the “Assumed Contracts”); provided that Purchaser shall
be obligated to assume all Contracts that cannot be terminated on less than
thirty (30) days’ notice without the payment of a fee or penalty (each of which
shall also constitute Assumed Contracts).  Failure to timely deliver such notice
shall constitute Purchaser's binding election to assume all Contracts.  Notice
of termination of all such Contracts not assumed by Purchaser shall be given by
the applicable Seller effective as of or prior to the Closing Date and any
charges accruing thereunder or under any Contracts not disclosed on Exhibits D-1
through D-14 (unless Purchaser has elected to assume the same) on or after the
Closing Date and through the date of actual termination shall be the
responsibility of Sellers (including any termination fee or
penalty).  Notwithstanding the foregoing, on or prior to the Closing, each
Seller shall terminate the existing property management agreement that such
Seller has entered into relating to the management and leasing of its respective
Property.  

15

--------------------------------------------------------------------------------

 

5.5.Damage or Condemnation.  Subject to the terms hereof, risk of loss resulting
from any condemnation or eminent domain proceeding which is commenced or has
been threatened against any Real Property before the applicable Closing, and
risk of loss to such Real Property due to fire, flood or any other cause before
the applicable Closing, shall remain with the Seller that owns such Real
Property.  If before the applicable Closing for any Real Property, there is
“Major” (as defined below) loss or damage to such Property, then, the applicable
Seller shall give prompt written notice thereof to Purchaser (which notice shall
include the cost to repair and restore the Property as determined by an
architect or engineer selected by the applicable Seller and reasonably approved
by Purchaser), and Purchaser must elect to either (a) deliver a Withdrawn
Property Notice with respect to such Property (in which event Section 7.6 shall
apply), or (b) acquire such Property (subject to the satisfaction of all
applicable closing conditions) in the case of (a) or (b) by delivering written
notice of such election to the applicable Seller on or before five (5) business
days after receipt of notice from the applicable Seller of such damage or
taking, and the applicable Closing Date shall be extended as necessary to allow
for such time period to elapse.  Failure to deliver notice within the aforesaid
time period shall be deemed an election by Purchaser to acquire such
Property.  If (x) no such election is made, or (y) Purchaser elects to acquire
such Property, or (z) the loss or damage to such Property is not “Major”, then
this Agreement shall remain in full force and effect, the purchase of such
affected Property contemplated herein, less any interest taken by eminent domain
or condemnation, shall be effected with no further adjustment, and at the
Closing, the applicable Seller shall assign, transfer and set over to Purchaser
its right, title and interest in and to any awards that have been or that may
thereafter be made for such taking, and any insurance claims and proceeds that
may thereafter be made for such damage or destruction and Purchaser shall
receive a credit at the Closing in the amount of any deductible or co-payments
under the applicable insurance policy of such Seller.  

5.6.Major Loss or Damage. For purposes of this Section 5.6, the phrase(s), with
respect to any Property, "Major" loss or damage shall mean the following: (a)
damage by casualty or loss due to a condemnation that entitles GSA to terminate
its respective Government Lease pursuant to the terms thereof, (b) any loss due
to a condemnation which permanently and materially impairs the current use of or
access to such Property, (c) loss or damage to such Property such that the cost
of repairing or restoring the Property to substantially the same condition which
existed prior to the event of damage would be, in the opinion of an architect or
engineer selected by the applicable Seller and reasonably approved by Purchaser,
equal to, or greater than 5% of the Purchase Price allocated to such Property on
Schedule 1, (d) damage by casualty or any loss due to a condemnation to a
Property following which the applicable Seller’s lender requires any insurance
proceeds or condemnation awards be applied to any loan secured by such Property
and not made available for restoration of such damage or loss, unless in either
case the applicable Seller, in its sole and absolute discretion, provides
Purchaser with a credit at Closing for the full amount of the loss or the
condemnation award applied by such lender as applicable, and/or (e) any damage
by casualty that is underinsured or uninsured, unless in either case the
applicable Seller, in its sole and absolute discretion, provides Purchaser with
a credit at Closing for the uninsured or underinsured amounts.

16

--------------------------------------------------------------------------------

 

6.CONDITIONS TO PURCHASER'S AND SELLERS' OBLIGATIONS.

6.1.Conditions to Purchaser's Obligations.  Each Closing, and Purchaser's
obligation to consummate the transactions contemplated by this Agreement in
connection therewith, are subject to the satisfaction of the following
conditions for Purchaser's benefit (or Purchaser's waiver thereof, it being
agreed that Purchaser may waive any or all of such conditions) on or prior to
the applicable Closing Date as to the Properties that are the subject of such
Closing:  

6.1.1All of Sellers’ representations and warranties contained herein shall be
true and correct in all material respects as of the applicable Closing Date as
to the Sellers and Properties that are the subject of such Closing (except with
respect to a Withdrawn Property or a Property subject to a Withdrawn Property
Notice) as if such representations and warranties were made as of the applicable
Closing Date (or if such representation and warranty is made as of a certain
date, all of such representations and warranties shall be true and correct in
all material respects as of such date).  Notwithstanding anything to the
contrary in this Agreement, no Seller shall make any representations or
warranties with respect to any Withdrawn Property or any Property subject to a
Withdrawn Property Notice at the Closing (unless a Correctible Condition with
respect to such Property is cured by Seller in accordance with Section 7.6.1.1
and such Property is no longer a Withdrawn Property and is scheduled to close in
such Closing), nor are any representations or warranties with respect to any
Withdrawn Properties or Property subject to a Withdrawn Property Notice set
forth in this Agreement or any Sellers' Closing Documents conditions to any
Closing (unless a Correctible Condition with respect to such Property is cured
by Seller in accordance with Section 7.6.1.1 and such Property is no longer a
Withdrawn Property and is scheduled to close in such Closing).

6.1.2As of the applicable Closing Date, Sellers shall have performed their
obligations hereunder in all material respects as to the Properties that are the
subject of such Closing and all Sellers' Closing Documents with respect to each
such Property shall have been delivered, subject to the provisions of Section
7.6;

6.1.3As of the applicable Closing Date, with respect to the Properties that are
subject to such Closing, the applicable Government Leases shall be in full force
and effect (unless GSA has exercised a termination right provided for in such
GSA’s Government Lease), provided that Seller’s failure to satisfy the condition
in this Section 6.1.3 shall only constitute the non-fulfillment of the condition
and the same shall in no event be deemed a default by any Seller under this
Agreement unless and to the extent that such failed condition is by reason of
Sellers’ breach of an express provision of this Agreement;  

6.1.4Sellers shall have delivered no later than the three (3) Business Days
prior to the applicable Closing Date, a Tenant Estoppel on an Approved Form of
Estoppel Certificate (i) for each Government Lease executed by the Government,
and (ii) executed by Tenants under Leases that are not Government Leases
occupying at least seventy percent (70%) of the rented square footage of each of
the respective applicable Improvements (excluding the rentable square footage in
such Improvements leased pursuant to Government Leases) (collectively, the
“Estoppel Requirement”); provided that (a) a Seller’s failure to satisfy the
Estoppel Requirement shall only constitute the non-fulfillment of the condition
set forth in this Section 6.1.4 and the same shall in no event be deemed a
default by any Seller under this Agreement, and (b) in no event shall a Tenant
Estoppel be required to be obtained with respect to the Tenants listed on
Schedule 6.1.4 in order to satisfy the Estoppel Requirement (even if such
exclusion eliminates the requirement for all non-GSA Tenant Estoppels as to a
Property);

17

--------------------------------------------------------------------------------

 

6.1.5Such Closing shall not occur after the Outside Closing Date;

6.1.6Title Company is irrevocably committed (subject to payment of premiums) to
issue the applicable Title Policies provided that Seller’s failure to satisfy
the condition in this Section 6.1.6 shall only constitute the non-fulfillment of
the condition and the same shall in no event be deemed a default by any Seller
under this Agreement unless and to the extent that such failed condition is by
reason of Sellers’ breach of an express provision of this Agreement;

6.1.7No claim, action, suit, proceeding, inquiry, investigation or arbitration
by or before any governmental, regulatory, administrative, judicial or arbitral
body (an “Action”) shall be pending (other than any Action by Purchaser or any
of its affiliates) that would materially and adversely affect any Seller’s
ability to consummate the transactions contemplated by this Agreement or
otherwise enjoin or prohibit the consummation of the transactions contemplated
by this Agreement; and

6.1.8There shall not have been more than two (2) Withdrawn Property Notices
delivered or two (2) Properties which have become Withdrawn Properties pursuant
to the terms of this Agreement; provided, however, (a) the Pool B Properties
which are deemed to be Withdrawn Properties pursuant to the terms of Section
6.2.3, (b) the Intentional Breach Properties, and (c) the Charleston SSA
Property if the GSA elects to purchase such Property pursuant to the GSA’s right
of first refusal or GSA does not approve Purchaser as the purchaser of the
Charleston SSA Property, shall not count towards such two (2) Withdrawn Property
limit.

Notwithstanding the failure of any condition set forth herein, if any Closing
occurs, there shall be no liability on the part of any Seller for breaches of
covenants, representations and warranties of which Purchaser had actual
knowledge as of such Closing, and any such breaches shall be deemed waived by
Purchaser.

6.2.Conditions to Sellers' Obligations.  Each Closing, and Sellers' obligations
to consummate the transactions contemplated by this Agreement in connection
therewith, are subject to the satisfaction of the following conditions for
Sellers' benefit (or Sellers' waiver thereof, it being agreed that Sellers may
waive any or all of such conditions) on or prior to the applicable Closing Date
as to the Properties that are the subject of such Closing:

6.2.1All of Purchaser's representations and warranties contained herein shall be
true and correct in all material respects as of the applicable Closing Date as
if such representations and warranties were made as of the applicable Closing
Date;

6.2.2As of the applicable Closing Date, Purchaser shall have performed each of
its obligations hereunder in all material respects and all Purchaser Closing
Documents and Purchase Price with respect to each Property that is the subject
of such Closing shall have been delivered in accordance with Sections 3.2.3 and
7.1.2.1, subject to the provisions of Section 7.6;

18

--------------------------------------------------------------------------------

 

6.2.3For any Closing with respect to any of the Pool B Properties, solely with
respect to the Pool B Properties (and without, on its own, impacting the Closing
of any other Properties) Pool B Lender shall have consented to the same and
shall have provided releases with respect to the Properties that secure such
Pool B Properties and provided such other releases satisfactory to Sellers (and,
to the extent required by Title Company in order to remove mortgage liens
relating to the Pool B Properties, Title Company) with respect thereto (“Pool B
Lender Consent”); provided that failure to obtain the same shall (i) in no event
be deemed a default by any Seller under this Agreement, (ii) constitute the
failure of a condition precedent to the sale of any Property that is not a Pool
B Property; and (iii) render the Pool B Properties for which Pool B Lender
Consent was not obtained as Withdrawn Properties (but which Pool B Properties
shall not count towards the two (2) Withdrawn Property limit in this Agreement);

6.2.4Such Closing shall not occur after the Outside Closing Date;

6.2.5No Action shall be pending (other than any Action by any Sellers or any of
their affiliates) that would materially and adversely affect any Purchaser’s
ability to consummate the transactions contemplated by this Agreement or
otherwise enjoin or prohibit the consummation of the transactions contemplated
by this Agreement; and

6.2.6There shall not have been more than two (2) Withdrawn Property Notices
delivered or two (2) Properties which have become Withdrawn Properties pursuant
to the terms of this Agreement; provided, however, that (a) the Pool B
Properties which are deemed to be Withdrawn Properties pursuant to the terms of
Section 6.2.3, (b) the Intentional Breach Properties, and (c) the Charleston SSA
Property if the GSA elects to purchase such Property pursuant to the GSA’s right
of first refusal or GSA does not approve Purchaser as the purchaser of the
Charleston SSA Property, shall not count towards such two (2) Withdrawn Property
limit.  

7.CLOSING.  The closing and consummation of the transactions contemplated by
this Agreement, to occur in one or more tranches, as provided in this Agreement
(each, a "Closing") shall occur through escrow with Escrow Agent on the
applicable Closing Date.  Any delayed Closing with respect to a Property
pursuant to Section 7.6, shall also constitute a Closing, subject to the
provisions of Section 7.6.  Each Closing shall occur in accordance with the
following provisions.

7.1.Sellers' and Purchaser's Deliveries.

7.1.1Sellers' Deliveries.  On or before the applicable Closing Date (provided
that for any Closing as to which a defeasance is to occur, deliveries shall be
made at least two (2) business days prior to the Closing Date) each applicable
Seller shall deliver in escrow to Escrow Agent the following with respect to
each Property that is the subject of the Closing (collectively, the "Sellers'
Closing Documents"):

7.1.1.1Deed.  A deed (a “Deed”) in substantially the applicable form set forth
in Exhibits L-1 through L-11, duly executed and acknowledged by such Seller,
conveying to Purchaser or a Purchaser Designee title to the applicable Real
Property, subject to the Permitted Exceptions.  

19

--------------------------------------------------------------------------------

 

7.1.1.2Assignment of Leases and Contracts and Bill of Sale.  An Assignment of
Leases and Contracts and Bill of Sale (the "Assignments of Leases and Contracts
and Bill of Sale") in the form of Exhibit F attached hereto, executed by such
Seller.

7.1.1.3State Law Disclosures.  Such disclosures and reports and other filings
and affidavits as are required by applicable state and local law in connection
with the conveyance of such Real Property.

7.1.1.4FIRPTA.  A Foreign Investment in Real Property Tax Act affidavit executed
by such Seller substantially in the form of Exhibit G attached hereto.

7.1.1.5Rent Roll.   A copy of a current rent roll prepared, or caused to be
prepared by, the applicable Seller in the ordinary course of business.

7.1.1.6Seller’s Certificate.  A certificate, dated as of the applicable Closing
Date, stating that all of Seller’s representations and warranties contained in
Section 8.1 hereof are true and correct in all material respects as of the
applicable Closing Date as if such representations and warranties were made as
of the applicable Closing Date (or if such representation and warranty is made
as of a certain date, that all of such representations and warranties shall be
true and correct in all material respects as of such date).

7.1.1.7Novation Agreement.  With respect to the Government Leases, a novation
agreement with respect to such Government Lease in the form of Exhibit H, or
such other form as provided by GSA (the “Novation Agreement”) duly executed by
the applicable Seller (provided that (a) the parties acknowledge that GSA will
not have executed the same and (b) in the event that GSA modifies the executed
form of Novation Agreement provided by a Seller in any manner, any such
revisions shall be subject to the review and reasonable approval of such Seller
prior to attaching such Seller’s signature page thereto).

7.1.1.8Tenant Estoppels.  All original Tenant Estoppels (or copies thereof) that
the applicable Sellers have received, to the extent applicable to the Properties
that are the subject of such Closing, and not previously delivered to Purchaser
(for the avoidance of doubt, the foregoing does not expand the closing
conditions in favor of Purchaser).

7.1.1.9Other Estoppels.  An original executed O’Hare Association Estoppel or
Declaration Estoppel (or copies thereof) that the applicable Sellers have
received, to the extent applicable to the Properties that are the subject of
such Closing, and not previously delivered to Purchaser (for the avoidance of
doubt, the foregoing does not expand the closing conditions in favor of
Purchaser).

7.1.1.10Additional Documents.  Such evidence as Title Company may reasonably
require as to the authority of the person or persons executing documents on
behalf of Seller and any additional documents that Escrow Agent or Title Company
may reasonably require for the proper consummation of the transactions
contemplated by this Agreement and to issue the Title Policies including an
owner’s affidavit in the form of Exhibit I attached hereto, duly executed by the
applicable Seller.

20

--------------------------------------------------------------------------------

 

7.1.2Purchaser's Deliveries.  On or before the applicable Closing
Date  Purchaser shall deliver in escrow to Escrow Agent the following with
respect to each Property that is the subject of such Closing (provided that for
any Closing as to which a defeasance is to occur, the following documents shall
be made at least two (2) business days prior to the applicable Closing Date):

7.1.2.1Purchase Price.  The Purchase Price due pursuant to Section 3.2.3
allocable to the Properties being purchased on the applicable Closing less the
pro rata portion of the Earnest Money that is allocable to the Purchase Price
therefor (and paid to the applicable Seller), plus or minus applicable
prorations, deposited by Purchaser with Escrow Agent in immediate, same day
federal funds wired for credit into Escrow Agent's escrow account no later than
11:00 a.m. (Pacific Time) on the business day prior to the applicable Closing
Date.

7.1.2.2Assignment of Leases and Contracts and Bill of Sale.  The Assignments of
Leases and Contracts and Bill of Sale executed by Purchaser or a Purchaser
Designee.

7.1.2.3State Law Disclosures.  Such disclosures and reports and other filings
and affidavits as are required by applicable state and local law to be executed
by Purchaser or a Purchaser Designee in connection with the conveyance of the
Real Properties.

7.1.2.4Novation Agreement.  With respect to the Government Leases, a Novation
Agreement duly executed by the Purchaser or Purchaser’s Designee (provided that
(a) the parties acknowledge that GSA will not have executed the same and (b) in
the event that GSA modifies the executed form of Novation Agreement provided by
a Purchaser in any manner, any such revisions shall be subject to the review and
reasonable approval of Purchaser prior to attaching Purchaser’s  signature page
thereto).

7.1.2.5Purchaser’s Certificate.  A certificate dated as of the applicable
Closing Date stating that the representations and warranties of Purchaser
contained in Section 8.2 hereof are true and correct in all material respects as
of the applicable Closing Date.

7.1.2.6Additional Documents.  Such evidence as Title Company may reasonably
require as to the authority of the person or persons executing documents on
behalf of Purchaser and any additional documents that Escrow Agent or Title
Company may reasonably require for the proper consummation of the transactions
contemplated by this Agreement.  The documents listed in this Section 7.1 being
collectively referred to herein as the “Purchaser Closing Documents”.

7.1.3Closing Statements/Escrow Fees; Tenant Notices.  Concurrently with each
Closing, (i) Sellers and Purchaser shall deposit with Escrow Agent an executed
closing statement consistent with this Agreement and mutually acceptable to the
applicable Sellers and Purchaser in the form required by Escrow Agent, (ii)
Sellers and Purchaser shall execute at such Closing and Purchaser shall deliver
to each Tenant (other than Government Tenants and GSA) immediately after the
Closing, tenant notices regarding the sale of the applicable Real Properties in
substantially the form of Exhibit M-1 attached hereto, or such other form as may
be required by applicable state law and (iii) Seller and Purchaser shall execute
at such Closing and Purchaser shall deliver to each vendor under the Assumed
Contracts promptly after the Closing, vendor notices regarding the sale of the
applicable Real Properties in substantially the form of Exhibit M-2 attached
hereto.  

21

--------------------------------------------------------------------------------

 

7.1.4Possession; Post-Closing Deliveries.  At each Closing, Seller shall deliver
to Purchaser or a Purchaser Designee possession and occupancy of each applicable
Property, subject only to the Permitted Exceptions and the rights of Tenants
under their Leases.  Promptly following each Closing, to the extent in Sellers'
possession or the possession of Sellers' property manager, Sellers shall deliver
to Purchaser (or at Purchaser’s request, Purchaser’s property manager at the
applicable Real Property):  the copies or the original applicable Leases,
Assumed Contracts, Warranties and the other Intangible Property, if any,
receipts for deposits; and all keys, if any, used in the operation of applicable
Real Property applicable to such Closing.

7.2.Escrow Agent's Closing Obligations.  At each Closing, provided that the
conditions set forth in Sections 6.1 and 6.2 or Section 7.6, as applicable, have
been satisfied or waived, Escrow Agent shall take the following actions in the
order indicated below with respect to each Property that is the subject of the
Closing:

7.2.1With respect to all closing documents delivered to Escrow Agent hereunder,
and to the extent necessary, Escrow Agent is authorized to insert into all
blanks requiring the insertion of dates the applicable Closing Date or such
other date as Escrow Agent may be instructed in writing by Sellers and
Purchaser;

7.2.2Deliver to Sellers, by wire transfer of federal funds, the applicable
Purchase Price due pursuant to Section 3.2.3, plus or minus, as the case may be,
the net amount of prorations, credits and costs which are payable to or payable
by the Sellers pursuant to this Agreement, including prorations under Section
7.5, costs to be paid by Sellers under Section 7.3 and adjustment for any
Withdrawn Properties pursuant to Section 7.6;

7.2.3Record each Deed in the land records of the County in which the applicable
Real Property is located, together with any other documents required for filing
and recordation;

7.2.4Deliver to Purchaser and Sellers original counterparts of the documents
referred to in Section 7.1 which are executed by Sellers and Purchaser and a
conformed copy of each recorded Deed;

7.2.5Cause the issuance of the Title Policies for the Real Properties in
accordance with the provisions of Section 4.2.4; and

7.2.6Deliver to Sellers and Purchaser a final closing statement which has been
certified by Escrow Agent to be true and correct.

Notwithstanding anything herein to the contrary, in connection with any Closing
as to which Seller intends to defease any loan(s), upon (x) confirmation from
Escrow Agent that it has received all documents and funds necessary for the
applicable Closing, and (y) confirmation that all other conditions to Sellers’
and Purchaser’s obligation to consummate such Closing with respect to the
Properties subject to the Closing shall have been satisfied or waived, upon
Seller’s written notice to commence defeasance, Sellers and Purchaser shall
irrevocably commit to proceed to Closing at which time Sellers shall authorize
the “circling” of the securities for the defeasance in order to allow the
defeasance to occur on the applicable Closing Date.

22

--------------------------------------------------------------------------------

 

7.3.Escrow, Closing and Title Charges.  At each Closing escrow, title charges,
transfer taxes and other closing costs shall be allocated between Sellers, on
one hand, and Purchaser, on the other hand, as set forth on Schedule
7.3.  Purchaser shall pay for the cost of all title reports and title insurance
premiums.  Notwithstanding the provisions of Schedule 7.3, Purchaser shall pay
for all of its diligence costs and Purchaser's and Sellers' respective
attorneys' fees shall be borne and paid in all cases by the party incurring
same, and if the Closing does not occur by reason of Purchaser's or Sellers'
default under this Agreement, then all escrow and title charges (including
cancellation fees) shall be borne by the party in default, and costs other than
as set forth above or on Schedule 7.3 will be paid by Sellers, on one hand, or
Purchaser, on the other hand, as applicable, as specified by other provisions of
this Agreement or, if no provision is made in this Agreement in accordance with
local custom in the applicable county in which the Real Property is
located.  This provision shall survive each Closing or any termination of this
Agreement (whether in its entirety or as to one or more Withdrawn Properties).

7.4.Procedures Upon Failure of Condition.  Except as otherwise expressly
provided herein and subject to the provisions of Section 7.6, if any condition
set forth in Sections 6.1 or 6.2 is not timely satisfied or waived (and provided
that conditions do not need to be satisfied with respect to a Withdrawn Property
or a Property subject to a Withdrawn Property Notice in accordance with the
terms of this Agreement (unless a Correctible Condition with respect to such
Property is cured by Seller in accordance with Section 7.6.1.1 and such Property
is no longer a Withdrawn Property and is scheduled to close in the applicable
Closing)) for a reason other than the default or breach of Purchaser or Sellers
under this Agreement:

7.4.1.1This Agreement and the respective rights and obligations of Sellers and
Purchaser hereunder shall terminate (except to the extent that any right,
obligation or liability set forth herein expressly survives termination of this
Agreement) at the written election of the party for whose benefit such condition
was imposed, which written election must be made within two (2) business days
after the date on which the applicable Closing was scheduled to occur;

7.4.1.2Escrow Agent shall promptly return to Purchaser the Earnest Money then
held by Escrow Agent, and to Sellers and Purchaser all documents deposited by
them respectively, which are then held by Escrow Agent;

7.4.1.3Promptly following the written request of any Seller or Sellers’ Agent,
Purchaser shall either return or destroy (and certify as to the destruction) the
Property Information to Sellers or Sellers’ Agent in accordance with and subject
to Section 4.6, and Purchaser shall deliver to Sellers or Sellers’ Agent, only
to the extent requested by any Seller or Sellers’ Agent in writing to Purchaser,
all Work Product in accordance with and subject to Section 12.3; and

7.4.1.4Any escrow cancellation and title charges shall be borne equally by
Sellers, on one hand, and Purchaser, on the other hand.

The foregoing shall not be deemed to preclude Purchaser from giving a Withdrawn
Property Notice to the extent permitted under Section 7.6 with respect to a
Property for which a condition to close has not been satisfied.

23

--------------------------------------------------------------------------------

 

7.5.Prorations.  If the cash portion of the applicable Purchase Price is
received by Sellers' bank in time to credit Sellers’ account and pay off any
applicable financing of Sellers on the applicable Closing Date, the day the
applicable Closing occurs shall belong to Purchaser and all prorations
hereinafter provided to be made as of such Closing shall each be made as of the
end of the day before such Closing Date.  If the cash portion of the Purchase
Price is not so received by Sellers' bank in time to credit Sellers’ account and
pay off Sellers’ financing on the applicable Closing Date, then the day the
applicable Closing occurs shall belong to Sellers and such proration shall be
made as of the end of the day that is the applicable Closing Date.  In each such
proration set forth below, the portion thereof applicable to periods beginning
as of the applicable Closing shall be credited to Purchaser or charged to
Purchaser as applicable and the portion thereof applicable to periods ending as
of the applicable closing shall be credited to the applicable Seller or charged
to the applicable Seller, as applicable.  Each proration set forth below shall
be made with respect to each Property that is the subject of the applicable
Closing.  

7.5.1Collected Rent.  All rent and all other income (excluding any nonrefundable
fees and nonrefundable deposits of any nature received by a Seller prior to the
applicable Closing, all of which shall be deemed the sole property of such
Seller and further excluding all tenant deposits paid by Tenants under the
Leases assigned to Purchaser, all of which shall be credited to Purchaser as set
forth below) (collectively, "Rents") collected under Leases in effect on the
applicable Closing Date shall be prorated as of such Closing.  Uncollected Rent
(which shall, for the avoidance of doubt include Rent paid in arrears pursuant
to any Lease which has not been collected as of any applicable Closing) shall
not be prorated and, to the extent payable for the period prior to the month in
which such Closing occurs and the month in which such Closing occurs, shall
remain the property of such Seller (subject to proration for the month of
Closing as set forth herein), and Purchaser agrees to use commercially
reasonable efforts to collect such uncollected Rent in the usual course of
Purchaser’s operation of the Property, but Purchaser shall not be obligated to
declare a Lease default or institute any lawsuit to collect such uncollected
Rent.  Purchaser shall apply Rent from tenants that are collected after the
Closing first to Rents which are applicable to the month of Closing, then to
Rents then due to Purchaser after the month after such Closing, and then to
Rents which were due to such Seller before such Closing.  Sellers may not pursue
collection of any Rents following the applicable Closing Date.  Any prepaid
Rents for the period following such Closing Date shall be paid over by Sellers
to Purchaser at such Closing.  Purchaser will make reasonable efforts, without
suit or declaration of a default under the applicable Lease, to collect any
Rents applicable to the period before such Closing, by sending to tenants bills
for the payment of past due Rents following such Closing Date.  With respect to
Tenants that are responsible for all or a share of taxes (including metro rail
taxes in Virginia), insurance charges and other operating expenses under Leases
(“Additional Rents”), the parties shall “re-prorate” such Additional Rents
(including any portions thereof that may be required to be refunded to Tenants)
pursuant to Section 7.5.8 at the time that such estimates are actually adjusted
or reconciled pursuant to the terms of the Leases (taking into account the
credits, if any, given at Closing related thereto).  If any Seller collects any
Rents or Additional Rents after Closing that are due to Purchaser pursuant to
the foregoing, such Seller shall promptly tender the same to Purchaser after
taking into account the above prorations.  If Purchaser collects any Rents or
Additional Rents after Closing that are due to Sellers pursuant to the
foregoing, Purchaser shall promptly tender the same to Sellers after taking into
account the above prorations.  Until the Novation Agreements are executed by GSA
and payments under Government Leases are made directly to Purchaser or a
Purchaser Designee, Sellers shall maintain (or cause to be maintained) bank
accounts for a period not to exceed nine (9) months following the applicable
Closing to which payments under Government Leases are sent and shall promptly
deliver Purchaser’s share of the same to Purchaser upon receipt.  

24

--------------------------------------------------------------------------------

 

7.5.2Taxes and Assessments.  Real estate and personal property taxes, water and
sewer charges (if any), vault charges (if any), and any and all other municipal
or governmental assessments of any and every nature levied or imposed by any
governmental authority (“Taxes”) with respect to such Property for the relevant
tax year in which such Property is being sold and that are not yet due and
payable or that have not yet been paid shall be prorated as of such Closing
based upon the most recent ascertainable assessed values and tax rates and based
upon the number of days Purchaser and the applicable Seller will have owned such
Property during such relevant tax year.  Sellers shall receive a credit for any
Taxes paid by Sellers and applicable to any period after such Closing.  If, as
of such Closing Date any Seller is protesting or has notified Purchaser, in
writing, that it has elected to protest any Taxes (a “Tax Appeal”), then
Purchaser agrees that such Seller shall have the right (but not the obligation),
after such Closing Date to continue such Tax Appeal.  Purchaser further agrees
to reasonably cooperate with Sellers and execute any documents reasonably
requested by Sellers to the extent reasonably satisfactory to Purchaser in
connection with such Tax Appeals.  Any tax savings received (“Tax Refunds”) for
the relevant tax year under any Tax Appeal, whether filed by any Seller or
Purchaser, shall be prorated between the parties based upon the number of days,
if any, such Seller and Purchaser respectively owned the applicable Property
during such relevant tax year; any payment of Tax Refunds to Purchaser or such
Seller shall be net of any fees and expenses payable to any third party for
processing such Tax Appeal, including attorneys’ fees.  Sellers shall have the
obligation to refund to any tenants any portion of such Tax Refund paid to
Sellers which may be owing to such tenants, which payment shall be paid to the
tenants or to Purchaser within fifteen (15) business days of delivery to Sellers
by Purchaser of written confirmation of such tenants’ entitlement to such Tax
Refunds.  Purchaser shall have the obligation to refund to tenants in good
standing as of the date of such Tax Refund, any portion of such Tax Refund paid
to it which may be owing to such tenants.  Sellers and Purchaser agree to notify
the other in writing of any receipt of a Tax Refund within fifteen (15) business
days of receipt of such Tax Refund.  To the extent either party obtains a Tax
Refund, a portion of which is owed to the other party, the receiving party shall
deliver such portion of the Tax Refund to the other party within fifteen (15)
business days of its receipt.  If Purchaser or Sellers fail to pay such
amount(s) to the other as and when due, such amount(s) shall bear interest from
the date any such amount is due to Sellers or Purchaser, as applicable, until
paid at the lesser of (a) ten percent (10%) per annum and (b) the maximum amount
permitted by law.  The obligations set forth herein shall survive the applicable
Closing.

7.5.3Contracts.  At each Closing, Purchaser will assume the obligations
applicable to the period from and after such Closing under the Assumed Contracts
relating to the Properties that are the subject of such Closing.  Any accrued
and unpaid amounts payable or receivable under the Assumed Contracts assigned to
Purchaser or a Purchaser Designee, and any amounts prepaid or collected by
Sellers prior to the Closing under such Contracts and attributable to periods
from and after the Closing, shall be prorated (with Sellers being responsible
for accrued and unpaid amounts (and receiving amounts collected) relating to the
period prior to Closing during which Seller owned the applicable Property and
Purchaser being responsible for amounts payable (and receiving amounts
collected) with respect to the period on or after Closing).

25

--------------------------------------------------------------------------------

 

7.5.4Tenant Deposits.  All refundable tenant security deposits required to be
held by a Seller under a Lease (and interest thereon if required by law or
contract to be earned thereon) and not theretofore lawfully applied to tenant
obligations under the Leases of the Property that is the subject of such Closing
shall be transferred or credited to Purchaser at such Closing or placed in
escrow if required by law.  As of such Closing, Purchaser shall assume the
applicable Seller’s obligations related to tenant security deposits to the
extent of the actual security deposits transferred or credited to Purchaser at
such Closing.  Seller shall cause any non-cash security deposits, including any
letters of credit, to be assigned to Purchaser as of the Closing Date, provided
that with respect to any letters of credit that are transferable by their terms,
Seller (at its reasonable expense, unless payable by the applicable Tenant under
its Lease) may deliver to Purchaser at the applicable Closing the fully executed
(with signatures notarized or signatures guaranteed as required by the issuer of
the letter of credit) forms necessary to effect such assignment. Purchaser will
indemnify, defend, and hold such Seller harmless from and against all loss,
cost, damages (including reasonable attorneys’ fees) suffered by such Seller
arising from Purchaser’s failure to return any Tenant Security Deposit actually
received by Purchaser, in accordance with the terms of the applicable lease
agreement, and such indemnity shall survive each Closing.

7.5.5Utilities, Utility Deposits and Operating Costs.  Utilities for the Real
Property (excluding utilities for which payment is made directly by tenants),
including water, sewer, electric, and gas, based upon the last reading of meters
prior to such closing and charges and other operating costs (including, without
limitation, assessments and amounts payable to any state or local government or
municipality or any private association) relative to the Property that is the
subject of such Closing shall be prorated (with Sellers being responsible for
accrued and unpaid amounts (and receiving amounts collected) relating to the
period prior to Closing during which Seller owned the applicable Property and
Purchaser being responsible for amounts payable (and receiving amounts
collected) with respect to the period on or after Closing).  Sellers shall be
entitled to a credit for all security deposits held by any of the utility
companies providing service to the applicable Real Property which are
transferred to Purchaser.  Sellers shall endeavor to obtain meter readings on
the day before such Closing Date and if such readings are obtained, there shall
be no proration of such items and Sellers shall pay at such closing the bills
therefor for the period to the day preceding such Closing, and Purchaser shall
pay the bills therefor for the period subsequent thereto.  If the utility
company will not issue separate bills, Purchaser will receive a credit against
the Purchase Price for such Property for such Seller’s portion and Purchaser
will (i) escrow any amounts as may be required by Title Company or Escrow Agent
in accordance with applicable state law, and (ii) pay the entire bill prior to
delinquency after the applicable Closing.  If a Seller has paid utilities in
advance in the ordinary course of business, then Purchaser shall be charged its
portion of such payment at the applicable Closing.  Purchaser shall take all
necessary steps to effectuate the transfer to Purchaser’s name as of the date of
Closing of all utilities which are in any Seller’s name.  With respect to any
deposit held by utility companies as of a Closing Date Sellers shall be entitled
to a credit unless Purchaser shall have opened a new account in Purchaser’s name
and posted a replacement deposit (in which event the deposit made by a Seller
shall belong to Sellers and Sellers shall be entitled to recover such deposits
at or following the Closing).  

26

--------------------------------------------------------------------------------

 

7.5.6Owner Deposits.  Sellers shall receive a cash credit from Purchaser at such
Closing for the following (collectively, “Owner Deposits”):  all bonds,
deposits, letters of credit, set aside letters or other similar items, if any,
that are outstanding with respect to such Property that have been provided by
such Seller or any of its affiliates to any governmental agency, public utility,
or similar entity (to the extent assigned to Purchaser).  To the extent any
Owner Deposits are not assigned to Purchaser, Purchaser shall replace such Owner
Deposits and obtain the release of such Seller (or its affiliates) from any
obligations under such Owner Deposits.  To the extent that any funds are
released as a result of the termination of any Owner Deposits for which a Seller
did not get a credit, such funds shall be delivered to Sellers immediately upon
their receipt.

7.5.7Leasing Commissions, Free Rent and Tenant Improvement Allowances;
Costs.  Purchaser shall receive a credit at each applicable Closing for any
Property subject to such Closing with respect to the outstanding leasing
commissions, tenant improvement allowances, lease buy out costs, moving, design
and refurbishment allowances, rent abatements and free rent periods under the
Leases set forth on, and to the extent provided on, Exhibit J (“Tenant
Inducement Costs”) (but only to the extent that Sellers have not paid any such
amounts or incurred costs with respect thereto prior to the applicable
Closing).  To the extent that Purchase receives a credit therefor, Purchaser
shall be responsible for such Tenant Inducement Costs.  For the avoidance of
doubt, Purchaser shall receive no credits with respect to leasing commissions,
tenant improvement allowances, lease buy out costs, moving, design and
refurbishment allowances, rent abatements and free rent periods except as
specifically set forth on Exhibit J (subject to the limitations set forth in
this Section 7.5.7).

7.5.8Capital Improvements, Tenant Improvements, GSA Improvements.  Seller has
commenced or expects to commence certain capital improvement projects and tenant
improvement work at some of the Properties as described on Schedule 7.5.8 and
Seller shall diligently pursue the completion of same in the ordinary course of
business prior to the Closing at its sole cost and expense.  In the event that
any such capital improvement project or tenant improvement work is not completed
as of the applicable Closing (collectively, the “Unfinished Work”), Purchaser
shall receive a credit (without duplicating amounts credited pursuant to Section
7.5.7) in the amount of any unpaid sums payable under the Contracts applicable
to such Unfinished Work (the “Construction Contracts”) and the applicable Seller
shall assign and Purchaser shall assume any such Construction Contract at the
applicable Closing (such Construction Contracts shall be deemed Assumed
Contracts).  At or prior to the applicable Closing, the applicable Seller shall
deliver to Purchaser (i) reasonable evidence of the amounts paid by Seller under
such Construction Contracts, and (ii) unconditional partial lien waivers from
the applicable contractor(s), subcontractor(s) and material providers performing
or providing materials for the Unfinished Work with respect to the portion of
the Unfinished Work completed and paid for by Seller prior to Closing.  With
respect to Unfinished Work for which the “Lessor” is to be reimbursed by the GSA
or other Tenant under the applicable Lease, upon completion of the Unfinished
Work and upon receipt of such reimbursement from the GSA or other Tenant,
Purchaser shall pay to the applicable Seller all amounts paid for by such Seller
or credited to Purchaser at Closing with respect to the Unfinished
Work.  Notwithstanding the foregoing, the “Lessor” pursuant to the terms of
certain Government Leases has the obligation to perform cyclical painting,
recarpeting, replacements of wall coverings, etc. in the applicable premises,
after Closing, and the performance and payment for such work shall be the
responsibility of

27

--------------------------------------------------------------------------------

 

Purchaser.  In the event that any Government Tenant requires cyclical painting,
recarpeting (other than with respect to carpeting for the Pittsburgh FBI
Property which is addressed pursuant to Section 7.5.7), replacements of wall
coverings, etc. in the applicable premises between the Effective Date and the
Closing as to a Property, the applicable Seller shall complete the same to the
extent that such work would be completed prior to the applicable Closing if
conducted in the ordinary course of business (and shall otherwise become the
obligation of the Purchaser from and after Closing).

7.5.9Final Adjustment After Closing.  If final prorations cannot be made at such
Closing for any item being prorated under this Section 7.5, or if any proration
is made at closing on an estimated basis (including any Taxes prorated on an
estimated basis because the current actual Taxes are not known as of the
applicable closing) or if the amount of any proration is determined by either
party to be erroneous (“Post Closing Proration”) then Purchaser and Sellers
agree to allocate such items on a fair and equitable basis as soon as invoices
or bills are available, with final adjustment to be made as soon as reasonably
possible after the applicable Closing, but in no event later than one (1) year
after such Closing (except as to Taxes and Additional Rents which shall be
reconciled when final invoices, bills or Lease reconciliations are completed, as
applicable).  Sellers shall have reasonable access to, and the right to inspect
and audit, Purchaser’s books to confirm the final prorations for a period of
three (3) years after such Closing.  Notwithstanding anything to the contrary
stated in this Section 7.5.8, except for any Post Closing Prorations (which must
be determined and paid within one (1) year after the applicable Closing or such
other period as provided in this Section 7.5.8), all prorations made under this
Section 7.5.8 shall be final as of the applicable Closing and shall not be
subject to further adjustment (whether due to an error or for any other reason)
after the applicable Closing.  The terms and provisions of this Section 7.5.8
shall survive the applicable Closing.

7.6.Withdrawn Properties.

7.6.1Withdrawn Property Notice.  

Prior to the Outside Closing Date with respect to any Property (and for the
avoidance of doubt, in no case after a Closing for such Property has occurred),
if (i) with respect to any individual Seller or any individual Property, the
conditions set forth in Section 6.1 are not satisfied and such failed condition
is not by reason of a Seller’s default or Purchaser’s default, (ii) a “Major”
loss (as defined in Section 5.5) has occurred at a Property, (iii) Sellers have
elected to cure or remove an Objection in a Seller’s Updated Title Notice but
are unable to cure or remove such Objection on or before the applicable Closing
Date, or (iv) Seller commits a willful and deliberate breach of this Agreement
as to one or more additional Properties for the purpose of preventing a Closing
from occurring as to such Property(ies) (each such Property, an “Intentional
Breach Property”), then Purchaser, as its sole remedy (except as set forth in
Section 5.5), may notify the applicable Seller, in writing (a "Withdrawn
Property Notice"), that it designates such Property a potential "Withdrawn
Property" on or before the earlier of (x) five (5) business days after learning
of same and (b) prior to the applicable Closing Date.   Notwithstanding anything
to the contrary set forth in this Agreement, no more than two (2) Withdrawn
Property Notices may be delivered in the aggregate; provided, however, that (a)
Pool B Properties which are deemed to be Withdrawn Properties pursuant to the
terms of Section 6.2.3, (b) Intentional Breach Properties, and (c) the
Charleston SSA Property if the GSA elects to

28

--------------------------------------------------------------------------------

 

purchase such Property pursuant to the GSA’s right of first refusal or GSA does
not approve Purchaser as the purchaser of the Charleston SSA Property, shall not
count towards such two (2) Withdrawn Property limit.  For the avoidance of
doubt, no Withdrawn Property Notice may be delivered after a Closing or Closings
have occurred with respect to such Property, and the delivery of any Withdrawn
Property Notice shall not have any effect on such prior Closing or Closings.  If
Purchaser fails to timely deliver a Withdrawn Property Notice with respect to a
potential “Withdrawn Property”, then (x) such Property shall be purchased by
Purchaser on the applicable Closing Date, subject to all terms and conditions of
this Agreement and except as expressly set forth in Section 5.5, there shall be
no liability on the part of any Seller for breaches or occurrences that gave
rise to Purchaser’s right to have delivered a Withdrawn Property Notice and any
such breaches or occurrences shall be deemed waived by Purchaser and (y)
Purchaser shall be deemed to have waived its right to deliver a Withdrawn
Property Notice with respect to such Property for such breaches or occurrences.

7.6.1.1With respect to any Property that is the subject of a Withdrawn Property
Notice, the applicable Seller shall elect, in its sole and absolute discretion
by written notice provided to Purchaser no later than five (5) business days
after its receipt or provision of the Withdrawn Property Notice (and the
applicable Closing Date shall be extended to allow such period to run) to either
(i) attempt to cure any issues, conditions or circumstances that make such
Property a potential Withdrawn Property (each, a “Correctible Condition”) prior
to the applicable Closing Date (the “Cure Option”) or (ii) accept the Property
subject to the Withdrawn Property Notice as a “Withdrawn Property” whereby the
Property shall be handled pursuant to Section 7.6.2 below as a Withdrawn
Property.   If the applicable Seller elects the Cure Option and Seller effects
the cure of such Correctible Condition, Seller shall provide Purchaser with
evidence of the same (collectively, a “Cure Notice”) and Seller shall have the
right to cause the closing of the acquisition of such Property to occur on the
First Closing Date, the Revised First Target Closing Date, the Second Closing
Date, the Third Closing Date or any Earlier Closing Date or any other Closing
Date, or, if the cure is not effected by the final Closing as to all other
Properties, at a separate Closing as to such Property not later than the Outside
Closing Date, in each case by providing written notice to Purchaser not less
than ten (10) days before the desired Closing Date.  If the applicable Seller
elects the Cure Option but does not timely deliver a Cure Notice or otherwise
determines in its sole discretion not to cure the Correctible Condition, then
the Property shall be finally determined to be a “Withdrawn Property”.  

Notwithstanding any provision of this Agreement, no Property shall be finally
determined to be a “Withdrawn Property”: (W) unless Purchaser or Seller has
timely delivered a Withdrawn Property Notice with respect thereto and either (1)
Seller accepted such Property as a Withdrawn Property, (2) Seller did not
deliver a Cure Notice, or (3) Seller fails, after its delivery of a Cure Notice,
to effect the cure of the Correctible Condition, (X) such Property is a Pool B
Property that becomes a Withdrawn Property pursuant to Section 6.2.3, (Y) such
Property is deemed a Withdrawn Property pursuant to Section 8.7.2, or (Z)
Sellers have elected not to cure an Objection pursuant to Section 4.2.3 and
Purchaser elects to terminate this Agreement with respect to such Property
pursuant to Section 4.2.3.

29

--------------------------------------------------------------------------------

 

For the avoidance of doubt, notwithstanding anything in this Agreement to the
contrary, after two (2) permitted Withdrawn Property Notices have been delivered
or two (2) Properties have otherwise become Withdrawn Properties, no other
Withdrawn Property Notices may be delivered and no other Properties may
otherwise become Withdrawn Properties; provided, however, that (a) Pool B
Properties which are deemed to be Withdrawn Properties pursuant to the terms of
Section 6.2.3, (b) Intentional Breach Properties, and (c) the Charleston SSA
Property if the GSA elects to purchase such Property pursuant to the GSA’s right
of first refusal or GSA does not approve Purchaser as the purchaser of the
Charleston SSA Property, shall not count towards such two (2) Withdrawn Property
Notice or two (2) Withdrawn Property limits.

7.6.2Partial Termination and Refund of Earnest Money. With respect to any
Property that is finally determined to be a “Withdrawn Property” pursuant to the
terms of Section 7.6.1, as Purchaser’s sole and exclusive remedy with respect to
such Withdrawn Property (i) the parties shall promptly (and in any event within
one (1) business day after such designation) notify Escrow Agent thereof in
writing, (ii) the portion of the Earnest Money that is allocated to the
Withdrawn Property pursuant to Section 3.2.1 shall be refunded to Purchaser
within two (2) business days after Escrow Agent is notified thereof, and (iii)
this Agreement shall be automatically terminated solely as to such Withdrawn
Property but shall otherwise remain in full force and effect as to all other
Properties, provided that (w) the Purchase Price shall be reduced by the amount
allocated to the Withdrawn Property as set forth on Schedule 1 attached hereto,
(x) the Seller that owns the Withdrawn Property shall no longer be a party to
this Agreement, (y) the Withdrawn Property shall no longer be included as a
Property hereunder and the Real Property, Improvements, Leases, Contracts,
Personal Property and intangible property that are associated with such
Withdrawn Property shall be likewise excluded and (z) promptly following the
written request of the Seller of such Withdrawn Property or Sellers’ Agent,
Purchaser shall either destroy (and certify as to the destruction) or return the
Property Information with respect to such Withdrawn Property to such Seller or
Sellers’ Agent in accordance with Section 4.6 and shall deliver to such Seller
or Sellers’ Agent, only to the extent requested by the applicable Seller(s) or
Sellers’ Agent in writing, all Work Product (as hereinafter defined) with
respect to such Withdrawn Property in accordance with and subject to Section
12.3.  

7.6.3Effect on Sellers’ Representations and Warranties and Closing Conditions.
Notwithstanding anything to the contrary in this Agreement, if a Property is
finally determined to be a Withdrawn Property pursuant to Section 7.6.1 and this
Agreement is terminated as to such Withdrawn Property pursuant to Section 7.6.1,
then (i) no Seller shall make or be deemed to make any representations or
warranties with respect to such Withdrawn Property at the Closing, (ii) no
representations or warranties with respect such Withdrawn Property set forth in
this Agreement or any Sellers’ Closing Documents shall be conditions to the
Closing and (iii) Purchaser shall not be deemed to make any representations or
warranties with respect to its purchase of such Withdrawn Property, Purchaser
shall have no further liability under this Agreement with respect to such
Withdrawn Property (except indemnity obligations which survive the termination
of the Agreement) and the terms of Section 7.6.2 shall apply.

30

--------------------------------------------------------------------------------

 

8.REPRESENTATIONS, WARRANTIES AND COVENANTS

8.1.Sellers’ Representations and Warranties.  Each Seller, severally and not
jointly, represents and warrants to Purchaser that as of the Effective Date and
the applicable Closing Date:

8.1.1This Agreement has been duly authorized, executed and delivered by such
Seller and all consents required under such Seller’s organizational documents or
by law have been obtained.  All documents that are to be executed by such Seller
and delivered to Purchaser on the Closing Date, have been, or on the Closing
Date, will be, duly executed, authorized and delivered by the applicable
Seller.  This Agreement and all such documents are, and on the Closing Date,
will be, legal, valid and binding obligations of the applicable Seller,
enforceable in accordance with their terms (subject in all cases to bankruptcy,
insolvency and similar laws and general equitable principles) and do not, and at
the time of the Closing Date, will not, (a) violate any provisions of any
judicial or administrative order, injunction, decree, regulation or ruling of
any court or any governmental bodies or agencies having jurisdiction over Seller
or (b) conflict with, result in a breach of, or constitute a default under the
organizational documents of Seller, any note or other evidence of indebtedness,
any mortgage, deed of trust or indenture, or other agreement or instrument to
which Seller or any Property owned by the Seller (or any portion thereof) is a
party or to which Seller is subject or bound. Each individual executing this
Agreement on behalf of a Seller is duly authorized to do so.

8.1.2Such Seller is a limited liability company or limited partnership duly
formed, currently existing and in good standing under the laws of its state of
formation, is qualified and in good standing to transact business in the State
in which the Property owned by such Seller is located, and has the power and
authority to consummate the transactions contemplated by this Agreement.  

8.1.3There are no material actions, suits or proceedings (including arbitration
proceedings) pending or, to Seller’s knowledge, threatened against such
Seller.  

8.1.4As of the Effective Date, such Seller has not received any written notice
of a condemnation action against its respective Property. To each Seller’s
knowledge, there are no pending or threatened condemnation or eminent domain
proceedings (or proceedings in the nature or in lieu thereof) affecting its
Property or any portion thereof or affecting the use of its Property or any
portion thereof.

8.1.5Other than the Contracts listed on Exhibits D-1 through D-14 and Schedule
7.5.8 (as such lists shall be updated by Sellers with respect to new Contracts
entered into by the applicable Seller following the Effective Date in accordance
with the terms of this Agreement), there are no agreements concerning the
upkeep, repair, operation, management or maintenance of such Seller’s Property
in each case that would obligate Purchaser to make payments during any calendar
year in excess of $100,000 in the aggregate as to any one Property that are not
terminable on less than thirty (30) days’ notice without penalty).  Seller has
delivered to Purchaser a true, correct and complete copy of each such Contract
and all amendments and modifications thereof to the extent in its possession and
control. To such Seller’s knowledge, no material default, delinquency or breach
exists on the part of any contractor or other third-party under the
Contracts.  To Sellers’ knowledge, there are no material defaults or breaches on
the part of Seller under any of the Contracts.

31

--------------------------------------------------------------------------------

 

8.1.6Such Seller is not a foreign corporation, foreign partnership or foreign
estate (as such terms are defined in Section 1445 of the Code).

8.1.7Other than the Leases listed on Exhibit E-1 through Exhibit E-14 (as such
list shall be updated by Sellers with respect to new Leases entered into by the
applicable Seller(s) following the Effective Date in accordance with the terms
of this Agreement), there are no leases, or other occupancy agreements in effect
with respect to such Seller’s Property.  Seller has delivered, or made
available, to Purchaser true, correct and complete copies of the Leases and all
amendments and modifications thereof to the extent in its possession and
control.  All of the Leases are in full force and effect (except as to the
Buffalo Property (as defined in Exhibit A) with respect to the undated and/or
not fully executed Amendments 3, 4, 5 and 6 as to which Sellers make no
representations or warranties).  Seller has neither given nor received any
written notice of default under the applicable Leases, in each case which
remains uncured.  Such Seller is not in default under any Lease in any material
respect and to Seller’s knowledge no Tenant is in default under the terms of its
respective Lease in any material respect.  To Seller’s knowledge, there have
been no modifications, amendments or supplements to the Leases, written or
otherwise, except as set forth on Exhibit E-1 through Exhibit E-14.  As of the
Effective Date, no Tenant is delinquent in the payment of Rents beyond
applicable notice and cure periods and no Tenant has paid fixed rent more than
one (1) month in advance.  Seller has not received written notice that any
Tenants have any claims or offsets against Seller pursuant to the Leases that
remain unresolved (other than reconciliations and true-ups, which, as of the
Effective Date, apply to the year in which Closing occurs and the prior years in
the ordinary course of business). As of the Effective Date, Seller has not
received any written notice of a bankruptcy event involving any of the Tenants
renting at least 5% of the rentable square footage of such Seller’s Property.

8.1.8Except as expressly set forth in the Leases, Seller has not granted any (1)
right to lease or sublease any portion of the Real Property, (2) right of
renewal or extension, (3) right of cancellation, termination or modification of
any of the Leases, (4) option to lease or purchase all or any portion of the
Real Property, or (5) any right of first refusal to lease or purchase all or any
portion of the Real Property.

8.1.9Except as set forth on Exhibit J hereto, all Tenant Inducement Costs due
and payable by landlord to any Tenant or other monetary consideration required
under a Lease to be paid by landlord thereunder to or for the benefit of the
Tenant thereunder with respect to the execution of a Lease or the exercise of an
extension or renewal in each case to the extent that such Leases, extensions or
renewals were signed or exercised prior to the Effective Date, including
free-rent periods have been fully paid for and/or credited to such Tenant (as
applicable) (or Purchaser shall receive a credit therefor as provided in Section
7.5.7).   Notwithstanding the foregoing, certain other Tenants have the right to
repainting and recarpeting of their premises from time to time during the term
of their Leases (pursuant to the terms thereof) and that while no Tenants have
requested the completion of any such work as of the Effective Date which has not
been completed, such work may be required to be performed in the future, and all
such work and the payment of such tenant improvement allowance shall be at
Purchaser’s sole cost and expense. As of the Effective Date, no Seller has
received any written notice from GSA terminating its Government Lease, pursuant
to a contractual right to do so in such Government Lease, with such termination
being effective prior to the natural expiration of the then-current term of the
Government Lease (without consideration of any unexercised extension options).  

32

--------------------------------------------------------------------------------

 

8.1.10No brokerage or leasing commissions or other compensation (“Leasing
Commission”) is or will be due or payable to any party (“Lease Broker”) with
respect to or on account of the Leases or any extensions or renewals thereof, in
each case other than to the extent that such Leases, extensions or renewals were
signed or exercised prior to the Effective Date and Seller will pay in full, at
or before Closing, all sums now or hereafter due to any Lease Broker on account
of such Leases or any such extensions or renewals thereof.

8.1.11No Seller or any of its affiliates is or will be an entity or person (i)
that is listed in the Annex to, or is otherwise subject to the provisions of
Executive Order 13224 issued on September 24, 2001 (“EO13224”), (ii) whose name
appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) most current list of “Specifically Designated National and
Blocked Persons” (which list may be published from time to time in various
mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf) (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224, (iv) is subject to
sanctions of the United States government or is in violation of any federal,
state, municipal or local laws, statutes, codes, ordinances, orders, decrees,
rules or regulations relating to terrorism or money laundering, including
without limitation EO13224 and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, or (v) who is otherwise affiliated with any entity or person listed above
(any and all parties or persons described in clauses (i) – (v) above are herein
referred to as a “Prohibited Person”).  Seller covenants and agrees that neither
it nor any of its affiliates shall (aa) conduct any business, nor engage in any
transaction or dealing, with any Prohibited Person, including, but not limited
to, the making or receiving of any contribution of funds, goods, or services, to
or for the benefit of a Prohibited Person, or (bb) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
EO13224.

8.1.12Seller has not received any written notification from any governmental
authority that the Property or any portion thereof is in violation of any
applicable fire, health, building, use, occupancy or zoning laws where such
violation remains outstanding.

8.1.13Other than as shown on the Title Commitment, Seller has no knowledge and
has received no written notice of any existing or proposed special assessments
or similar taxes, charges or assessments against the Property.  Except as set
forth on Schedule 8.1.13, as of the Effective Date, no Seller has filed, or has
retained anyone to file, notices of protests against, or to commence action to
review, real property tax assessments against the Property or any portion
thereof.

8.1.14Except as set forth on Schedule 8.1.14, Seller has no employees and there
is no obligation on the part of Purchaser to employ any employees at the
Improvements which will be binding on Purchaser after Closing.  The applicable
Seller shall terminate the employees listed on Schedule 8.1.14 on or before the
Closing applicable to such Seller.

33

--------------------------------------------------------------------------------

 

8.1.15Seller has not received any written notice of any pending administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
Hazardous Materials or any Environmental Law against or affecting Seller or the
Property that have not been remedied or cured, in each case.

8.1.16The historical operating statements of income and expense of Sellers
provided to Purchaser as of the Effective Date in the dataroom folder entitled
Full Due Diligence Materials\Historical Financials are the operating statements
used by Sellers in connection with their business operations.

8.1.17Seller has not deliberately or intentionally removed, omitted, or redacted
any material information from the Property Information provided to Purchaser
with the intention of deceiving Purchaser as to material matters, except as
specifically identified to Purchaser identifying the basis for such removal,
omissions or redaction.

Notwithstanding anything to the contrary in this Agreement, prior to the
applicable Closing, Sellers shall have the right to amend and supplement any
exhibit or schedule to this Agreement from time to time solely to reflect
matters arising after the Effective Date that are permitted under this Agreement
or to maintain the truth or accuracy of the applicable representation or
warranty or the information disclosed therein; provided that the foregoing right
to amend, supplement or replace the exhibits and schedules hereto shall not be
deemed to permit Sellers to default under any covenant made by Sellers
herein.  If any amendment or supplement of any exhibit or schedule to this
Agreement that is made by Seller in accordance with this Section causes the
closing condition set forth in Section 6.1.1 to be unsatisfied with respect to
any Seller, Purchaser may designate the affected Property or Properties owned by
such Seller or Sellers as a Withdrawn Property or Withdrawn Properties in
accordance with and to the extent permitted by Section 7.6.  As of the
applicable Closing, if the Closing occurs, the representations and warranties of
Sellers herein shall be deemed modified to reflect any facts disclosed to or
otherwise actually known by Purchaser prior to such Closing; provided, however,
that for all purposes of this Agreement, Purchaser shall be deemed to have
actual knowledge of any information contained in the Property Information and
the Work Product delivered or made available to Purchaser on or before such
Closing.

8.2.Purchaser’s Representations and Warranties.  Purchaser makes the following
representations and warranties to Sellers:

8.2.1Purchaser is a limited partnership duly formed, currently existing and in
good standing under the laws of the State of Delaware, and at the applicable
Closing, Purchaser or a Purchaser Designee taking title to a Property will be
qualified and in good standing to transact business in the State in which such
Property is located and has the power and authority to consummate the
transactions contemplated by this Agreement.  Each individual executing this
Agreement on behalf of Purchaser is duly authorized to do so.

34

--------------------------------------------------------------------------------

 

8.2.2This Agreement has been duly authorized, executed and delivered by
Purchaser and all consents required under Purchaser’s organizational documents
or by law have been obtained.  All documents that are to be executed by
Purchaser and delivered to Sellers on the Closing Date have been, or on the
Closing Date will be, duly executed, authorized and delivered by
Purchaser.  This Agreement and all such documents are, and on the Closing Date
will be, legal, valid and binding obligations of Purchaser, enforceable in
accordance with their terms (subject in all cases to bankruptcy, insolvency and
similar laws and general equitable principles) and do not, and, at the time of
the Closing Date, will not, (a) violate any provisions of any judicial or
administrative order, injunction, decree, regulation or ruling of any court or
any governmental bodies or agencies having jurisdiction over Purchaser or (b)
conflict with, result in a breach of, or constitute a default under the
organizational documents of Purchaser, any note or other evidence of
indebtedness, any mortgage, deed of trust or indenture, or other agreement or
instrument to which Purchaser is a party or to which Purchaser is subject or
bound. There are no actions, suits or proceedings (including arbitration
proceedings) pending or, to Purchaser’s knowledge, threatened against
Purchaser.  Each individual executing this Agreement on behalf of Purchaser is
duly authorized to do so.

8.2.3Neither Purchaser nor any of its affiliates is or will be an entity or
person that is a Prohibited Person.  Purchaser covenants and agrees that neither
Purchaser nor any of its respective officers, directors, shareholders, partners,
members or affiliates (including without limitation indirect holders of equity
interests of Purchaser) shall (aa) conduct any business, nor engage in any
transaction or dealing, with any Prohibited Person, including, but not limited
to, the making or receiving of any contribution of funds, goods, or services, to
or for the benefit of a Prohibited Person, or (bb) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
EO13224.

8.2.4Purchaser is not purchasing any of the Property with “plan assets” of an
Employee Benefit Plan subject to Title I of the Employee Retirement Income
Security Act of 1974 or of a plan subject to Section 4975 of the Internal
Revenue Code of 1986, as amended (the “Code”).

8.2.5Purchaser has access to sufficient funds to permit Purchaser to consummate
the transactions contemplated by this Agreement on the Closing Date and to pay
any and all fees and expenses required to be paid by Purchaser in connection
with the transactions provided for herein on the Closing Date.

8.3.Designated Knowledge Party.  As used herein, the reference to “Seller’s
knowledge” shall be deemed to mean the current, actual knowledge, after inquiry
of the on-site property manager and engineer, if any, at the applicable
Property, of Philip Han (the “Designated Knowledge Person”) and shall not be
construed, by imputation or otherwise, to refer to the knowledge of any property
manager or broker or to any other officer, agent, manager, representative or
employee of any Seller, or to impose upon the Designated Knowledge Person any
duty to investigate the matter to which such actual knowledge, or the absence
thereof, pertains, other than to make inquiry as aforesaid.  There shall be no
personal liability on the part of the Designated Knowledge Persons arising out
of any of Sellers’ representations and warranties.

35

--------------------------------------------------------------------------------

 

8.4.Survival of Representations and Warranties and Post-Closing Covenants.  

8.4.1The covenants in this Agreement, and the representations and warranties
contained in Sections 8.1 and 8.2 may be relied upon by the party receiving the
same and shall survive each applicable Closing Date.  The representations and
warranties and post-Closing covenants (that expressly survive Closing) of the
Sellers shall survive each applicable Closing Date for two hundred seventy (270)
days following such Closing Date (the “Survival Period”).  In the event a
written claim is made against a Seller within the applicable Survival Period,
such Survival Period shall toll with respect to such claim while such claim is
outstanding.  No claim may be made based on any breach of any representations or
warranties contained in Sections 8.1 after expiration of the applicable Survival
Period.  Purchaser shall not make any claim on account of a breach of
representations or warranties by any Seller unless and until the aggregate
measure of such claims against such Seller exceeds $50,000 (“Floor”) and in such
event such Seller shall be liable for all such claims from dollar one.  In no
event shall the aggregate liability of any Seller to Purchaser for any breach of
any representation or warranty set forth in this Section 8.1, and for any breach
of any covenant made by any Seller set forth in this Agreement or in Sellers’
Closing Documents, exceed an amount equal to 1.25% of the Purchase Price
allocated to such Seller’s Property on Schedule 1 the (“Cap”).  For the
avoidance of doubt, if the Closing occurs, the maximum aggregate liability of
each Seller shall in no event exceed the Cap.  For the avoidance of doubt,
without affecting the Cap as it applies to each Seller, the aggregate liability
of all Sellers hereunder shall not exceed $5,375,000.

8.4.2Notwithstanding the foregoing, the Survival Period, the Floor and Cap shall
not apply to (i) Sellers’ indemnification obligations under Sections 11.2 and
12.24.3.3, (ii) Sellers’ obligations pursuant to Section 7.5, or (iii) Sellers
obligations pursuant to Section 12.5.

8.5.[Intentionally Omitted]

8.6.Hazardous Materials.   Except as set forth in Section 8.1, no Seller makes
any representations or warranties as to the presence or absence of any Hazardous
Materials, as hereinafter defined, in, on, under or about any Property,
including but not limited to asbestos or radon.  Purchaser specifically waives
any private right of action provided under any Environmental Laws, as
hereinafter defined, to recover or be reimbursed for any liabilities, costs,
fees, or expenses from any Seller.  Purchaser agrees to accept complete
responsibility for the allocation of any response costs under any Environmental
Laws (including without limitation CERCLA, as hereinafter defined).

8.6.1Subject to Section 9.2.5, upon Closing, Purchaser releases each applicable
Seller from any and all claims, demands, losses, damages, liabilities, causes of
action, liens, costs and expenses (including without limitation attorneys’ fees
and costs to the extent permitted by law) to the extent arising out of the
presence of any Hazardous Materials in, on or about any Property, the release of
Hazardous Materials from any Property, any violation of any Environmental Laws
or other laws, or any other environmental matter or condition, that is related
to any Property.  Notwithstanding the foregoing, such release does not apply to
any acts of any Seller first occurring following such Closing.

8.6.2[Reserved].

36

--------------------------------------------------------------------------------

 

8.6.3As used herein, the term “Hazardous Materials” shall mean any hazardous or
toxic materials, substances or wastes, such as (a) substances defined as
“hazardous substances,” “hazardous materials,” or “toxic substances” in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Resource Conservation and Recovery Act of 1976 (“RCRA”), and/or
the Hazardous Materials Transportation Act (49 USC Section 1801, et seq.), as
any of such acts are amended from time to time; (b) any materials, substances or
wastes which are toxic, ignitable, corrosive or reactive and which are regulated
by any local governmental authority, any agency of the States in which the
Properties are located or any agency of the United States of America; (c)
asbestos, petroleum and petroleum based products, urea formaldehyde foam
insulation, polychlorinated biphenyls (PCBs), and freon and other
chlorofluorocarbons; and (d) those substances defined as any of the foregoing in
the regulations adopted and publications promulgated pursuant to each of the
aforesaid laws (all of the aforesaid laws and all other laws, rules and
regulations applicable to Hazardous Materials, including, without limitation,
the Federal Water Pollution Control Act, the U.S. Environmental Protection
Agency regulations at 40 CFR, Part 261, the Clean Water Act, the Safe Drinking
Water Act, the Toxic Substance Control Act, and/or any rules or regulations
promulgated under any of the foregoing, being referred to herein collectively as
the “Environmental Laws”).

The provisions of this Section 8.6 shall survive the Closing.

8.7.Statements of Lease; Tenant Estoppels; Charleston SSA Property, Declaration
Estoppels.  

8.7.1Statements of Lease; Tenant Estoppels.  Promptly after the Effective Date,
each Seller shall request a statement of lease from the GSA, in the form
attached hereto as Exhibit K-1 or such other form as may be acceptable to GSA
(collectively the "Statements of Lease") and estoppel certificates (each, an
“Estoppel Certificate" or collectively the "Estoppel Certificates") from the
remaining Tenants under the Leases in the forms required by such Leases or,
alternatively, if a particular Lease does not contain an estoppel form, in the
form attached hereto as Exhibit K-2.  Sellers agree to use commercially
reasonable good faith efforts to obtain the Statements of Lease from GSA and the
Estoppel Certificates from the other Tenants, provided that the failure to
obtain any of the Statements of Lease of Estoppel Certificates shall in no event
be deemed a default by a Seller under this Agreement, provided that Seller has
used commercially reasonable efforts to obtain the Statements of Lease and the
Estoppel Certificates.  Sellers shall prepare and provide to Purchaser drafts of
each Estoppel Certificate and Statement of Lease for Purchaser’s review and
reasonable comment before delivering the completed Estoppel Certificates and
Statements of Lease to the Tenants and GSA. The Estoppel Certificates and
Statements of Lease will be deemed approved by Purchaser unless Seller receives
specific written objections from Purchaser (which may be delivered by email to

[       ] and [       ]) within three (3) Business Days following the date
Seller delivers the completed Estoppel Certificates and Statements of Leases to
Purchaser.  Each approved (or deemed approved) completed Estoppel Certificate
and Statement of Lease (or any alternative form provided by a Tenant that
satisfies the requirements of Statements of Lease or Estoppel Certificates in
the first sentence of this Section 8.7) is referred to herein as an “Approved
Form of Estoppel Certificate.”  An Estoppel Certificate or Statement of Lease
signed by the applicable Tenant is referred to herein as the “Tenant
Estoppel”.  Promptly following receipt of a Tenant Estoppel from a Tenant,
Seller shall deliver the Tenant Estoppel to Purchaser and such Tenant Estoppel
will be deemed approved by Purchaser unless Seller receives specific written

37

--------------------------------------------------------------------------------

 

objections from Purchaser (which may be delivered by email to [       ] and
[       ]) within three (3) Business Days following the date Seller delivers the
Tenant Estoppel to Purchaser.  Purchaser may only disapprove a Tenant Estoppel
which is substantially in the form of the Approved Form of Estoppel Certificate
if such Tenant Estoppel:  (1) contains information that is materially and
adversely inconsistent with (i) Seller’s representations and warranties set
forth in Section 8.1 hereof, or (ii) the copy of the applicable Lease provided
or made available to Purchaser by Seller; (2) discloses a material non-monetary
uncured breach by Seller or the applicable Tenant of the Lease; (3) asserts a
material monetary obligation of Seller to the applicable Tenant (e.g., Tenant
Inducement Costs, rent concessions, improvements or reimbursements due to the
Tenant) which was not disclosed in writing to Purchaser prior to the expiration
of the Inspection Period, unless Seller agrees to make payment of same at
Closing; (4) makes any material adverse qualification to or denial of any of the
statements set forth in the Approved Form of Estoppel Certificate (provided that
qualifications as to a Tenant’s knowledge or as to materiality shall in no event
constitute material qualifications); or (5) is dated more than sixty (60) days
prior to the applicable Closing Date.

8.7.2Charleston SSA Property Right of First Refusal With respect to the
Charleston SSA Property, Seller shall deliver a notice to GSA in the form set
forth on Schedule 8.7.2 (the “Charleston ROFR Notice”).  If GSA timely notifies
the owner of the Charleston SSA Property that it intends to purchase the
facility in accordance with the terms of the Charleston ROFR Notice, then the
Charleston SSA Property shall be deemed a Withdrawn Property in accordance with
Section 7.6, provided that in such event the Charleston SSA Property shall not
count towards the (2) Withdrawn Property limit.  Notwithstanding anything to the
contrary set forth in this Agreement, the Charleston SSA Property shall not be
designated for Closing prior to the earlier of (a) the day following the
expiration of the 60 day right of first refusal notice period set forth in the
Lease, or (b) the date on which GSA provides a written waiver with respect to
its right to purchase the Charleston SSA Property in relation to the Charleston
ROFR Notice, without Purchaser’s prior written consent in its sole discretion.

8.7.3Declaration Estoppels.  Seller shall use commercially reasonable efforts to
obtain and deliver to Purchaser prior to Closing an estoppel signed by the
applicable counterparty with respect to the agreements set forth on Schedule
8.7.3 (collectively, the “Declaration Estoppels”) in a form reasonably
acceptable to Purchaser without any materially adverse exceptions or
qualifications (provided that qualifications as to a party’s knowledge or as to
materiality shall in no event constitute material adverse
qualifications).  Seller’s delivery of the Declaration Estoppels shall not be a
condition precedent to Purchaser’s obligation to close hereunder and in no event
shall the inability or failure of Seller to obtain and deliver the Declaration
Estoppels be a default of any Seller under this Agreement.

8.7.4Additional Property Matters.  The applicable Seller:

8.7.4.1shall use commercially reasonable efforts to satisfy or otherwise cause
to be removed from title the Contractor’s Notice of Project Commencement between
Choate Construction Company (contractor) and Charleston Federal Courthouse, LLC
(owner), recorded September 26, 2014 in Book 431, Page 437.  In the event that
such Seller is unable to do so, it shall not constitute a breach by such Seller
but shall constitute the failure of a condition precedent in favor of Purchaser
(as if the same was included in Section 6.1) with respect to the Property owned
by Charleston Federal Courthouse, LLC;

38

--------------------------------------------------------------------------------

 

8.7.4.2has provided to Purchaser: (a) with respect to that certain Maintenance
Agreement, relating to the Property owned by GPT Portland, OR 1201 Lloyd, LLC
(Recording Date: September 19, 2000; Recording No.: 2000-130214), evidence of
(i) its submission of the annual inspection maintenance reports for the past 2
years with respect to the Downstream Defender Treatment Device/Detention
Facility/Storm Conveyance Structures as required by the Maintenance Agreement
and (ii) the scheduled maintenance of the Oil-Water Separator for the past 2
years as required by the Maintenance Agreement; and (b) with respect to that
certain Operations & Maintenance Agreement, relating to the Property owned by
GPT Portland, OR 1201 Lloyd, LLC (Recording Date: September 24, 2009; Recording
No.: 2009-135840), evidence that it is materially complying with the
requirements of the Operations and Maintenance Plan.  In the event that the
evidence provided by Purchaser discloses liabilities or conditions that were not
known to Purchaser and are materially adverse to Purchaser or the Property from
and after Closing, Purchaser shall have until 5:00 p.m. (Pacific time) on June
20, 2018, to provide written notice to Sellers of its disapproval thereof in
which case, if such Seller is not able to remedy or satisfy the same and/or
which the applicable Seller does not agree to indemnify Purchaser (in a manner
reasonably acceptable to Purchaser) with respect to such liabilities (which such
Seller shall be under no obligation to do), it shall not constitute a breach by
such Seller but shall constitute the failure of a condition precedent in favor
of Purchaser (as if the same was included in Section 6.1) with respect to the
Property owned by GPT Portland, OR 1201 Lloyd, LLC;

8.7.4.3use commercially reasonable efforts to, with respect to that certain
Parking Easement and Declaration of Covenants dated September 12, 2003 relating
to the Property owned by Parkersburg BPD OC, LLC (recorded in Deed Book 1057, at
Page 866, as modified by Corrected Parking Easement and Declaration of Covenants
dated October 28, 2004, recorded in Deed Book 1074, at page 781), provide copies
of (a) Memorandum of Understanding dated 6/26/2002 from such Seller with respect
thereto; (b) Environmental Remediation Agreement dated September, 2003; and (c)
parking construction contract between the City and BPD Parkersburg, LLC
(referenced in Section 2.1(f) of the Declaration); and (iv) parking facility
lease from the City to BPD Parkersburg, LLC and the GSA (referenced in Section
2.2(a) of the Declaration).  In the event that such Seller is unable to provide
the same, or in the event that such Seller provides the same and such documents
disclose liabilities or conditions that were not known to Purchaser and are
material and adverse to Purchaser or the Property from and after Closing,
Purchaser shall have until 5:00 p.m. (Pacific time) on the date that is three
(3) business days after delivery thereof to provide written notice to Sellers of
its disapproval thereof in which case, if such Seller is not able to remedy or
satisfy the same and/or which the applicable Seller does not agree to indemnify
Purchaser (in a manner reasonably acceptable to Purchaser) with respect to such
liabilities (which such Seller shall be under no obligation to do), it shall not
constitute a breach by such Seller but shall constitute the failure of a
condition precedent in favor of Purchaser (as if the same was included in
Section 6.1) with respect to the Property owned by Parkersburg BPD OC, LLC;

39

--------------------------------------------------------------------------------

 

8.7.4.4use commercially reasonable efforts to, with respect to that certain
Project Financing Agreement between 3000 Sidney Street Associates LLC and the
Urban Redevelopment Authority of Pittsburgh dated March 6, 2003 and recorded
March 7, 2003 in Deed Book Volume 11590, page 476, provide copies of (each as
referenced therein) (a) the TIF Plan, (b) the Cooperation Agreement, and (c) the
Tax Funds Agreement dated as of 11/1/1999, as amended, by and between the URA
and J.P. Morgan Trust Company, National Association (as successor to Chase
Manhattan Trust Company, National Association).  In the event that such Seller
is unable to provide the same, or in the event that such Seller provides the
same and such documents disclose liabilities or conditions that were not known
to Purchaser and are material and adverse to Purchaser or the Property from and
after Closing, Purchaser shall have until 5:00 p.m. (Pacific time) on the date
that is three (3) business days after delivery thereof to provide written notice
to Sellers of its disapproval thereof in which case, if such Seller is not able
to remedy or satisfy the same and/or which the applicable Seller does not agree
to indemnify Purchaser (in a manner reasonably acceptable to Purchaser) with
respect to such liabilities (which such Seller shall be under no obligation to
do), it shall not constitute a breach by such Seller but shall constitute the
failure of a condition precedent in favor of Purchaser (as if the same was
included in Section 6.1) with respect to the Property owned by Pittsburgh USCIS
OC, LLC;

8.7.4.5use commercially reasonable efforts to obtain, with respect to the Des
Plaines FAA Property, an estoppel executed by the O’Hare Lake Owner’s
Association in substantially the form attached as Schedule 8.7.4.5 (the “O’Hare
Association Estoppel”) dated not more than sixty (60) days prior to the
applicable Closing and without any material or adverse exceptions or
qualifications (provided that qualifications as to a party’s knowledge or as to
materiality shall in no event constitute material qualifications).  In the event
that such Seller is unable to provide the same, it shall not constitute a breach
by such Seller but shall constitute the failure of a condition precedent in
favor of Purchaser (as if the same was included in Section 6.1) with respect to
the Des Plaines FAA Property; and

8.7.4.6shall use commercially reasonable efforts, as to the Property owned by
The Riverdale FDA LLC, to cause to be closed, the open permits shown on Schedule
8.7.4.6 (except to the extent that work with respect to any such permit is
ongoing as of Closing).  In the event that such Seller is unable to do so, it
shall not constitute a breach by such Seller but shall constitute the failure of
a condition precedent in favor of Purchaser (as if the same was included in
Section 6.1) with respect to the Property owned by The Riverdale FDA LLC.

8.8.Novation Agreement.  

8.8.1Promptly after the applicable Closing, with respect to each Government
Lease, Seller will work with GSA to obtain the execution by GSA of a Novation
Agreement.  If prior to execution of a Novation Agreement, GSA requires changes
to such Novation Agreement signed at Closing, then such changes shall be
reasonably accommodated by Purchaser and such Seller.  Notwithstanding the
foregoing, in the event GSA requires that Purchaser process and obtain a
Novation Agreement, Purchaser shall be obligated to work to obtain the execution
by GSA of such Novation Agreement and Seller (at no material out-of-pocket cost
to Seller) shall reasonably cooperate with Purchaser in obtaining same.

40

--------------------------------------------------------------------------------

 

8.8.2From and after the applicable Closing, Purchaser shall be permitted to
contact GSA in order to obtain the Novation Agreements with respect to
Properties acquired by Purchaser, and such Sellers shall provide Purchaser with
contact information for the GSA’s applicable contracting officer.  Each
applicable party agrees, at its own expense, to cooperate in good faith in
connection with obtaining such documents, including the execution of the
Novation Agreements.  For the period of time between Closing and GSA’s execution
and delivery of the Novation Agreements recognizing Purchaser as the new
“Lessor” under the Government Leases (“Pre-novation Period”).  Purchaser
acknowledges that each Seller will continue to be the “Lessor” under the
respective Government Lease.  However, after Closing, Purchaser shall be solely
responsible for the performance of any obligations under the Government Leases
for the period after Closing.  Accordingly, Purchaser hereby agrees to
indemnify, defend, and hold the Seller Indemnified Parties harmless from and
against any liabilities, damages, costs, and expenses (including, but not
limited to, reasonable attorneys’ fees) arising from or related to Purchaser’s
noncompliance with any of the terms of any Government Leases during or relating
to the Pre-novation Period (“Pre-novation Period Indemnity”).  Purchaser and
Sellers agree to use commercially reasonable efforts to obtain the approval of
GSA to make the effective date of the Novation Agreements the same as Closing
Date.  Purchaser and Sellers shall promptly and diligently execute and complete
any forms, registrations, or other requirements of GSA in connection with the
recognition of Purchaser as the new Lessor under the Government Leases.

8.8.3In the event that GSA requires that the Novation Agreement include the
provision set forth on Schedule 8.8.3 (or words to that effect), Sellers and
Purchaser shall work together in good faith to resolve the same; provided,
however, that Sellers shall not be required to agree to the same unless
Purchaser, in its sole discretion agrees to provide Sellers with an indemnity
that is acceptable to Sellers in their sole discretion.

8.8.4The provisions of this Section 8.8 shall survive Closing.

9.

AS-IS TRANSACTION, RELEASE AND INDEMNITY AS-IS TRANSACTION; PURCHASER
ACKNOWLEDGMENTS AND AGREEMENTS.  

9.1.As-Is Transaction, Purchaser Acknowledgments and Agreements.  Purchaser
hereby acknowledges and agrees as follows:

9.1.1Purchaser is acquiring each Property “AS IS, WHERE IS” AND “WITH ALL
FAULTS, LIABILITIES, AND DEFECTS, LATENT OR OTHERWISE, KNOWN OR UNKNOWN,” in its
present state and condition as of the applicable Closing Date, with no rights of
recourse against any Seller (or any related or affiliated party) for same except
for a breach of any express representation or warranty made by such Seller in
this Agreement or any Sellers’ Closing Document.  Purchaser acknowledges that
Purchaser will be given a full and complete opportunity to conduct its own
investigation as to any matter, fact, or issue which might influence Purchaser’s
decision to purchase the Properties.  During the Inspection Period, Purchaser
was given the right to make a thorough inspection and investigation of the
Properties employing its own experts for such purpose.  Purchaser represents and
warrants as of each applicable Closing that Purchaser has been afforded the
right to conduct a thorough inspection of the applicable Properties and is not
relying on any representation or warranty of any Seller other than those
expressly set forth in Section 8.1 herein (and subject in all events to the
limitations in

41

--------------------------------------------------------------------------------

 

this Agreement).  Purchaser understands and agrees that except as expressly set
forth in Section 8.1 no Seller makes any warranties regarding, and shall have no
liability whatsoever with respect to, the accuracy, correctness, or suitability
of the Property Information.  Purchaser further acknowledges that the AS-IS
nature of the transaction and that the other terms and conditions described in
this Section have been taken into account in the establishment of the Purchase
Price.  The provisions of this Section shall survive each Closing as to the
applicable Property(ies) acquired pursuant thereto.

9.1.2Except to the extent expressly set forth in Section 8.1 and the Sellers’
Closing Documents, no Seller nor any of Seller’s affiliates, direct or indirect
owners, agents, contractors, consultants, attorneys, or representatives have
made, do not make, and specifically negate and disclaim, and Purchaser is not
relying on, any representations, warranties, promises, covenants, agreements or
guaranties of any kind or character whatsoever, whether express or implied, oral
or written, past, present or future, of, as to, concerning, or with respect
to:  (i) the value of any Property; (ii) any income to be derived from any
Property; (iii) the suitability of any Property for any and all activities and
uses which Purchaser may conduct thereon, including without limitation, the
possibilities for further development of any Property or construction thereon,
the feasibility of adopting any condominium form of ownership or Purchaser’s
ability to market the same; (iv) the habitability, merchantability,
marketability, profitability or fitness for a particular purpose of any Property
or any improvements thereon; (v) the manner, quality, state of repair or lack of
repair on any Property or any improvements thereon; (vi) the nature, quality or
condition of any Property, including without limitation with respect to water
conditions, soil, geological or geotechnical condition (including without
limitation soil expansiveness, corrosivity, or stability, or seismic,
hydrological, geological and topographical conditions and configurations,
including without limitation any opinions or conclusions of any soils
engineer(s) retained to perform geotechnical and/or soils studies or to oversee
any soils engineering aspects of developing any Property); (vii) the compliance
of or by any Seller, any Property, or its operation with any codes, laws, rules,
ordinances, regulations of any applicable governmental authority or body; (viii)
the manner or quality of the construction or materials incorporated into any
Property; (ix) compliance with Environmental Laws or land use laws, rules,
regulations, orders, codes or requirements, including, but not limited to, the
Americans with Disabilities Act of 1990, and/or any rules or regulations
promulgated under any of the foregoing (as the same may be amended from time to
time); (x) the presence or absence of radon gas, methane gas, or any Hazardous
Materials at, on, under, or adjacent to any Property; (xi) the content,
completeness or accuracy of any Property Information and/or Title Commitments;
(xii) the conformity of any improvements to any plans or specifications,
including without limitation any plans and specifications that may have been or
may be provided to Purchaser; (xiii) the conformity of any Property to past,
current or future applicable zoning or building requirements; (xiv) deficiency
of any undershoring; (xv) deficiency of any drainage; (xvi) the fact that all or
a portion of any Property may be located on or near an earthquake fault line or
in or near an earthquake or seismic hazard zone; (xvii) the existence of vested
land use, zoning or building entitlements affecting any Property; (xviii) water
rights or the availability of or access to water; (xix) the presence or
suitability of any utilities or availability thereof, or (xx) any other matter
relating to any Property or to the development, construction, operation, or sale
of any Property, including, but not limited to, legal requirements, valuations,
feasibility, cost, governmental permissions or entitlements, claims and
obligations, license and other use rights and claims, the future use and
operation of any Property and marketability and investment return.  No Seller
nor

42

--------------------------------------------------------------------------------

 

its direct or indirect owners, affiliates, and each of the foregoing’s
employees, agents, contractors, consultants, attorneys or representatives shall
be liable for any relief, including damages, rescission, reformation, allowance
or adjustments based on the failure of any Property, including, but not limited
to, amount of acreage, square footage, zoning, and environmental condition, to
conform to any specific standard or expectation, or any third party documents or
information.  Notwithstanding any other provision herein, in the event that any
Leases or Contracts contain any express representations or warranties from any
tenant, contractor, subcontractor, agent, or consultant, Purchaser shall look
solely to such tenant, contractor, subcontractor, agent, or consultant in the
event of a breach thereof, and shall not have any recourse against any Seller in
connection with any such breach by or attributable to that tenant, contractor,
subcontractor, agent or consultant.  Notwithstanding the foregoing, nothing in
this Section 9.1.2 shall be deemed to excuse a Seller with respect to any breach
of its express representations and warranties set forth in Section 8.1 of this
Agreement or the Sellers’ Closing Documents or prevent Purchaser’s recovery
against such Seller with respect to any such breach (subject to the limitations
set forth in this Agreement).  The provisions of this Section shall survive each
Closing as to the applicable Property(ies) acquired pursuant thereto.

9.1.3Each Property and the development thereof are subject to numerous
governmental requirements under the jurisdiction of multiple local, state, and
federal agencies.  It is Purchaser’s sole responsibility to confirm the
feasibility of and obtain all necessary and/or appropriate governmental
approvals and entitlements for the continued use, and any further development of
the Property.  No Seller makes any representations or warranties of any kind
regarding any governmental approvals or entitlements or the ability to develop
any Property now or in the future.  No Seller makes any representation or
warranty of any kind as to a tenant’s intentions with respect to the Property or
any lease or the funding or continued funding of any governmental agency that is
a tenant.  Purchaser acknowledges and understands that the entitlement and
regulatory approval process is extremely complicated and uncertain, and involves
a substantial number of steps.  Purchaser acknowledges that it is a
sophisticated real estate investor and is familiar with such risks.  Purchaser
shall be solely responsible to obtain, at its sole cost, all governmental
approvals, which may from time to time be required for any further development
of any Property.  Purchaser acknowledges and agrees that no Seller shall have
any liability, obligation, or responsibility for any costs, fees, or expenses of
any kind whatsoever related to, or associated with the post-closing entitlement
of any Property.  

9.2.Purchaser’s Release of Sellers.  

9.2.1AS A MATERIAL PART OF THE CONSIDERATION TO SELLERS FOR THE SALE OF THE
PROPERTIES, PURCHASER, EFFECTIVE UPON THE APPLICABLE CLOSING HEREBY IRREVOCABLY
WAIVES, AND RELEASES THE RESPECTIVE SELLER, ITS AFFILIATES, PARTNERS, MEMBERS,
DIRECT AND INDIRECT OWNERS, PRINCIPALS, AGENTS, REPRESENTATIVES, ATTORNEYS, AND
EMPLOYEES FROM ANY AND ALL CLAIMS, DEMANDS, OBLIGATIONS, DAMAGES, CAUSES OF
ACTION AND LIABILITIES, WHETHER KNOWN OR UNKNOWN, OTHER THAN THOSE FOR BREACH OF
ANY SELLER’S COVENANTS, REPRESENTATIONS OR WARRANTIES AND SET FORTH HEREIN OR IN
ANY DOCUMENT DELIVERED BY ANY ONE OR MORE OF THE SELLERS AT CLOSING, THAT ARE
BASED DIRECTLY OR INDIRECTLY ON, ARISE FROM OR IN CONNECTION WITH, OR ARE
RELATED

43

--------------------------------------------------------------------------------

 

TO:  (A) ANY PAST, PRESENT OR FUTURE CONDITION OF ANY PROPERTY, INCLUDING
WITHOUT LIMITATION ANY DEFECTS IN OR TO ANY PROPERTY OR ANY IMPROVEMENTS TO ANY
PROPERTY’S PROXIMITY TO ANY GEOLOGICAL HAZARD, OR THE PRESENCE OF HAZARDOUS
MATERIALS AT ANY PROPERTY, WHETHER IN COMMON LAW OR UNDER ANY EXISTING OR
HEREINAFTER ENACTED FEDERAL, STATE OR LOCAL LAW, REGULATION, OR ORDINANCE,
INCLUDING WITHOUT LIMITATION CERCLA AND RCRA, AS AMENDED, AND WHETHER OR NOT
CAUSED BY THE ACT, OMISSION OR NEGLIGENCE OF SELLERS, (B) ANY AND ALL
STATEMENTS, REPRESENTATIONS, WARRANTIES, DETERMINATIONS, CONCLUSIONS,
ASSESSMENTS, ASSERTIONS OR ANY OTHER INFORMATION CONTAINED IN ANY OF THE
DOCUMENTS DELIVERED TO PURCHASER IN CONNECTION HEREWITH (INCLUDING WITHOUT
LIMITATION THE PROPERTY INFORMATION), OR ANY MISREPRESENTATION OR FAILURE TO
DISCLOSE INFORMATION RELATING TO ANY PROPERTY OR THE DOCUMENTS DELIVERED TO
PURCHASER IN CONNECTION HEREWITH (INCLUDING WITHOUT LIMITATION THE PROPERTY
INFORMATION), (C) ANY DEFECT, INACCURACY OR INADEQUACY IN THE CONDITION OF TITLE
TO ANY PROPERTY, LEGAL DESCRIPTION OF ANY PROPERTY, OR COVENANTS, RESTRICTIONS,
ENCUMBRANCES OR ENCROACHMENTS WHICH AFFECT ANY PROPERTY, OR (D) ANY ACTIONS,
PLANS OR INTENTIONS OF TENANTS, INCLUDING WITHOUT LIMITATION ANY FAILURE TO
RENEW OR EXTEND ANY LEASES.

9.2.2PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT (i) PURCHASER MAY HEREAFTER
DISCOVER FACTS DIFFERENT FROM OR IN ADDITION TO THOSE NOW OR AS OF THE CLOSING
KNOWN OR BELIEVED TO BE TRUE REGARDING ANY PROPERTY AND/OR THE DOCUMENTS
DELIVERED TO PURCHASER IN CONNECTION HEREWITH, (ii) PURCHASER’S AGREEMENT TO
RELEASE, ACQUIT AND DISCHARGE SELLERS, THEIR AFFILIATES, PARTNERS, MEMBERS,
DIRECT AND INDIRECT OWNERS, PRINCIPALS, AGENTS, REPRESENTATIVES, ATTORNEYS, AND
EMPLOYEES AS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND EFFECT,
NOTWITHSTANDING THE EXISTENCE OR DISCOVERY OF ANY SUCH DIFFERENT OR ADDITIONAL
FACTS, AND (iii) EXCEPT WITH RESPECT TO EACH SELLER’S WARRANTIES, COVENANTS,
AGREEMENTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE SELLERS’ CLOSING
DOCUMENTS, PURCHASER KNOWINGLY AND VOLUNTARILY WAIVES ANY AND ALL RIGHTS,
BENEFITS AND PRIVILEGES TO THE FULLEST EXTENT PERMISSIBLE UNDER ANY FEDERAL,
STATE, LOCAL, OR OTHER LAWS WHICH DO OR WOULD NEGATIVELY AFFECT VALIDITY OR
ENFORCEABILITY OF ALL OR PART OF THE RELEASES SET FORTH IN THIS AGREEMENT.

44

--------------------------------------------------------------------------------

 

9.2.3PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT UPON THE CONSUMMATION OF EACH
APPLICABLE CLOSING, THE SELLER THAT OWNS EACH PROPERTY THAT IS THE SUBJECT OF
SUCH CLOSING SHALL BE DEEMED TO HAVE SATISFIED AND FULFILLED ALL OF SUCH
SELLER’S COVENANTS, INDEMNITIES, AND OBLIGATIONS CONTAINED IN THIS AGREEMENT AND
ANY DOCUMENTS EXECUTED BY SUCH SELLER FOR THE BENEFIT OF PURCHASER IN CONNECTION
WITH SUCH CLOSING (OTHER THAN SUCH OBLIGATIONS WHICH ARE EXPRESSLY CONTEMPLATED
HEREIN TO BE PERFORMED BY SUCH SELLER FOLLOWING THE CLOSING), AND SUCH SELLER
SHALL HAVE NO FURTHER LIABILITY TO PURCHASER OR OTHERWISE WITH RESPECT TO THIS
AGREEMENT, THE TRANSFERS CONTEMPLATED HEREBY, OR ANY SELLERS’ CLOSING DOCUMENT
OR OTHER DOCUMENTS DELIVERED PURSUANT HERETO, EXCEPT TO THE EXTENT OF ANY
OBLIGATION OR LIABILITY SELLERS MAY HAVE UNDER THIS AGREEMENT FOR A BREACH OF
SELLERS’ REPRESENTATIONS AND WARRANTIES AND EXCEPT FOR SUCH OBLIGATIONS WHICH
ARE EXPRESSLY CONTEMPLATED HEREIN TO BE PERFORMED BY SUCH SELLER FOLLOWING THE
CLOSING, IN EACH CASE AS TO WHICH SELLERS’ LIABILITY, IF ANY, SHALL BE LIMITED,
AS PROVIDED HEREIN.  THE PROVISIONS OF THIS SECTION, INCLUDING, WITHOUT
LIMITATION THE WAIVER AND RELEASE CONTAINED HEREIN, SHALL BE DEEMED REAFFIRMED
AT EACH APPLICABLE CLOSING AND SHALL SURVIVE SUCH CLOSING (AND NOT BE MERGED
THEREIN).

9.2.4PURCHASER AGREES NEVER TO COMMENCE OR PROSECUTE, OR CONSPIRE OR COLLUDE
WITH OTHERS TO COMMENCE OR PROSECUTE, AGAINST ANY SELLER, ITS AFFILIATES,
PARTNERS, MEMBERS, DIRECT AND INDIRECT OWNERS, PRINCIPALS, AGENTS,
REPRESENTATIVES, ATTORNEYS AND EMPLOYEES, ANY ACTION OR OTHER PROCEEDING BASED
UPON ANY CLAIM COVERED BY THIS RELEASE.  THIS RELEASE SHALL BE DEEMED REAFFIRMED
AT EACH CLOSING.  

9.2.5NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS SECTION 9.2 OR
SECTIONS 8.6 OR 9.1, NOTHING IN THIS SECTION 9.2 OR IN SECTIONS 8.6 OR 9.1 SHALL
(1) OPERATE TO RELEASE ANY SELLER FROM ITS LIABILITIES AND OBLIGATIONS IN
CONNECTION WITH SUCH SELLER’S REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH
IN SECTION 8.1 OF THIS AGREEMENT (SUBJECT TO THE LIMITATIONS ON SURVIVAL AND
LIABILITY THEREON SET FORTH IN THIS AGREEMENT) OR IN SELLERS’ CLOSING DOCUMENTS,
OR (2) BE CONSTRUED TO RELEASE ANY SELLER OR ITS AFFILIATES FROM AN ACT OF
COMMON LAW FRAUD, OR ANY ACT OR OMISSION FIRST MADE BY SUCH SELLER OR ITS
AFFILIATES FROM AND AFTER THE APPLICABLE CLOSING DATE, OR (3) be construed as an
assumption by Purchaser of any liability that ANY Seller or any OF ITS
AFFILIATES may have to any third party for a matter the cause of which occurred
prior to the APPLICABLE Closing Date, including any Governmental AUTHORITY.

45

--------------------------------------------------------------------------------

 

9.2.6THE FOLLOWING APPLIES TO THE PROPERTY LOCATED IN THE STATE OF CALIFORNIA:

WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, PURCHASER FURTHER AGREES AND
ACKNOWLEDGES THAT, IN GIVING THE FOREGOING WAIVERS AND RELEASES (INCLUDING,
WITHOUT LIMITATION, THE RELEASE IN SECTION 8.6.1), IT HAS WITH ITS LEGAL COUNSEL
CONSIDERED SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH PROVIDES THAT:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor

 

[Remainder of page intentionally blank.]

 




46

--------------------------------------------------------------------------------

 

AND, BEING AWARE THAT SAID SECTION 1542 MIGHT OTHERWISE APPLY TO AND LIMIT THE
EFFECT OF PURCHASER’S WAIVER AND RELEASE HEREIN, KNOWINGLY WAIVES THE BENEFITS
OF SUCH STATUTE AND INTENDS THAT IT NOT BE APPLICABLE HERE.

Sellers have given Purchaser material concessions regarding this transaction in
exchange for Purchaser agreeing to the provisions of this Section
9.2.  Purchaser initialed this Section 9.2 to further indicate their awareness
and acceptance of each and every provision hereof.

INITIALS:

PURCHASER ________

9.2.7THE TERMS AND PROVISIONS OF THIS SECTION 9.2 SHALL SURVIVE EACH CLOSING.

10.DEFAULT AND REMEDIES.  

10.1.Default by Purchaser.  PURCHASER AND SELLERS HEREBY ACKNOWLEDGE AND AGREE
THAT, IN THE EVENT THAT PURCHASER FAILS TO CONSUMMATE ANY CLOSING  FOR ANY
REASON OTHER THAN A SELLER’S DEFAULT, A FAILURE OF A CONDITION PRECEDENT TO
PURCHASER’S OBLIGATION TO PROCEED TO CLOSING (THAT WAS NOT CAUSED BY PURCHASER
OR ITS REPRESENTATIVES OR AFFILIATES), OR THE PERMITTED TERMINATION OF THIS
AGREEMENT BY EITHER SELLER OR PURCHASER AS HEREIN EXPRESSLY PROVIDED (A
“PURCHASER DEFAULT”), THE APPLICABLE SELLER(S) WILL SUFFER DAMAGES IN AN AMOUNT
WHICH WILL, DUE TO THE SPECIAL NATURE OF THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT AND THE SPECIAL NATURE OF THE NEGOTIATIONS WHICH PRECEDED THIS
AGREEMENT, BE IMPRACTICAL OR EXTREMELY DIFFICULT TO ASCERTAIN.  IN ADDITION,
PURCHASER WISHES TO HAVE A LIMITATION PLACED UPON THE POTENTIAL LIABILITY OF
PURCHASER TO SELLERS IN THE EVENT OF A DEFAULT BY PURCHASER, AND WISHES TO
INDUCE SELLERS TO WAIVE OTHER REMEDIES WHICH SELLERS MAY HAVE IN THE EVENT OF A
PURCHASER DEFAULT.  PURCHASER AND SELLERS, AFTER DUE NEGOTIATION, HEREBY
ACKNOWLEDGE AND AGREE THAT THE AMOUNT OF THE EARNEST MONEY REPRESENTS A
REASONABLE ESTIMATE OF THE DAMAGES WHICH THE APPLICABLE SELLER(S) WILL SUSTAIN
IN THE EVENT OF SUCH PURCHASER DEFAULT.  PURCHASER AND SELLERS HEREBY AGREE THAT
IN THE EVENT OF A PURCHASER DEFAULT, SELLERS MAY, AS SELLERS’ SOLE AND EXCLUSIVE
REMEDY FOR PURCHASER’S DEFAULT, TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO
PURCHASER AND ESCROW AGENT PRIOR TO THE CLOSING TO WHICH THE PURCHASER’S DEFAULT
RELATES, RECEIVE THE EARNEST MONEY THEN BEING HELD BY ESCROW AGENT AS LIQUIDATED
DAMAGES AND ESCROW AGENT IMMEDIATELY SHALL DELIVER SUCH EARNEST MONEY TO SAID
SELLER(S).  SUCH RETENTION OF THE EARNEST MONEY BY SELLERS IS INTENDED TO
CONSTITUTE LIQUIDATED DAMAGES TO SELLERS AND SHALL NOT BE DEEMED TO CONSTITUTE A
FORFEITURE OR PENALTY.

47

--------------------------------------------------------------------------------

 

NOTHING IN THIS SECTION 10.1 SHALL (A) PREVENT OR PRECLUDE ANY RECOVERY OF
ATTORNEYS’ FEES OR OTHER COSTS INCURRED BY SELLERS PURSUANT TO SECTIONS 4.3, 4.5
or 12.5 OR (B) IMPAIR OR LIMIT THE EFFECTIVENESS OR ENFORCEABILITY OF THE
INDEMNIFICATION OBLIGATIONS OF PURCHASER CONTAINED IN SECTIONS 4.3, 7.5.4,
8.8.2, 11 AND 12.2 OR IN THE PURCHASER’S CLOSING DOCUMENTS.  

10.2.Default by Sellers. In the event that any Seller fails to consummate any
Closing of a Property for any reason other than a Purchaser’s Default, a failure
of a condition precedent to such Seller’s obligation to proceed to Closing (that
was not caused by a Seller or its representatives or affiliates), or the
permitted termination of this Agreement by either Seller or Purchaser as herein
expressly provided, Purchaser’s sole and exclusive remedy shall be to elect one
of the following:  (a) to terminate this Agreement by written notice thereof to
Sellers provided no later than the date of the applicable Closing, in which
event Purchaser shall be entitled to the return by Escrow Agent to Purchaser of
the Earnest Money then on deposit with Escrow Agent and Sellers shall pay
Purchaser the actual out-of-pocket costs and expenses incurred by Purchaser in
performing its due diligence investigations of the Properties, in negotiating
this Agreement, and in obtaining financing for Purchaser’s acquisition of the
Properties (including reasonable attorneys’ fees) and expenses incurred in
connection with all of the foregoing, but not to exceed $500,000 in the
aggregate (collectively, “Pursuit Costs”); or (b) to bring a suit for specific
performance for all Properties (except for any Withdrawn Property or any
Property previously acquired by Purchaser in a prior Closing), provided that any
suit for specific performance must be brought as to all Properties (except for
any Withdrawn Property or any Property previously acquired by Purchaser in a
prior Closing) within forty-five (45) days of Sellers’ default, Purchaser’s
waiving the right to bring suit for less than all of the Properties or at any
later date to the extent permitted by law.  Purchaser hereby waives the right to
seek to enforce any other remedy against Sellers, including without limitation a
suit for monetary damages and waives the right to file a lis pendens or other
similar notice against any Real Property except in connection with a suit for
specific performance commenced pursuant to this Section.  Notwithstanding the
foregoing provisions of this Section 10.2 to the contrary, if (i) Purchaser
pursues an action for specific performance against a Seller within forty-five
(45) days of Sellers’ default, (ii) specific performance is not available as a
remedy because such Seller has willfully and deliberately transferred the
Property to a third party, and (iii) Purchaser was not in default under the
terms of this Agreement, all conditions precedent to such Seller’s obligation to
proceed to Closing were satisfied and Sellers did not validly terminate this
Agreement (and Sellers have not raised in good faith an allegations of a
Purchaser default or a failure of a condition precedent), then Purchaser shall
have a right to seek actual damages (but not consequential or punitive damages)
in excess of Pursuit Costs.

11.BROKER’S COMMISSIONS.  

11.1Except for Eastdil Secured, L.L.C and Cushman & Wakefield U.S., Inc.
(collectively, “Broker”), the Sellers, on the one hand, and Purchaser, on the
other hand, represent and warrant to the other that nether it (nor any of its
affiliates) has had any contact or dealing regarding the Properties, or any
communication in connection with the subject matter of this transaction, through
any licensed real estate broker or other person who can claim a right to a
commission or finder’s fee as a procuring cause of the sale contemplated
herein.  Sellers shall pay the commission to Broker pursuant to a separate
agreement between Sellers and Broker only upon the occurrence of each
Closing.  If the transactions contemplated herein fail to close for any reason
whatsoever, then no commission shall be due to Broker.

48

--------------------------------------------------------------------------------

 

11.2Sellers shall and do hereby indemnify Purchaser against, and agree to hold
Purchaser harmless for and from any claim, demand or suit for any brokerage
commission, finder’s fee or similar charge in respect of the execution of this
Agreement or the transaction contemplated hereby based on any act by or
agreement or contract with or on behalf of any Seller or any of its affiliates
or claim by Broker, and for all losses, obligations, costs, expenses and fees
(including reasonable attorneys’ fees) incurred by Purchaser on account of or
arising from any such claim, demand or suit.

11.3Except for the commissions payable by Sellers to Broker pursuant to Section
11.1, Purchaser shall and does hereby indemnify Sellers, their respective
affiliates, partners, members, direct and indirect owners, principals, agents,
representatives, attorneys and employees against, and agrees to hold Sellers
harmless for and from any claim, demand or suit for any brokerage commission,
finder’s fee or similar charge in respect of the execution of this Agreement or
the transaction contemplated hereby based on any agreement or contract with or
on behalf of Purchaser or any of its affiliates, and for all losses,
obligations, costs, expenses and fees (including reasonable attorneys’ fees)
incurred by Sellers on account of or arising from any such claim, demand or
suit.

11.4The foregoing indemnities shall survive each applicable Closing or earlier
termination of this Agreement.

12.MISCELLANEOUS PROVISIONS.

12.1.Notices.  All written notices or demands of any kind which either party
hereto may be required or may desire to serve on the other in connection with
this Agreement shall be served by personal service, recognized overnight courier
service (e.g., Federal Express or UPS) or electronic mail sent prior to 5:00
P.M. (Pacific time) on a business day (provided that in connection with notice
by electronic mail, notice shall also be provided pursuant to one of the other
permitted methods for delivery the following day).  Any such notice or demand so
to be served by recognized overnight courier service or electronic mail shall be
delivered with all applicable delivery charges thereon fully prepaid and, if the
party so to be served by Sellers, addressed to Sellers as follows:  

c/o Saban Real Estate LLC

10100 Santa Monica Blvd., Suite 2600

Los Angeles, CA 90067

Attention:  [       ] and [       ]

Telephone:  [              ]

Email:  [       ] and [       ] (provided that any notices given to Sellers must
simultaneously be sent to notices-re@saban.com)

 

49

--------------------------------------------------------------------------------

 

with a copy thereof to:  

 

Paul Hastings LLP

515 S. Flower Street, 25th Floor

Los Angeles, CA 90071

Attention:  [       ]

Telephone:  [       ]

Email:  [       ]

 

and, if the party so to be served be Purchaser, addressed to Purchaser as
follows:

 

Easterly Government Properties Inc.

2101 L St NW #650

Washington, DC 20037

Attention:  [       ]

Telephone:  [       ]

Email:  [       ]

 

with a copy thereof to:

 

Stroock & Stroock & Lavan LLP

1875 K Street, Suite 800

Washington, DC 20036

Attention:  [       ]

Telephone:  [       ]

Email: [       ]

 

and, if the party to be served be Escrow Agent, addressed to Escrow Agent as
follows:

Chicago Title Insurance Company

1901 Pennsylvania Avenue, NW, Suite 201

Washington, DC 20006

Attention:  [       ]

Telephone:  [       ]

Email:  [       ]

 

Service of any such notice or demand so made by personal service, recognized
overnight courier or electronic mail shall be deemed complete upon (i) with
respect to personal delivery, upon such delivery, (ii) with respect to deposit
with overnight courier, upon one (1) business day after such deposit, and (iii)
with respect to email transmission, upon the date of the email transmission
provided that (x) sender does not receive a return email indicating that the
email was undeliverable, and (y) the subject line indicates in capital letters
that such email is a “NOTICE” pursuant to this Agreement). Either party hereto
may from time to time, by notice in writing served upon the other as aforesaid,
designate a different mailing address to which or a different person to whose
attention all such notices or demands are thereafter to be addressed. Each party
agrees that the attorney for a party shall have the authority to deliver notices
on such party’s behalf to the other parties hereto.

50

--------------------------------------------------------------------------------

 

12.2.Assignment; Binding on Successors and Assigns

. Purchaser may (i) assign this Agreement as to all (but not less than all) of
the Properties to any entity controlled by or under common control with
Purchaser; provided that (a) any such assignee must expressly assume all of the
duties and obligations of Purchaser hereunder with respect to the applicable
Property, (b) Purchaser must deliver to Seller a copy of the executed
assignment/assumption agreement on or before that date which is five (5)
business days prior to the applicable assignment, (c) no such assignment shall
serve to release Purchaser from its duties and obligations hereunder, and (d)
Purchaser shall be solely responsible for the payment of all realty transfer
taxes due as a result of any such assignment.  Purchaser shall also have the
right to designate one or more entities controlled by or under common control
with Purchaser to take title to the applicable Properties (a “Purchaser
Designee”), and shall provide the applicable Seller with written notice of such
designation, if any, no later than 5 days prior to the applicable Closing,
provided that Purchaser shall be solely responsible for the payment of all
realty transfer taxes due as a result of Purchaser’s designation of any
Purchaser Designee to take title to the applicable Properties.  Purchaser shall
defend, indemnify and hold harmless the Seller Indemnified Parties from and
against any and all Losses arising out of or resulting from Purchaser’s failure
to pay realty transfer tax in accordance with this Section 12.2.  With respect
to each Property located in the Commonwealth of Pennsylvania, Seller understands
and agrees that (A) Purchaser is entering into this Agreement for the benefit of
a Purchaser Designee and that prior to the applicable Closing with respect to
such Property Purchaser intends to assign to such Purchaser Designee, for no
additional consideration, all of Purchaser’s rights under this Agreement with
respect to such Property in accordance with the foregoing clause (i) above and
(B) Purchaser has no intent on obtaining legal or equitable title to any such
Property located in the Commonwealth of Pennsylvania . With respect to any
Purchaser Designee, from and after each applicable Closing, Purchaser shall have
the right to enforce this Agreement on behalf of such Purchaser Designee as to
the Property acquired thereby.  Except as expressly provided herein, Purchaser
shall not otherwise assign, transfer or convey its rights or obligations under
this Agreement or with respect to the Properties without the prior written
consent of Sellers, which consent Sellers may withhold in their sole, absolute
and subjective discretion.  Any attempted assignment without the prior written
consent of Sellers where such consent is required hereunder shall be void and
Purchaser shall be deemed in default hereunder.  Any permitted assignments shall
not relieve the assigning party from its liability under this
Agreement.  Subject to the foregoing, and except as provided to the contrary
herein, the terms, covenants, conditions and warranties contained herein and the
powers granted hereby shall inure to the benefit of and bind all parties hereto
and their respective successors and assigns or a Purchaser Designee, and all
subsequent owners of the Properties.  The indemnity provisions of this Section
12.2 shall survive the Closing or any earlier termination of this Agreement.

12.3.Work Product.  At any applicable Seller’s or Sellers’ Agent’s written
request, Purchaser shall promptly deliver to Sellers’ Agent, without any right
of Sellers or Sellers’ Agent to rely or representation or warranty as to their
accuracy or completeness, all reports, plans, studies, documents, written
information and the like related to the physical condition of any Property which
has been generated by Purchaser’s (and/or any of its affiliates’) third party
consultants (and not generated by Purchaser in-house), whether prior to the
Effective Date or during the pendency of this Agreement in connection with
Purchaser’s proposed acquisition, development, use or sale of any Property (as
applicable to any particular Seller, the “Work Product”); provided that only if
any Seller or Sellers’ Agent requests in writing following the

51

--------------------------------------------------------------------------------

 

termination of this Agreement for any reason that Purchaser deliver to Sellers’
or Sellers’ Agent the Work Product, Seller or Sellers’ Agent shall reimburse
Purchaser for the actual cost paid by Purchaser (or its affiliate) for any such
reports, plans, studies, documents, and written information so requested by the
applicable Seller or Sellers’ Agent as a condition to its receiving such
information (and, except for Sellers’ obligation to pay Purchaser’s Pursuit
Costs to the extent required by Section 10.2, notwithstanding anything else
contained in this Agreement, Sellers shall otherwise have no liability or
obligation to reimburse Purchaser for any Work Product).  For the avoidance of
doubt, if Purchaser is entitled to be reimbursed for the cost of Work Product
pursuant to Section 10.2 and this Section 12.3, Sellers shall only be required
to make a single payment in respect thereof.  The Work Product shall be fully
paid for by Purchaser and shall not be subject to any lien, encumbrance or claim
of any kind.  In the event of a termination of this Agreement for any reason,
promptly following the written request of Sellers’ Agent, Purchaser shall also
either return or destroy (and certify to the destruction) all materials and
information (including without limitation the Property Information) given to it
by Sellers or Sellers’ consultants during pendency of this Agreement, subject to
and in accordance with Section 4.6.  The terms and provisions of this Section
12.3 shall survive the termination of this Agreement.  

12.4.Further Assurances.  In addition to the acts and deeds recited herein and
contemplated to be performed, executed or delivered by Sellers or Purchaser,
Sellers and Purchaser hereby agree to perform, execute and deliver, or cause to
be performed, executed and delivered, on the Closing Date or thereafter any and
all such further acts, deeds and assurances as Purchaser or Sellers, as the case
may be, may reasonably require in order to consummate fully the transactions
contemplated hereunder.

12.5.Attorneys’ Fees.  Notwithstanding anything to the contrary set forth herein
(including the limitations set forth in Section 10.1 and Section 10.2) if any
legal action or any arbitration or other proceeding is brought or if an attorney
is retained for the enforcement of this Agreement or any portion thereof, or
because of any alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Agreement, the prevailing party
shall be entitled to recover from the other reimbursement for the reasonable
out-of-pocket fees of third party outside attorneys and other costs (including
court costs and witness fees) incurred by it, in addition to any other relief to
which it may be entitled; provided, however, that if either Sellers or Purchaser
is or becomes liable to the other for attorneys’ fees in connection with this
Agreement (pursuant to this Section 12.5 or otherwise), then such fees shall
only include reasonable fees of outside counsel and shall specifically exclude
any fees charged by in house counsel.  The term “prevailing party” means the
party determined by the court, arbitrator or other competent decision maker, as
applicable, on a matter, to have prevailed on the matter and in whose favor a
judgment or award is rendered.  

12.6.Entire Agreement.  This Agreement, together with the schedules, annexes and
exhibits attached hereto, contains the entire agreement and understanding of the
parties in respect to the subject matter hereof, and the parties intend for the
literal words of this Agreement to govern and for all prior negotiations,
drafts, and other extrinsic communications, whether oral or written, to have no
significance or evidentiary effect.  The parties further intend that neither
this Agreement nor any of its provisions may be changed, amended, discharged,
waived or otherwise modified orally except only by an instrument in writing duly
executed by the party to be bound

52

--------------------------------------------------------------------------------

 

thereby.  The parties hereto fully understand and acknowledge the importance of
the foregoing sentence and are aware that the law may permit subsequent oral
modification of a contract notwithstanding contract language which requires that
any such modification be in writing; but Purchaser and Sellers fully and
expressly intend that the foregoing requirements as to a writing be strictly
adhered to and strictly interpreted and enforced by any court which may be asked
to decide the question.  Each party hereto acknowledges that this Agreement
accurately reflects the agreements and understandings of the parties hereto with
respect to the subject matter hereof and hereby waive any claim against the
other party which such party may now have or may hereafter acquire to the effect
that the actual agreements and understandings of the parties hereto with respect
to the subject matter hereof may not be accurately set forth in this Agreement.

12.7.Governing Law.  This Agreement shall be governed by the laws of the State
of Delaware.

12.8.Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  A facsimile, “pdf”
and/or electronic copy of a signed original counterpart of this Agreement shall
be deemed sufficient to bind the parties, and shall be deemed an original for
all purposes.

12.9.Headings; Construction.  The various headings of this Agreement are
included for convenience only and shall not affect the meaning or interpretation
of this Agreement or any provision hereof.  When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and the masculine shall include the feminine and the neuter and
vice versa.  The use in this Agreement of the term “including” and related terms
such as “include” shall in all cases mean “without limitation.”  All references
to “days” in this Agreement shall be construed to mean calendar days unless
otherwise expressly provided and all references to “business days” shall be
construed to mean days other than Saturdays, Sundays or legal holidays for
national banks in the States of California and Washington, D.C.

12.10.Time of Essence.  Sellers and Purchaser hereby acknowledge and agree that
time is strictly of the essence with respect to each and every term, condition,
obligation and provision hereof and failure to perform timely any of the terms,
conditions, obligations or provisions hereof by either party shall constitute a
default under this Agreement by the parties so failing to perform.  

12.11.Partial Validity; Severability.  If any term or provision of this
Agreement or the application thereof to any person or circumstance shall, to any
extent, be held invalid or unenforceable, the remainder of this Agreement, or
the application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each such term and provision of this Agreement shall be valid and
be enforced to the fullest extent permitted by law.

12.12.No Third Party Beneficiaries.  This Agreement is for the sole and
exclusive benefit of the parties hereto and their respective permitted
successors and assigns, and designees, and no third party is intended to, or
shall have, any rights hereunder.  

53

--------------------------------------------------------------------------------

 

12.13.Joint Product of Parties.  This Agreement is the result of arms-length
negotiations between Sellers and Purchaser and their respective
attorneys.  Accordingly, neither party shall be deemed to be the author of this
Agreement and this Agreement shall not be construed against either party.

12.14.Calculation of Time Periods.  Unless otherwise specified, in computing any
period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included at, unless such last day is not a
business day, in which event the period shall run until the end of the next
business day.  Unless otherwise expressly provided herein, the last day of any
period of time described herein shall be deemed to end at 5:00 p.m., Pacific
time.

12.15.Procedure for Indemnity.  The following provisions govern actions for
indemnity under this Agreement.  Promptly after receipt by an indemnitee of
notice of any claim, such indemnitee will, if a claim in respect thereof is to
be made against the indemnitor, deliver to the indemnitor written notice thereof
and the indemnitor shall have the right to participate in and, if the indemnitor
agrees in writing that it will be responsible for any costs, expenses,
judgments, damages, and losses incurred by the indemnitee with respect to such
claim, to assume the defense thereof, with counsel mutually satisfactory to the
parties; provided, however, that an indemnitee shall have the right to retain
its own counsel, with the fees and expenses to be paid by the indemnitor, if the
representation of such indemnitee by the counsel retained by the indemnitor
would be inappropriate due to actual materially differing interests between such
indemnitee and any other party represented by such counsel in such
proceeding.  The failure of indemnitee to deliver written notice to the
indemnitor within a reasonable time after indemnitee receives notice of any such
claim shall relieve such indemnitor of any liability to the indemnitee under
this indemnity if and to the extent that such failure is prejudicial to its
ability to defend such action, and the omission so to deliver written notice to
the indemnitor will not relieve it of any liability that it may have to any
indemnitee other than under this indemnity.  If an indemnitee settles a claim
without the prior written consent of the indemnitor, then the indemnitor shall
be released from liability with respect to such claim unless the indemnitor has
unreasonably withheld, conditioned or delayed such consent. Notwithstanding
anything in this Agreement to the contrary, in no event shall any party be
liable, by indemnity or otherwise for any consequential, exemplary, punitive or
other special damages, including lost profits.

12.16.Section 1031 Exchange.  Sellers and Purchaser may each consummate the
transaction contemplated by this Agreement as part of one or more so-called like
kind exchanges (each, an “Exchange”) pursuant to Section 1031 of the Code,
provided that:  (a) no Closing shall be delayed (other than delays otherwise
expressly contemplated by the terms of this Agreement) or affected by reason of
any Exchange nor shall the consummation or accomplishment of any Exchange be a
condition precedent or condition subsequent to the other party’s obligations
under this Agreement, (b) Sellers and Purchaser shall effect each Exchange
through an assignment or partial assignment of its rights under this Agreement
to a qualified intermediary, and (c) Sellers and Purchaser shall not be required
to take an assignment of the purchase agreement for the replacement property or
be required to acquire or hold title to any real property other than the Real
Properties for purposes of consummating any Exchange.  Sellers and Purchaser
shall not by this Agreement or acquiescence to any Exchange, (1) have its rights
under this Agreement affected or diminished in any manner, (2) be responsible
for compliance with or be deemed to have warranted that any Exchange in fact
complies with Section 1031 of the Code, (3) incur any additional cost or expense
or potential liability as a result of any Exchange by the other party (other
than de minimis costs), or (4) be obligated to execute any agreement to
effectuate any Exchange promulgated by the other party other than an
acknowledgment and consent.  

54

--------------------------------------------------------------------------------

 

12.17.No Personal Liability.  Notwithstanding anything stated to the contrary
herein, (i) each Seller’s liability under this Agreement shall be limited to
such Seller’s respective interest in the Property owned thereby and the proceeds
thereof, and (ii) except as expressly provided in the Joinder attached to this
Agreement, under no circumstances shall any Seller’s direct or indirect owners,
members, partners, constituent partners, affiliates, any Seller’s asset manager,
nor any Seller’s employees or agents have any personal liability hereunder.

12.18.Waiver. Failure of any Seller, on the one hand, or Purchaser, on the other
hand, to complain of any act or omission on the part of the other party, no
matter how long the same may continue, shall not be deemed to be a waiver by
such party to any of its rights hereunder, except to the extent otherwise set
forth herein. No waiver by any party at any time, expressed or implied, of any
breach of any provision of this Agreement shall be deemed a waiver or a breach
of any other provision of this Agreement or a consent to any subsequent breach
of the same or any other provision. If any action by any party shall require the
consent or approval of another party, such consent or approval of such action on
any one occasion shall not be deemed a consent to or approval of said action on
any subsequent occasion or a consent to or approval of any action on the same or
any subsequent occasion.

12.19.Several Liability.  The liability of each Seller hereunder shall be
several, but not joint and, accordingly, each Seller shall be liable only with
respect to breaches as to its respective Property and not the Properties owned
by the other Sellers.

12.20.Radon Gas.  Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over a period of time.  Additional information
regarding radon and radon testing may be obtained through your county health
unit.

12.21.WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

12.22.Post Closing Cooperation.

12.22.1Purchaser has advised Sellers that Purchaser (or its affiliates) may be
required to file, in compliance with certain laws and regulations, audited
financial statements, pro forma financial statements and other financial
information related to the Properties for up to three (3) years prior to Closing
and any interim period during the fiscal year in which each Closing occurs
(collectively, the “Financial Information”).  Following each Closing, Sellers
agree to use their commercially reasonable efforts to cooperate with Purchaser
and its representatives and agents in preparation of the Financial Information
to the extent such information is in Sellers’ possession or control; provided,
however, that Sellers shall not be required to incur any out-of-pocket expenses
or costs (other than de minimis expenses or costs) unless Purchaser reimburses
Sellers for same.  Sellers shall maintain and allow access to, during normal
business hours, upon reasonable prior written notice, such books and records of
Sellers, Sellers’ accountants and Sellers’ manager of the Properties reasonably
related to the Properties. Further, so long as the persons in charge of the
management of the Properties at the time of

55

--------------------------------------------------------------------------------

 

Closing remain in the employ of Sellers or an affiliate of Sellers, Sellers will
make such persons reasonably available for interview. Notwithstanding the
foregoing, Sellers shall not be required to provide any information concerning
(i) Sellers’ capital structure or debt or ownership structure, (ii) Sellers’
financial analyses or projections, investment analyses, account summaries or
other documents prepared solely for Sellers’ internal purposes and not directly
related to the operation of the Properties, (iii) Sellers’ tax returns, or (iv)
financial statements of Sellers or any affiliate of Sellers (other than
Property-level financial statements).

12.22.2The provisions of this Section 12.22 shall survive the Closing.

12.23.Escrow Provisions.  Upon execution of this Agreement, the parties hereto
shall deposit an executed counterpart of this Agreement with the Escrow Agent,
and this Agreement shall serve as escrow instructions to the Escrow Agent as the
escrow holder for consummation of the purchase and sale contemplated
hereby.  Seller and Purchaser agree to execute such reasonable additional and
supplementary escrow instructions as may be appropriate to enable the Escrow
Agent to comply with the terms of this Agreement; provided, however, that in the
event of any conflict between the provisions of this Agreement and any
supplementary escrow instructions, the terms of this Agreement shall
control.  The Escrow Agent joins in the execution of this Agreement to evidence
its agreement to hold documents and funds in accordance with the terms and
conditions of this Agreement.  Further, the following provisions shall control
with respect to the rights, duties and liabilities of the Escrow Agent:

12.23.1The Escrow Agent acts hereunder as a depository only and is not
responsible or liable in any manner whatsoever for the (i) sufficiency,
correctness, genuineness or validity of any written instrument, notice or
evidence of a party’s receipt of any instruction or notice which is received by
the Escrow Agent, or (ii) identity or authority of any person executing such
instruction notice or evidence.

12.23.2The Escrow Agent shall have no responsibility hereunder except for the
performance by it in good faith of the acts to be performed by it hereunder, and
the Escrow Agent shall have no liability except for its own willful misconduct
or gross negligence.

12.23.3The Escrow Agent shall be reimbursed on an equal basis by Purchaser and
Seller for any reasonable expenses incurred by the Escrow Agent arising from a
dispute with respect to the amount held in escrow, including the cost of any
legal expenses and court costs incurred by the Escrow Agent, should the Escrow
Agent deem it necessary to retain an attorney with respect to the disposition of
the amount held in escrow.

12.23.4In the event of a dispute between the parties hereto with respect to the
disposition of the amount held in escrow, the Escrow Agent shall be entitled, at
its own discretion, to deliver such amount to an appropriate court of law
pending resolution of the dispute.

56

--------------------------------------------------------------------------------

 

12.24.STATE-SPECIFIC PROVISIONS.

12.24.1As to the Dallas SSA Property:

12.24.1.1It is the express intent of the parties hereto that the provisions of
Sections 5.5 and 5.6 above govern the rights of the parties in the event of
damage to or condemnation of the Dallas SSA Real Property, and that the Texas
Vendor and Purchaser Risk Act (Section 5.007 of the Texas Property Code) shall
not apply to this Agreement.

12.24.1.2Notwithstanding the provisions of Section 7.5 of this Agreement,
Purchaser acknowledges that Dallas SSA Seller may have collected from tenants of
the Dallas SSA Real Property, as part of Additional Rents, funds for the purpose
of paying Dallas SSA Seller’s Texas margin tax (the “Texas Margin Tax”)
allocable to Dallas SSA Seller’s ownership of the Dallas SSA Property during the
calendar year of Closing.  The parties agree that, because the Texas Margin Tax
is charged based on the revenue that an entity receives rather than based on a
party’s ownership of the Dallas SSA Property, the portion of Additional Rents
allocable to the Texas Margin Tax will not be prorated like other Additional
Rents.  In addition, Dallas SSA Seller will be entitled to retain all payments
of Additional Rents allocable to the Texas Margin Tax that Dallas SSA Seller has
received prior to the Closing Date; provided, however, if Dallas SSA Seller has
received any payment of Additional Rents allocable to the Texas Margin Tax
attributable for any period from and after the Closing Date, Purchaser shall
receive a credit at Closing for such amount.  If Purchaser receives any payment
of Additional Rents allocable to the Texas Margin Tax attributable for any
period prior to the Closing Date, such payment shall be handled in the same
manner as other uncollected Rents received by Purchaser in accordance with
Section 7.5.1 hereof.

12.24.2As to any Property located in South Carolina, South Carolina law requires
the supervision and/or involvement of attorneys licensed in South Carolina with
respect to certain aspects of conveyances involving South Carolina real property
in order avoid the potential unauthorized practice of law. The applicable
Seller, Purchaser, and Escrow Agent agree to conduct the applicable Closing as
to any real property located in South Carolina in such a manner as to comply
with South Carolina law in this regard.

12.24.3As to the Pittsburgh FBI Property and the Pittsburgh ICE Property (as
defined on Exhibit A):

12.24.3.1solely to the extent required to be disclosed by law (and not intending
to be a representation or warranty of any Seller or cause any liability or
responsibility for such/disclosure), the zoning classification of the Pittsburgh
FBI Property is Specially Planned - 5 and the zoning classification of the
Pittsburgh ICE Property is General Industrial. Notwithstanding the foregoing,
Sellers and Purchaser acknowledge and agree that Purchaser shall make its own
determination of the zoning classification of the Properties and Sellers shall
have no liability under this Agreement or otherwise for any failure of the
foregoing statement to be accurate.

57

--------------------------------------------------------------------------------

 

12.24.3.2as a condition to closing in favor of Purchaser and Sellers, the
Seller(s) of such Properties shall perform a dye test as required by the
Pennsylvania Department of Environmental Protection and the Pittsburgh Water and
Sewer Authority to confirm that the stormwater runoff from such Properties is
not improperly connected to the sanitary sewer system.

12.24.3.3if such Property constitutes fifty-one percent (51%) or more of the
assets of a Seller located in the Commonwealth of Pennsylvania, then at least
ten (10) days prior to the Closing, Seller shall provide notice of the sale to
the Pennsylvania Department of Revenue and the Pennsylvania Department of Labor
and Industry (the “Bulk Sale Notices”) in connection with the obtaining of Bulk
Sale Clearance Certificates (the “PA BSC Certificates”) as required under 43 Pa.
C.S.A. § 788.3, 69 Pa. C.S.A. §529, 72 Pa.C.S.A. §1403(a), 72 Pa.C.S.A. §7240
and 72 Pa.C.S.A. §7321.1, and their respective amendments and any related or
similar Pennsylvania law, decision, code, regulation or statute (collectively,
“Bulk Sales Laws”).  Notwithstanding the foregoing, the parties further
acknowledge that, as a result of procedures for the administration of
applications for such PA BSC Certificates, and anticipated delays therein,
Seller will not be able to obtain and deliver such PA BSC Certificates as of the
Closing Date. On or before Closing, Seller shall provide to Purchaser copies of
the Bulk Sale Notices. Seller agrees to use commercially reasonable efforts to
obtain and deliver to Purchaser (with copies to Title Company) the PA BSC
Certificates following Closing. At Closing, (i) Seller shall provide Title
Company an affidavit and indemnity sufficient for Title Company to issue the
Title Policy with respect to such Properties without taking exception for any
bulk sales liability and (ii) continue to diligently pursue the PA BSC
Certificates and shall promptly deliver such PA BSC Certificates to Purchaser
and Title Company upon receipt thereof.  Seller shall defend, indemnify and hold
harmless Purchaser or the applicable Purchaser Designee from and against any and
Losses, including but not limited to reasonable attorneys' fees, incurred by
Purchaser or the applicable Purchaser Designee as a result of Seller’s failure
to comply with the obligations referenced in this Section 12.24.3.3.  The
provisions of this Section 12.24.3.3 shall survive Closing until the delivery of
the PA BSC Certificates.

12.24.4AS TO ANY PROPERTY LOCATED IN OREGON:  THE PROPERTY DESCRIBED IN THIS
INSTRUMENT MAY NOT BE WITHIN A FIRE PROTECTION DISTRICT PROTECTING STRUCTURES.
THE PROPERTY IS SUBJECT TO LAND USE LAWS AND REGULATIONS THAT, IN FARM OR FOREST
ZONES, MAY NOT AUTHORIZE CONSTRUCTION OR SITING OF A RESIDENCE AND THAT LIMIT
LAWSUITS AGAINST FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, IN ALL
ZONES. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE
TITLE SHOULD INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300,
195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS
2007, SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO
7, CHAPTER 8, OREGON LAWS 2010. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE
PERSON ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE
CITY OR COUNTY PLANNING DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING
TRANSFERRED IS A LAWFULLY ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR
215.010, TO VERIFY THE APPROVED USES OF THE LOT OR PARCEL, TO VERIFY THE
EXISTENCE OF FIRE PROTECTION FOR STRUCTURES AND TO INQUIRE ABOUT THE RIGHTS OF
NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO
195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND
17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS
2010.

58

--------------------------------------------------------------------------------

 

12.24.5As to any Property located in the State of Maryland:

12.24.5.1Notice to Purchaser concerning the Chesapeake and Atlantic Coastal Bays
Critical Area.  Purchaser is advised that all or a portion of the Real Property
may be located in the “critical area” of the Chesapeake and Atlantic Coastal
Bays, and that additional zoning, land use, and resource protection regulations
apply in this area. The “critical area” generally consists of all land and water
areas within 1,000 feet beyond the landward boundaries of State or private
wetlands, the Chesapeake Bay, the Atlantic Coastal Bays, and all of their tidal
tributaries. The “critical area” also includes the waters of and lands under the
Chesapeake Bay, the Atlantic Coastal Bays, and all of their tidal tributaries to
the head of tide. For information as to whether the Real Property is located
within the critical area, Purchaser may contact the local department of planning
and zoning, which maintains maps showing the extent of the critical area in the
jurisdiction. Allegany, Carroll, Frederick, Garrett, Howard, Montgomery, and
Washington counties do not include land located in the critical area.”  (Md.
Code Real Property Art. § 14-117(d)).

12.24.6With respect to any Property located in Louisiana, references to Earnest
Money in this Agreement shall be deemed to be references to a “deposit” or
“deposits”.

12.24.7With respect to any Property located in the State of California:

12.24.7.1The Purchaser’s Closing Documents to be delivered under Section 7.1.2
shall include a Kern County Preliminary Change of Ownership Report, completed in
accordance with the Purchase Price allocation set forth on Schedule 1.

12.24.7.2The Sellers’ Closing Documents to be delivered under Section 7.1.1
shall include a California Form RE-593 duly executed by the applicable Seller.

12.24.7.3Section 25359.7 of the California Health and Safety Code requires
owners of nonresidential property who know or have reasonable cause to believe
that a release of a Hazardous Material has come to be located on or beneath Real
Property described on Exhibit B-1 to provide written notice of that condition to
a buyer of the real property.  The only releases of the Hazardous Materials
actually known to the applicable Seller, without duty of inquiry or
investigation, are those specifically described as actual releases in the copies
of the applicable Seller’s reports provided as Property Information.  Purchaser
acknowledges and agrees that Purchaser has been provided with an adequate
opportunity to, and encouraged to, retain its own consultants and experts to
conduct its own inspections and examinations of the Real Property described on
Exhibit B-1 and all matters relating to such Real Property.  By its execution of
this Agreement, Purchaser: (a) acknowledges its receipt of the foregoing notice
given pursuant to Section 25359.7 of the California Health and Safety Code and
that it is aware of the benefits conferred to Purchaser by Section 1542 of the
California Civil Code and the risks it assumes by any waiver of its benefits
thereunder; and (b) after receiving advice of its legal counsel, waives any and
all rights or remedies whatsoever, express or implied, Purchaser may have
against the applicable Seller and/or the applicable Seller’s representatives,
including remedies for actual damages arising out of or resulting from any
unknown, unforeseen or unanticipated presence or releases of Hazardous Materials
from or on the Real Property, including, without limitation, any damages under
Section 25359.7 of the California Health and Safety Code. The provisions of this
Section 12.24.7.2 shall not constitute an additional representation or warranty
under the terms of this Agreement and shall survive the applicable Closing and
shall not be merged into any closing documents (including, without limitation,
any applicable Deed).

59

--------------------------------------------------------------------------------

 

12.24.7.4Purchaser and the applicable Seller acknowledge that the applicable
Seller may be required under California law to disclose if the Real Property
described on Exhibit B-1 lies within the following natural hazard areas or
zones:  (a) a special flood hazard area designated by the Federal Emergency
Management Agency; (b) an area of potential flooding; (c) a very high fire
hazard severity zone; (d) a wild land area that may contain substantial forest
fire risks and hazards; (e) an earthquake fault zone; or (f) a seismic hazard
zone.  Purchaser acknowledges that the applicable Seller will employ the
services of Title Company or another third party selected by the applicable
Seller and reasonably acceptable to Purchaser (“Natural Hazard Expert”) to
examine the maps and other information specifically made available to the public
by government agencies for the purposes of enabling the applicable Seller to
fulfill its disclosure obligations, and to report the result of the Natural
Hazard Expert’s examination to Purchaser and the applicable Seller in
writing.  The written reports prepared by the Natural Hazard Expert regarding
the results of the Natural Hazard Expert’s examination fully and completely
discharges the applicable Sellers from its disclosure obligations referred to
herein, if and to the extent any such obligations exist, and, for the purpose of
this Agreement, the provisions of Civil Code Section 1103.4 regarding
non-liability of the applicable Seller for errors or omissions not within the
applicable Seller’s personal knowledge shall be deemed to apply and the Natural
Hazard Expert shall be deemed to be an expert, dealing with matters within the
scope of the Natural Hazard Expert’s expertise with respect to the examination
and written report regarding the natural hazards referred to above.

12.24.8Notwithstanding anything in Section 7.5 of this Agreement to the
contrary, as to any Properties located in Illinois, Taxes shall be prorated on a
cash basis as of the applicable Closing and not on an accrual basis.

12.24.9As to any Property located in New York:

12.24.9.1Section 5.5 above is an express agreement to the contrary of Section
5-1311 of the New York General Obligations Law.

12.24.9.2Sellers and Purchaser shall join on the Closing Date in completing,
executing, delivering and verifying the returns, affidavits and other documents
required in connection with the taxes imposed under Article 31 of the Tax Law of
the State of New York, New York City Real Property Transfer Tax Law (Admin. Code
Article 21) and any other tax payable by reason of delivery and/or recording of
the documents to be delivered at the Closing (collectively, “Conveyance
Taxes”).  The Conveyance Taxes shall be paid in accordance with Schedule
7.3.  Sellers shall deliver to the Escrow Agent at the Closing certified
check(s), payable to the order of the appropriate tax collecting agency or
official, in the amount of all Conveyance Taxes (or shall otherwise cause the
Escrow Agent to pay Conveyance Taxes at Closing after taking into account
Closing prorations).  The provisions of this Section 12.24.9.2 shall survive the
Closing.

12.24.9.3The Sellers’ Closing Documents to be delivered under Section 7.1.1
shall include (a) a New York State Real Estate Transfer Tax Return and Credit
Line Mortgage Certificate with respect to the New York State Real Estate
Transfer Tax (the “Form TP-584”), and (b) a New York State Real Property
Transfer Report Form RP-5217 NYC (the “RP-5217”).

60

--------------------------------------------------------------------------------

 

12.24.9.4The Purchaser’ Closing Documents to be delivered under Section 7.1.2
shall include the following (a) the Form TP-584, and (b) the RP-5217.

12.24.9.5With respect to any Property located in the State of Illinois, the
applicable Seller shall deliver to Purchaser at Closing written confirmation
from the Illinois Department of Revenue stating that the sale of such Property
to Purchaser is not subject to, and does not subject Purchaser to, liability
under, 35 ILCS 5/902(d) of the Illinois Income Tax Act (the “IL BSC
Certificate”).  Notwithstanding anything to the contrary contained herein, the
failure to deliver the IL BSC Certificate shall neither be a default by any
Seller nor a Purchaser’s condition to Closing and, in the event that the
applicable Seller fails to deliver to Purchaser at Closing the IL BSC
Certificate, then the applicable Seller shall indemnify Purchaser, and hold
Purchaser harmless, from and against any claim, loss or liability which may be
asserted by the Illinois Department of Revenue against Purchaser as a result of
the applicable Seller’s not having delivered the IL BSC Certificate and Seller
having liability to the Illinois Department of Revenue as of the date of the
Closing.  The provisions of this Section 12.24.9.5 shall survive the Closing
until the delivery of the IL BSC Certificate.

12.24.10The Deed for any Property located in West Virginia shall have appended
thereto a completed State Tax Commissioner of West Virginia Sales Listing
Form.  In addition, in connection with the Closing for the Property located in
West Virginia, pursuant to the Land Use Covenants and Notice of Restriction
applicable thereto, the applicable Seller shall provide the required notice to
the West Virginia Department of Environmental Protection of the transfer of the
Property to Purchaser.

 

[remainder of page intentionally blank]

 

 

61

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.  

 

"SELLERS"

 

ACQUEST GOVERNMENT LEASES, LLC, a New York limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Signatory

 

CHARLESTON SSA OC, LLC, a Delaware limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Signatory

 

CHARLESTON FEDERAL COURTHOUSE, LLC, a South Carolina limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Signatory

 

DALLAS SSA, L.P., a Texas limited partnership

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Signatory

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Signature Page- Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

 

CLARKSBURG GSA, LLC, a Michigan limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Signatory

 

DEA BAKERSFIELD, LLC, a Michigan limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Signatory

 

GPT PORTLAND, OR 1201 LLOYD, LLC, an Oregon limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Signatory

 

GSA DES PLAINES LLC, a Delaware limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Signatory

 

 

LOUDOUN BUILDING, L.L.C., a Virginia limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Signatory

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Signature Page- Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

 

PARKERSBURG BPD OC, LLC, a Delaware limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Signatory

 

PITTSBURGH FBI-GPT BUSINESS TRUST, a Pennsylvania business trust

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Signatory

 

PITTSBURGH USCIS OC, LLC, a Delaware limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Signatory

 

THE RIVERDALE FDA LLC, a Virginia limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Signatory

 

[SIGNATURES CONTINUE ON NEXT PAGE]

Signature Page- Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

 

VA VENTURE BATON ROUGE, LLC, an Indiana limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Signatory

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Signature Page- Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

 

"PURCHASER"

 

 

EASTERLY GOVERNMENT PROPERTIES LP,
a Delaware limited partnership

 

 

By:

Easterly Government Properties, Inc.,

 

a Maryland corporation

 

 

 

 

By:

/s/ William C. Trimble, III

 

Name:

William C. Trimble, III

 

Title:

Chief Executive Officer and President

 

 

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

 

Signature Page- Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

AGREED TO THIS 18th DAY OF JUNE, 2018, AS TO PROVISIONS RELATING TO ESCROW
AGENT, AND ACKNOWLEDGMENT OF FULLY-EXECUTED COUNTERPART OF THIS AGREEMENT:

 

CHICAGO TITLE INSURANCE COMPANY

 

By:

/s/ Debra Bond

Name:

Debra Bond

Title:

Legal Assistant

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Signature Page- Escrow Agent Joinder

--------------------------------------------------------------------------------

 

JOINDER BY GUARANTOR

 

SGSA I LLC, a Delaware limited liability company, joins the execution of this
Agreement and agrees that from and after each Closing, it is jointly and
severally liable with each Seller that owned a Property that was the subject of
such Closing to Purchaser for a breach by such Seller of its representations and
warranties set forth in Section 8.1 or a breach by such Seller of its
post-closing obligations and covenants set forth in this Agreement subject in
all events to the Cap, Floor and Survival Period set forth in Section 8.4.1
other than as set forth in Section 8.4.2.  For the avoidance of doubt, except as
set forth in Section 8.4.2, in no event shall SGSA I LLC’s liability under this
Agreement, the Sellers’ Closing Documents or the transactions contemplated
therein exceed $5,375,000.00 in the aggregate and in no event shall SGSA I LLC
be liable under Section 8.4.1 for any liability satisfied by any Seller or any
third party (other than Purchaser, a Purchaser’s Designee or an affiliate
thereof).

 

SGSA I LLC, a Delaware limited liability company

 

 

By:

/s/ Adam Chesnoff

Name:

Adam Chesnoff

Title:

Authorized Representative

 

 

Signature Page- Guarantor Joinder

--------------------------------------------------------------------------------

 

SCHEDULES AND EXHIBITS

 

Exhibit A

List of Sellers and Properties

 

 

Exhibit B-1 – B-14

Legal Descriptions

 

 

Exhibit C-1 – C-14

List of Personal Property

 

 

Exhibit D-1 – D-14

List of Contracts

 

 

Exhibit E-1 – E-14

List of Leases

 

 

Exhibit F

Form of Assignment of Contracts, Leases and Bill of Sale

 

 

Exhibit G

Form of FIRPTA

 

 

Exhibit H

Form of Novation Agreement

 

 

Exhibit I

Form of Owner’s Affidavit and Gap Indemnity

 

 

Exhibit J

List of Tenant Inducement Costs

 

 

Exhibit K-1

Form of Statement of Lease

 

 

Exhibit K-2

Form of Estoppel Certificate

 

 

Exhibit L-1 – L-11

Forms of Deeds

 

 

Exhibit M-1

Form of Notice to Tenants

 

 

Exhibit M-2

Form of Notice to Vendors

 

 

Schedule 1

Purchase Price Allocations

 

 

Schedule 4.1

List of Property Information

 

 

Schedule 6.1.4

Tenants Excluded from Estoppel Requirement

 

 

Schedule 7.3

Escrow, Closing and Title Charges

 

 

Schedule 7.5.8

List of Capital Improvement Projects

 

 

Schedule 8.1.13

List of Pending Tax Appeals

 

 

Schedule 8.1.14

List of Employees

 

 

Schedule 8.7.2

Form of Charleston ROFR Notice

 

 

Schedule 8.7.3

List of Declaration Estoppel Agreements

 

 

Schedule 8.7.4.5

Form of O’Hare Association Estoppel

 

 

Schedule 8.7.4.6

List of Open Permits

 

 

Schedule 8.8.3

Novation Provision

 



 

 



--------------------------------------------------------------------------------

 

EXHIBIT F

form of ASSIGNMENT OF LEASES AND CONTRACTS AND BILL OF SALE

This Assignment of Leases and Contracts and Bill of Sale (this "Assignment") is
executed and delivered as of the ____ day of _________, 2018 (the "Closing
Date"), pursuant to that certain Purchase and Sale Agreement and Escrow
Instructions ("Agreement") dated _________, 2018, by and between
_______________, a _______________ ("Seller"), and certain other sellers, and
_____________, a _______________ ("Contract Purchaser"), covering the real
property described in Exhibit A attached hereto ("Property").

1.

Sale of Personalty.  For good and valuable consideration, Seller hereby sells,
transfers, sets over and conveys to ______________ ("Purchaser") the following
(the "Personal Property"):

(a)Tangible Personalty.  All of Seller’s right, title and interest in and to all
furniture, fixtures, equipment, and other tangible personal property listed on
Exhibit B attached hereto, or otherwise located in or on the Property, in each
case to the extent owned by such Seller, excluding the Excluded Property (as
defined in the Agreement); and

(b)Intangible Personalty.  All of Seller’s right, title and interest in and to
any intangible property used in connection with the foregoing, including without
limitation all contract rights, warranties, guaranties, licenses, permits,
entitlements, governmental approvals and certificates of occupancy which benefit
such Property, excluding the Excluded Property (as defined in the Agreement).  

3.

Assignment of Leases and Contracts.  For good and valuable consideration, Seller
hereby assigns, transfers, sets over and conveys to Purchaser, and Purchaser
hereby accepts the following:

(a)Leases.  All of the Seller's interest in and to all leases and guaranties
relating to the Property, including without limitation the tenant leases listed
in Exhibit B attached hereto ("Leases");

(b)Contracts.  Seller's right, title and interest in and to the contracts
described in Exhibit C attached hereto (the "Contracts").

4.

Assumption.  Purchaser hereby assumes the obligations of Seller applicable to
the period from and after the Closing Date under (a) the Leases listed on
Exhibit B attached hereto and (b) the Contracts listed on Exhibit C attached
hereto. Purchaser shall defend, indemnify and hold harmless Seller from and
against any liability, damages, causes of action, expenses, and reasonable
attorneys' fees arising as a result of or with respect to the Leases and the
Contracts that are attributable to the period from and after the Closing
Date.  Subject to the limitations set forth in Section 8.4 of the Agreement,
Seller shall defend, indemnify and hold harmless Purchaser from and against any
liability, damages, causes of action, expenses, and reasonable attorneys' fees
arising as a result of or with respect to the Leases or the Contracts that are
attributable to the period prior to the Closing Date.

Exhibit F

Page 1

--------------------------------------------------------------------------------

 

5.

Agreement Applies.  Except as may otherwise be provided in the Agreement, the
Contracts and Leases are being assigned and transferred, and the Personal
Property is being transferred, to Purchaser on an "as is," and "where is" basis,
with all faults, and without any representation or warranty, all of which Seller
hereby disclaims, all as more particularly set forth in the Agreement, which
disclaimers shall be, and hereby are, incorporated herein by reference.  

6.

Counterparts.  This Assignment may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, with the same effect as if all parties
had signed the same signature page.

7.

Attorneys' Fees.  In any action between the parties to enforce any of the terms
or provisions of this Assignment, the prevailing party in the action shall be
entitled to recover from the non-prevailing party, in addition to damages,
injunctive relief or other relief, and its reasonable costs and expenses,
including without limitation costs and reasonable attorneys' fees (including on
appeal).

8.

Merger.  This Assignment and the Agreement contain the entire understanding
between the parties relating to their subject matter.  All prior and
contemporaneous agreements and understandings, whether oral or written, are
superseded by this Assignment and the Agreement.  This Assignment may only be
modified in writing executed by both Purchaser and Seller.  Nothing contained in
this Assignment is intended to terminate or affect the validity of any of the
representations or warranties contained in the Agreement.

9.

Miscellaneous.  This Assignment shall be binding upon and shall inure to the
benefit of the parties hereto, their heirs, executors, administrators,
successor-in-interest and assigns.  If any term or provision of this Assignment
shall be held invalid or unenforceable, the remainder of this Assignment shall
not be affected.  This Assignment shall be construed in accordance with and
governed by the laws of the State in which the Property is located.  Nothing in
this Assignment shall impair, limit or lessen any of the rights of the parties
with respect to the provisions of the Agreement which were intended to survive
the Closing Date.  Nothing in this Assignment, express or implied, is intended
to confer upon any person or entity, other than the parties hereto and their
respective successors and assigns, any rights or remedies. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS ASSIGNMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.




Exhibit F

Page 2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
as of the date written above.

 

"SELLER"

 

_________________________, a _______________

 

By:

 

Name:

 

Title:

 

 

 

"PURCHASER"

 

_________________________, a _______________

 

By:

 

Name:

 

Title:

 

 

TO BE ATTACHED:

 

EXHIBIT A – LEGAL DESCRIPTION

EXHIBIT B- LIST OF LEASES

EXHIBIT C- LIST OF CONTRACT

Exhibit F

Page 3

--------------------------------------------------------------------------------

 

EXHIBIT G

form of FIRPTA CERTIFICATE

 

To inform _______________, a _________________ (the "Transferee")m that
withholding of tax under Section 1445 of the Internal Revenue Code of 1986, as
amended ("Code") will not be required by __________________, a ________________
(the "Transferor"), the undersigned hereby certifies the following on behalf of
the Transferor:

1.

The Transferor is not a foreign corporation, foreign partnership, foreign trust,
foreign estate or foreign person (as those terms are defined in the Code and the
Income Tax Regulations promulgated thereunder);

2.

The Transferor's U.S. employer or tax (social security) identification number is
____________.

3.

The address of Seller is [●].

4.

Seller is not a disregarded entity as defined in §1.1445-2(b)(2)(iii) of the
Income Tax Regulations.

The Transferor understands that this Certification may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

Under penalty of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Transferor.

 

_________________________, a_______________

 

By:

 

Name:

 

Title:

 

 

 

 

Exhibit G

Page 1

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF NOVATION AGREEMENT

 

Novation Agreement

_______________________, a __________________ (the “Transferor”),
__________________________, a ____________________ (the “Transferee”), and the
United  States of America (“Government”) enter into this Novation
Agreement (this “Agreement”) as of [__________].

The parties agree to the following facts:

1.

The Government has entered into that certain Lease for Real Property classified
as Lease No. [__________] with the Transferor.  The term “the Lease,” as used in
this Agreement, means the Lease, including all modifications, made between the
Government and the Transferor before the effective date of this Agreement
(whether or not performance and payment have been completed and releases
executed if the Government or the Transferor has any remaining rights, duties,
or obligations under these contracts and purchase orders).  Included in the term
“the Lease” is also all modifications made under the terms and conditions of
Lease between the Government and the Transferee, on or after the effective date
of this Agreement.

2.

As of [], the Transferor has transferred to the Transferee the entire portion of
the assets involved in performing the Lease by virtue of a [Deed and Assignment
of Leases] between the Transferor and the Transferee, a copy of which is
attached hereto as Exhibit A.

3.

The Transferee has acquired the entire portion of the assets involved in
performing the Lease by virtue of the above transfer.

4.

From and after [__________], the Transferee has assumed all obligations and
liabilities of the Transferor under the Lease by virtue of the above transfer.

5.

The Transferee is in a position to fully perform all obligations that may exist
under the Lease.

6.

It is consistent with the Government’s interest to recognize the Transferee as
the successor party to the Lease.

7.

Evidence of the above transfer has been filed with the Government.

In consideration of these facts, the parties agree that by this Agreement:

Exhibit H

Page 1

--------------------------------------------------------------------------------

 

1.

The Transferor confirms the transfer to the Transferee, and waives any claims
and rights against the Government that it now has or may have in the future in
connection with the Lease.

2.

From and after [__________], the Transferee agrees to be bound by and to perform
each contract in accordance with the conditions contained in the Lease. The
Transferee also assumes all obligations and liabilities of, and all claims
against, the Transferor under the Lease as if the Transferee were the original
party to the Lease.

3.

The Transferee ratifies all previous actions taken by the Transferor with
respect to the Lease, with the same force and effect as if the action had been
taken by the Transferee.

4.

The Government recognizes the Transferee as the Transferor’s successor in
interest in and to the Lease. The Transferee by this Agreement becomes entitled
to all rights, titles, and interests of the Transferor in and to the Lease as if
the Transferee were the original party to the Lease. Following the effective
date of this Agreement, the term “Contractor or Lessor” as used in the Lease,
shall refer to the Transferee.

5.

Except as expressly provided in this Agreement, nothing in it shall be construed
as a waiver of any rights of the Government against the Transferor.

6.

All payments and reimbursements previously made by the Government to the
Transferor, and all other previous actions taken by the Government under the
Lease, shall be considered to have discharged those parts of the Government’s
obligations under the Lease. All payments and reimbursements made by the
Government after the date of this Agreement in the name of or to the Transferor
shall have the same force and effect as if made to the Transferee, and shall
constitute a complete discharge of the Government’s obligations under the Lease,
to the extent of the amounts paid or reimbursed.

7.

The Transferor and the Transferee agree that the Government is not obligated to
pay or reimburse either of them for, or otherwise give effect to, any costs,
taxes, or other expenses, or any related increases, directly or indirectly
arising out of or resulting from the transfer or this Agreement, other than
those that the Government in the absence of this transfer or Agreement would
have been obligated to pay or reimburse under the terms of the Lease.

8.

The Lease shall remain in full force and effect, except as modified by this
Agreement.

9.

As between the Transferor and Transferee only, their respective obligations and
liabilities one to the other shall continue to be as set forth in private sector
documents, executed between Transferor and Transferee.

[Signatures are set forth on the following page]

Exhibit H

Page 2

--------------------------------------------------------------------------------

 

Each party has executed this Agreement as of the day and year first above
written.

 

TRANSFEROR:

 

_________________________, a _______________

 

By:

 

Name:

[______________]

Its:

[______________]

 

TRANSFEREE:

 

_________________________, a _______________

 

By:

 

Name:

[______________]

Its:

[______________]

 

THE UNITED STATES OF AMERICA

 

By:

 

Name:

[______________]

Its:

[______________]

 

 

 

Exhibit H

Page 3

--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF OWNER’S AFFIDAVIT

 

 

 

 

OWNER/SELLER TITLE AFFIDAVIT

 

State of

)

 

 

)         to wit:

 

County of

)

 

 

[_______________], an individual (“Affiant”), being duly sworn according to law,
deposes and says:

 

1.

I am             of              (the "Owner") which is the owner of all that
certain property (the "Property") described in Chicago Title Insurance Company's
(the “Company”) Commitment for Title Insurance No.                 (the
"Commitment").

2.

In my capacity as such, I am personally familiar with the ownership of the
Property.

3.

To my actual knowledge, Owner's enjoyment of the Property has been peaceful and
undisturbed and the title to the Property has never been disputed or questioned,
nor do I know of any facts (other than those set forth in the Commitment) by
reason of which title to, or possession of the Property might be disputed, or by
reason of which any claim to the Property or any portion thereof might be
asserted adversely to such title or possession.

4.

To my actual knowledge, a complete list of all leases affecting the Property is
attached hereto as Exhibit A and made a part hereof.

5.

To my actual knowledge, at no time during the past 36 months has there been any
proceeding in bankruptcy instituted by or against the Owner (and if a
partnership, against the general partner(s) thereof), nor has the owner ever
made an assignment for the benefit of creditors.

Exhibit I

Page 1

--------------------------------------------------------------------------------

 

6.

To my actual knowledge, there exists no action or proceeding relating to the
Property in any State or Federal court in the United States nor do I know of any
State or Federal judgment or any Federal lien of any kind or nature whatever
which now constitutes a lien or charge upon the Property.

7.

To my actual knowledge, there are no unrecorded documents affecting title to the
Property.

8.

To my actual knowledge, Owner has not received notice of any taxes and/or
special assessments, for the year 2018 or any subsequent years, affecting the
Property other than those shown on the Commitment.

9.

Other than those shown on the Commitment, to my actual knowledge, there are no
unpaid charges for taxes, water and/or sewer services, or other utility charges,
or unpaid special assessments, for the year 2018 or any subsequent years, for
items such as improvements for sidewalks, curbs, gutters, sewers, or storm water
assessments not shown as existing liens in the public records.

10.

To my actual knowledge, there are no unpaid bills or claim for labor or services
performed or materials furnished or delivered to the Property and requested by
Owner during the last 150 days for alterations, repair, work, or new
construction on the Property not otherwise done in the ordinary course of
business, except:  (if none, state "NONE") [NTD: TO BE REVISED FOR EACH SPECIFIC
PROPERTY].

11.

To my actual knowledge, Owner has not executed or entered into any contract for
the making of repairs or improvements on the Property entered into in the last
150 days, other than routine maintenance and other repairs made in the ordinary
course of business, except as follows:  (if none, state "NONE") [NTD: TO BE
REVISED FOR EACH SPECIFIC PROPERTY].

12.

To my actual knowledge, except as set forth in that certain Purchase Agreement
dated as of [--], by and between Owner, Easterly Government Properties, L.P, and
the other parties thereto (as may be amended, modified and restated from time to
time), Owner has not executed any instruments or taken any actions which would
create an interest in or affect the title to the Property or any portion thereof
which remain unrecorded as of the date hereof, and will not execute any such
instruments or take any such actions prior to recording of the instrument to be
insured pursuant to the Commitment. [NTD: ANY APPLICABLE ROFOs OR ROFRs (AND THE
APPLICABLE WAIVERS) TO BE REFERENCED HERE]

13.

To my actual knowledge there are no present material violations on the Property
of any enforceable covenants, conditions or restrictions set forth on the
Commitment.

14.

This affidavit is given to induce the Company to issue the Title Policy (as
defined below) to ________ (“Purchaser”) with full knowledge that it will be
relying upon the accuracy of same.

Exhibit I

Page 2

--------------------------------------------------------------------------------

 

 

The Owner hereby requests that the Company issue its Policy of Title Insurance
upon the Property without General Exceptions to Purchaser shown in the
Commitment (the “Title Policy”).  Owner does hereby agree to indemnify and hold
the Company harmless of and from all actual, out-of-pocket loss, cost, damage
and expense of every kind, including reasonable out of pocket attorneys' fees,
which the Company shall sustain or become liable for under the Title Policy on
account of reliance on the express statements made by Affiant herein.

In consideration of the Company issuing the Title Policy effective as of the
date of hereof without making exception therein of matters which may arise
between the date hereof and the date documents creating the interest being
insured pursuant to the Title Policy (the “Closing Instrument”) have been filed
for record and which matters may constitute an encumbrance on or affect the
title, Owner hereby agrees to promptly defend, remove, bond or otherwise dispose
of any encumbrance, lien or objectionable matter which may arise or be filed, as
the case may be, against the Property as a result of any affirmative act of
Owner during the period of time between the date hereof and the date of
recording of the Closing Instrument (not to exceed three (3) business days), and
to hold the Company harmless of and from all actual, out-of-pocket loss, cost,
damage and expense of every kind, including reasonable out of pocket attorneys'
fees, which the Company shall sustain or become liable for under the Title
Policy which may arise out of Owner’s failure to so remove, bond or otherwise
dispose of any such liens, encumbrances or objectionable matters that result
from affirmative acts of Owner.

Company agrees that it does not have, will not have, and hereby waives any
claims and causes of action it has or may have against Affiant, any officer,
director, employee, agent, trustee, shareholder, partner, member, manager,
principal, parent, subsidiary or other affiliate of Owner arising out of or in
connection with this Owner/Seller Title Affidavit and will look solely to Owner.

 

 

 

Exhibit I

Page 3

--------------------------------------------------------------------------------

 

Subscribed and sworn to before me this _____________________ day of
___________________________________, 20________.

 

 

Notary Public

 

My Commission expires: _______________________

Exhibit I

Page 4

--------------------------------------------------------------------------------

 

EXHIBIT A

LEASES

 

 

Exhibit I

Page 5

--------------------------------------------------------------------------------

 

Exhibit j

TENANT INDUCEMENT COSTS

 

Pittsburgh FBI-GPT Business Trust

 

1.

Tenant Improvement Allowance

 

a.

Tenant Improvement Allowance of $10.97/ABOA SF for a total amount of
$1,000,650.49.

 

 

2.

Gates & Barriers Allowance

 

a.

Lessor will contribute up to $200,000.00 towards the replacement cost of all
parking gates and barriers.

 

 

3.

Carpet

 

a.

Seller shall contribute $300,000.00 towards the replacement cost of carpet.

 

Exhibit J

Page 1

--------------------------------------------------------------------------------

 

EXHIBIT K-1

 

FORM OF STATEMENT OF LEASE

 

 

[_________, 20__]

[ADDRESS OF LESSOR]

________________________

________________________

________________________

Re:______________ – GS_____________ dated _________

Ladies and Gentlemen:

This statement of lease is issued subject to the conditions stated in paragraph
[_] of GSA Form 3517, General Clauses, of the Lease.  The undersigned, a
Contracting Officer of the United States of America, hereby confirms and
represents, to the best of his/her knowledge and belief, the following as of the
above date:

1.

Lease No. _______________ between the United States of America, by and through
its agent, the ________________ (“Lessee”) and __________________, a
________________, (“Lessor”) dated ________________, as amended by that certain
[list of amendments attached]___________________, (as amended, the “Lease”), for
a total of approximately ___________ net rentable square feet and ___ parking
spaces.  The term of the Lease is for ___ years firm.

2.

Neither the Lessee nor the Lessor is in default under the performance of any of
the obligations, terms, covenants or conditions of the Lease and neither party
has issued any notice of default under the Lease that has not been cured as of
the date hereof.

3.

The current annual rent is $______________, payable monthly in arrears at a rate
of $____________.

4.

No advance payments under the Lease have been or will be paid.

5.

The Lease is in full force and effect, and has not been modified, supplemented,
canceled or amended except as set forth therein.

Exhibit K-1

Page 1

--------------------------------------------------------------------------------

 

6.

The balance of any “tenant improvement allowance” remaining due and unpaid under
the Lease is $_____________.

7.

An inspection of the Premises has not been conducted for the purpose of this
statement of lease.  This statement of lease shall not be construed as a waiver
of any of the Lessee’s rights as a sovereign, or any rights, benefits or
interests that the Lessee has under the terms and provisions of the Lease.

The undersigned is authorized to execute this statement of lease on behalf of
the Lessee.

Sincerely,

 

UNITED STATES OF AMERICA

 

 

By:

 

Name:

 

Title:

 

 

 

 

Exhibit K-1

Page 2

--------------------------------------------------------------------------------

 

EXHIBIT K-2

FORM OF ESTOPPEL CERTIFICATE

 

 

Pursuant to that certain lease (the “Lease”) dated [___________] as amended by
[LIST ANY AMENDMENTS], the undersigned (“Tenant”) has leased from
[__________________] (“Landlord”), the leased premises designated as
[Suite/Floor] [_________] consisting of [___________] rentable square feet (the
“Leased Premises”) at [______________] (the “Building”), as more particularly
defined and described in the Lease.  Landlord, as owner of the Building of which
the Leased Premises is a part, intends to sell the Building to
[___________________] (“Purchaser”).

 

Tenant hereby certifies as follows:

 

1.The Lease has not been amended, modified or supplemented (except as set forth
above), is in full force and effect, and represents the entire agreement between
Landlord and Tenant as to Tenant’s interest in the Building and the Leased
Premises.

2.The Lease is [___] or is not [____] guaranteed.  If guaranteed, the Lease has
been guaranteed by [INSERT NAME AND ADDRESS OF GUARANTOR] and such guaranty is
in full force and effect.

3.The commencement date for the Lease occurred on ____________, and the
scheduled expiration date for the Lease is _____________.

4.The fixed annual rent currently payable under the Lease is $___________ per
annum ($__________ per month).  

5.All rents and additional rents payable by Tenant under the Lease has been paid
through ___________, 2018, except as
follows:______________________________________.

6.No rents, additional rents, or other similar sums or charges have been paid
more than one (1) month in advance.

7.Landlord holds a security deposit pursuant to the Lease in the amount of
$______________.  No portion of the security deposit has been applied by
Landlord which has not been restored by Tenant.

8.Tenant’s current share of common expenses is: _____%.

9.Tenant has not sublet or assigned any portion of the Leased Premises except as
follows:_______________________________

Exhibit K-2

Page 1

--------------------------------------------------------------------------------

 

10.Under the Lease [or insert Name of Parking Agreement, between Tenant and
Landlord], Tenant has the right to use ____ parking spaces, at a cost of
$____  per parking space per month, for a total of $_____ per month.

11.To Tenant’s knowledge, Tenant is not in default under the Lease and has not,
at any time prior to the date hereof, received written notice from Landlord
stating that Tenant is in default under the Lease which default remains uncured,
except as follows:___________________________________________

12.Tenant has not asserted any claim that Landlord is in default of any material
obligations under the Lease, and to Tenant’s knowledge, Landlord is not in
default under the Lease.

13.Tenant has no offsets, defenses, claims, or counterclaims to the payment of
rent or other sums, or the performance of any of Tenant’s other obligations,
under the Lease.

14.All payments due to Tenant under the Lease as a landlord contribution,
allowance or otherwise towards Tenant’s work have been paid in full except as
follows:  _______________.

15.Tenant has no option to extend the term of the Lease except as expressly set
forth in the Lease.

16.Tenant has none of the following rights except as expressly set forth in the
Lease: right to expand the Leased Premises, right to relocate the Leased
Premises, right of first refusal (offer) with respect to other space in the
Building, or option or right of first refusal to purchase the Building.

17.There are no pending actions, voluntary or involuntary, against Tenant under
federal or state bankruptcy or insolvency laws.

18.This certificate has been duly authorized, executed and delivered by Tenant.

Tenant acknowledges and agrees that this certificate may be relied upon by, and
shall inure to the benefit of, Landlord, Purchaser, any other purchaser of the
Building, any lenders to Purchaser or any other purchaser of the Building,
and/or the successors and/or assigns of any of the foregoing.

Dated:________________________

 

[TENANT]

 

 

By:

 

Name:

 

Title:

 

 

 

Exhibit K-2

Page 2

--------------------------------------------------------------------------------

 

EXHIBIT L-1

FORM OF DEED FOR CALIFORNIA PROPERTIES

[ghl1yvtbt2hd000001.jpg]


 

Exhibit L-1

Page 1

--------------------------------------------------------------------------------

 

 



RECORDING REQUESTED BY and
WHEN RECORDED RETURN IT
AND ALL TAX STATEMENTS TO:






 

APN:

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE

 

GRANT DEED

The undersigned grantor declares under penalty of perjury that the following is
true and correct:

DOCUMENTARY TRANSFER TAX:  $__________________, City Transfer Tax is [   ];
Survey Monument Fee is [  ]

(X)

computed on full value of property conveyed, or

(   )

computed on full value less value of liens and encumbrances remaining at time of
sale.

(   )

Unincorporated area:  ____________________ or (X) City of Bakersfield.

(   )

There is no Documentary Transfer Tax due (state reason and give Code § or
Ordinance Number):  _________________________________________________________.

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, _________________, a ________________________, hereby grants unto
_____________________, ____________________, certain real property situated in
the State of California, County of Kern, more particularly described in Exhibit
A attached hereto and incorporated herein by this reference, and subject
specifically to all matters of record as of the date hereof.

[signature on following page]

 

 

Exhibit L-1

Page 2

--------------------------------------------------------------------------------

 

 

GRANTOR:

 

_________________________, a _______________

 

By:

 

Name

 

Title

 

 

 

 

Exhibit L-1

Page 3

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT



A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF CALIFORNIA} ss:
COUNTY OF _________________

On __________________________ before me, ___________________________________,
                                  (insert name and title of the officer)

personally appeared ____________________________________________________________

______________________________________________________________________________
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature ______________________________(Seal)

 




 

 

 

 

Exhibit L-1

Page 4

--------------------------------------------------------------------------------

 

 

EXHIBIT L-2

FORM OF DEED FOR ILLINOIS PROPERTIES

 

[Final deed to have a 3x5 inch margin]

 

SPECIAL WARRANTY DEED

(Illinois)

 

 

After Recording, Please Return To:

 

[_________]

[_________]

[_________]

ATTN:  [_________]

 

Send Subsequent Tax Bills To:

 

[_________]

[_________]

[_________]

ATTN:  [_________]

 

 

 







Above Space for Recorder’s Use Only

 

Exhibit L-2

Page 1

--------------------------------------------------------------------------------

 

 

THE GRANTOR, [_________], a [_________] (“Grantor”), for and in consideration of
TEN AND NO/100 DOLLARS ($10.00) and other good and valuable consideration in
hand paid, the receipt whereof is hereby acknowledged, and pursuant to the
authority of the undersigned,

 

CONVEYS AND WARRANTS to [_________], a [_________] (“Grantee”), the following
described land together with all appurtenances thereto and all improvements
situated thereon (the “Real Estate”) situated in the County of [_________] in
the State of Illinois, to wit:

 

See Exhibit A attached hereto and made a part hereof for legal description,

 

Subject to those exceptions set forth on Exhibit B attached hereto and made a
part hereof.

 

Permanent Real Estate Index Numbers: [_________]

 

Address of Real Estate:  [_________]

 

 

 

TO HAVE AND TO HOLD the Real Estate to Grantee, its successors and assigns,
forever. Grantor hereby agrees to warrant and defend the Property, the whole or
any part thereof, to Grantee, its successors and assigns, against all claims and
demands whatsoever, brought by any person or persons lawfully claiming, by,
through or under Grantor but not otherwise, subject, however, to those matters
described in Exhibit B attached hereto and made a part hereof.

 

[Signature Pages Follow]

 

 

 

 



 

Exhibit L-2

Page 2

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF, Grantor has executed the foregoing instrument as of the ___
day of _____________________, 2018.

 

 

GRANTOR:

 

[___________], a [_________]

 

By:Name:Title:

 

 

 

State of _______)

 

ss.  

 

County of ________)

 

I, the undersigned, a Notary Public for and for in said County, in the State
aforesaid, DO HEREBY CERTIFY that ______________________, personally known to me
to be a ________________________ of ______________________, a
_____________________________________, appeared before me this day in person,
and acknowledged that he signed, sealed and delivered the said instrument as his
free and voluntary act and as the free and voluntary act of said entity, for the
uses and purposes therein set forth.

 

Given under my hand and official seal, this ____ day of ___________________,
2018.

My Commission expires:                               

Notary Public

 

 

 

 

This instrument was prepared by:  [____________]

 

 

 

Exhibit L-2

Page 3

--------------------------------------------------------------------------------

 

 

EXHIBIT A TO DEED

Legal Description

[To be inserted]

 

 

P.I.N.:

[To be inserted]

 

Address:

[To be inserted]

 

 

 

Exhibit L-2

Page 4

--------------------------------------------------------------------------------

 

 

EXHIBIT B TO DEED

Permitted Exceptions

 

 

 

1.

TAXES FOR THE [SECOND INSTALLMENT OF YEAR 2017] / [YEAR 2018] AND SUBSEQUENT
YEARS, A LIEN NOT YET DUE AND PAYABLE.

 

 

2.

[To be inserted]

 

Exhibit L-2

Page 5

--------------------------------------------------------------------------------

 

 

EXHIBIT L-3

FORM OF DEED FOR LOUISIANA PROPERTY


ACT OF CASH SALE

BY

_______________________

IN FAVOR OF

_______________________

UNITED STATES OF AMERICA

STATE OF __________________

PARISH/COUNTY OF ______________

 

BE IT KNOWN, that effective on this _____ day of __________, ____________ (the
“Effective Date”);

BEFORE US, the undersigned Notaries Public, duly commissioned and qualified, in
and for the Counties/Parishes and States described below, and in the presence of
the undersigned competent witnesses:

PERSONALLY CAME AND APPEARED:

_____________, a ____________ (Federal Taxpayer I.D. No. XX-XXX _______
____________) with its mailing address at ______________________________
______________________________________, appearing herein by and through
________________________, duly authorized to appear herein on its behalf by
virtue of a [Resolution of the Board of Directors of said corporation, a
certified copy of][name other authorizing document]which is annexed hereto as
Exhibit “A”;

hereinafter, whether one or more, referred to as Vendor, who declared that said
Vendor does by these presents grant, bargain, sell, convey, transfer, assign,
set over, abandon, and deliver without any warranty of title except as to
Vendor’s own acts and deeds, but with full substitution and subrogation in and
to all the rights and actions of warranty which said Vendor has or may have
against all preceding owners and vendors, unto:

_____________, a ____________ (Federal Taxpayer I.D. No. XX-XXX _______
____________) with its mailing address at ______________________________
______________________________________, appearing herein by and through
________________________, duly authorized to appear herein on its behalf by
virtue of a [Resolution of the Board of Directors of said corporation, a
certified copy of][name other authorizing document]which is annexed hereto as
Exhibit “B”;

Exhibit L-3

Page 1

--------------------------------------------------------------------------------

 

hereinafter, whether one or more, referred to as Purchaser, here present
accepting, and purchasing for Purchaser, the Purchaser’s successors, heirs and
assigns and acknowledging due delivery and possession thereof, all and singular
the property more fully described on Exhibit “C” attached hereto and
incorporated herein (the “Property”).  Vendor further assigns to Purchaser any
and all rights, claims or causes of action, it may have, if any, as to any
damages caused to the Property by any person or entity.

TO HAVE AND TO HOLD the above described property unto the said Purchaser and
Purchaser’s successors, heirs and assigns forever.

This sale is made and accepted for and in consideration of the price and sum of
___________________________________ ($_________________) DOLLARS CASH, in ready
and current money paid this day by Purchaser to the Vendor, who hereby
acknowledges the receipt thereof and grants full acquittance and discharge
therefor.

[The parties to this act acknowledge that the Property being conveyed is subject
to and affected by those matters set forth in Exhibit “D” (the “Permitted
Exceptions”), and the parties the Property is being conveyed to and accept by
Purchaser subject to the Permitted Exceptions.]

The parties to this act have waived the production of mortgage, conveyance, tax,
and any and all other certificates in connection herewith, and the parties
hereto do accordingly agree to relieve and release me, Notary, from all
responsibilities and liabilities in connection therewith.

[Purchaser and Vendor expressly agree that the Property conveyed herein is being
sold “as is, where is,” with limited warranty as to merchantability of title as
set forth above but without any warranty whatsoever with respect to the
condition of the Property or any of its components or parts or contents, and
without any warranty whatsoever with respect to the fitness of the Property for
any particular or general use or purpose.  Purchaser has fully inspected the
Property and its component parts and is completely satisfied with its current
condition.  Purchaser expressly acknowledges the foregoing and waives any right
or cause of action which Purchaser has or may have to rescind or resolve the
sale or to demand a reduction in purchase price based upon the existence of any
redhibitory or other vices or defects or based upon the unsuitability of the
Property or any of its components or parts for Purchaser’s intended use or any
other use.  Purchaser acknowledges and agrees that the foregoing disclaimer and
waiver of warranties have been fully explained to Purchaser and that Purchaser
understands the same.  Purchaser and Vendor jointly acknowledge and agree that
the foregoing waivers and disclaimers are of the essence of this transaction and
the same would not otherwise have been entered into or consummated.]

The parties hereby agree and acknowledge that the Notary hereto has not been
required to examine title to the Property, or render an opinion of title with
respect thereto, and the parties hereby relieve and release the Notary hereto
from any and all responsibility and/or liability in connection therewith.

Exhibit L-3

Page 2

--------------------------------------------------------------------------------

 

Property taxes for the year [year taxes last paid] have been paid.  Taxes for
the current year have been prorated between Vendor and Purchaser.

Notice to Tax Assessor:  The person responsible for all property taxes and
assessments and the address to which the property tax and assessment notices are
to be mailed as follows::

[Name]
[Address]

[SIGNATURE PAGES TO FOLLOW]




Exhibit L-3

Page 3

--------------------------------------------------------------------------------

 

THUS DONE AND PASSED in my office on the _______ day of ___________, 20_____,
but effective as of the Effective Date, in the City of ________________,
County/Parish of ________________, State of ______________, in the presence of
the undersigned competent witnesses who hereunto sign their names with said
Vendor and me, Notary, after due reading of the whole.

WITNESSES:

 

VENDOR:

[NAME]

 

 

 

 

 

 

 

By:

 

 

Printed Name:

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

______________________________________
NOTARY PUBLIC
Printed Name:  ______________
Notary/Bar Roll No.:  ___________________
My Commission Expires:  _______________
[SEAL]




Exhibit L-3

Page 4

--------------------------------------------------------------------------------

 

THUS DONE AND PASSED in my office on the _______ day of ___________, 20_____,
but effective as of the Effective Date, in the City of ________________,
County/Parish of ________________, State of ______________, in the presence of
the undersigned competent witnesses who hereunto sign their names with said
Purchaser and me, Notary, after due reading of the whole.

 

WITNESSES:

 

PURCHASER:

[NAME]

 

 

 

By:

 

 

Printed Name:

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

______________________________________
NOTARY PUBLIC
Printed Name:  ______________
Notary/Bar Roll No.:  ___________________
My Commission Expires:  _______________
[SEAL]




Exhibit L-3

Page 5

--------------------------------------------------------------------------------

 

EXHIBIT “A”
[RESOLUTION/CONSENT OF VENDOR]




Exhibit L-3

Page 6

--------------------------------------------------------------------------------

 

EXHIBIT “B”
[RESOLUTION/CONSENT OF PURCHASER]




Exhibit L-3

Page 7

--------------------------------------------------------------------------------

 

EXHIBIT “C”
[LEGAL DESCRIPTION OF THE PROPERTY]




Exhibit L-3

Page 8

--------------------------------------------------------------------------------

 

EXHIBIT “D”
[PERMITTED EXCEPTIONS]

 

Exhibit L-3

Page 9

--------------------------------------------------------------------------------

 

EXHIBIT L-4

FORM OF DEED FOR MARYLAND PROPERTIES

 

AFTER RECORDING RETURN TO:

 

                                                                 

                                                                 

                                                                 

 

SPECIAL WARRANTY DEED

 

THIS SPECIAL WARRANTY DEED (this “Deed”) is made as of         , 20     from

               , a               ,  having  an office at             
(“Grantor”), to and for the benefit of           , a          , having an office
at          (“Grantee”).

 

WITNESSETH:

 

For and in consideration of the sum of           DOLLARS ($      ), and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Grantor, Grantor by these presents does hereby grant, bargain,
sell and convey unto Grantee, its successors and assigns, the real property
lying and situate in           County, Maryland which is legally and more
particularly described on Exhibit A attached hereto and incorporated herein by
this reference, together with all tenements, hereditaments, easements,
rights-of-way, appurtenances, and rights in any land in the bed of any streets,
or alleys, existing or on paper, belonging or in any way pertaining to such
real  property, and all improvements located on such real property (the real
property and improvements are hereinafter collectively referred to as the
“Property”);

 

TOGETHER WITH all of the ways, easements, rights, privileges and appurtenances
to the same belonging or in any way appertaining; all rights of the Grantor in
and to any privately owned water or sewer lines servicing the Property and any
and all easements, rights-of-way, covenants, benefits, agreements, rights and
appurtenances enjoyed by and/or benefiting the Property; and all of the estate,
right, title, interest and claim, either in law or in equity or otherwise, of
the Grantor of, in, to or out of the Property;

 

TO HAVE AND TO HOLD the Property, together with all and singular the aforesaid
rights and appurtenances pertaining thereto, subject to all matters of record,
unto Grantee and Grantee’s successors and assigns in fee simple forever.

 

SUBJECT TO all matters of record, Grantor covenants that Grantor will warrant to
Grantee, its successors and assigns specially the Property hereby conveyed,
against any person whomsoever lawfully claiming or to claim the same or any part
thereof by, through or under Grantor, but not otherwise, and that Grantor will
execute such further assurances of said Property as may be requisite.

 

[Signatures appear on the following page]

 

 

Exhibit L-4

Page 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor has signed, sealed and delivered this Special
Warranty Deed as of the day and year first above written.

 

 

 

 

GRANTOR:

 

 

 

 

 

 

WITNESS:

 

, a

 

 

 

 

 

 

 

 

By:

 

 

(SEAL)

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

STATE OF MARYLAND

)

 

)

COUNTY/CITY OF                     

)

 

 

 

On  this           day of           , 20          , before me, the under-signed
officer, personally appeared

          , as           of          , a           , and that he, as such
          , being authorized so to do, executed the foregoing instrument for the
purposes therein contained, by signing the name of the corporation by himself as
          .

 

In witness whereof I hereunto set my hand and official seal.

 

 

Name:

Notary Public

 

My commission expires           

 

[Notary Seal]

 

 

 

 

[Special Warranty Deed - Signature Page]

 

 

 

Exhibit L-4

Page 2

--------------------------------------------------------------------------------

 

MARYLAND ATTORNEY’S CERTIFICATE

 

I hereby certify that the annexed instrument was prepared by or under the
supervision of the undersigned, an attorney duly admitted to practice before the
Court of Appeals of Maryland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit L-4

Page 3

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Legal Description of Property

 

 

 

Exhibit L-4

Page 4

--------------------------------------------------------------------------------

 

 

EXHIBIT L-5

FORM OF DEED FOR NEW YORK PROPERTY

 

BARGAIN AND SALE DEED WITHOUT
COVENANT AGAINST GRANTOR'S ACTS

THIS INDENTURE, dated as of [_________________], 20__, between
[_______________], a [______________], having an office at
[__________________________] (“Grantor”), and [_______________], a
[______________], having an office at [__________________________] (“Grantee”).

WITNESSETH, that Grantor in consideration of the sum of Ten Dollars ($10.00),
and other good and valuable consideration paid by Grantee, the receipt and
sufficiency of which is hereby acknowledged by Grantor, does hereby grant and
release and assign forever unto Grantee, and the heirs or successors and assigns
of Grantee, all those certain plots, pieces or parcels of land commonly known as
[INSERT STREET ADDRESS] and located in the City of [INSERT CITY], County of
[INSERT COUNTY] and State of New York, as more particularly bounded and
described in Exhibit A attached hereto and made a part hereof (the “Land”);

TOGETHER with the building(s) now located or hereafter erected on the Land (the
“Building”) and any and all other fixtures and improvements now located or
hereafter erected on the Land (the Building and such other fixtures and
improvements being hereinafter collectively referred to as the “Improvements”);

TOGETHER with all right, title and interest, if any, of Grantor in and to the
land lying in the bed of any street, highway, road or avenue, opened or
proposed, public or private, in front of or adjoining the Land, to the center
line thereof, any rights of way, appendages, appurtenances, easements,
sidewalks, alleys, gores or strips of land adjoining or appurtenant to the Land
and used in conjunction therewith, any development rights appurtenant to the
Land and any award or payment made or to be made in lieu of any of the foregoing
or any portion thereof and any unpaid award for damage to the Land or any of the
Improvements by reason of change of grade or closing of any street, road or
avenue, (the foregoing rights, together with the Land and the Improvements being
hereinafter referred to, collectively, as the “Premises”);

TO HAVE AND TO HOLD the Premises herein granted, or mentioned and intended so to
be, unto Grantee, and the heirs, successors and assigns of Grantee, forever.

AND Grantor, in compliance with Section 13 of the Lien Law, covenants that
Grantor will receive the consideration for this conveyance and will hold the
right to receive such consideration as a trust fund to be applied first for the
purpose of paying the cost of improvements and will apply the same first to the
payment of the cost of improvements before using any part of the total of the
same or any other purpose.




Exhibit L-5

Page 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor has duly executed this deed the day and year first
above written.

 

GRANTOR:

 

[INSERT GRANTOR NAME],

a [_____________________]

 

By:

 

Name:

 

Title:

 

 




Exhibit L-5

Page 2

--------------------------------------------------------------------------------

 

EXHIBIT A

Legal Description




Exhibit L-5

Page 3

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT

Within New York:

STATE OF NEW YORK)

)ss.:

COUNTY OF )

On the ___ day of ______________ in the year 20__ before me, the undersigned, a
Notary Public in and for said State, personally appeared _________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that she/he executed the same in her/his capacity, and that
by her/his signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.

Notary Public (SEAL)




Exhibit L-5

Page 4

--------------------------------------------------------------------------------

 

BARGAIN AND SALE DEED
WITHOUT COVENANT AGAINST GRANTOR'S ACTS

[______________________]

TO

[_____________________]

Block:

Lot:

 

County:

New York Address:

RECORD AND RETURN TO:

______________________

______________________

______________________

______________________

 

 

Exhibit L-5

Page 5

--------------------------------------------------------------------------------

 

EXHIBIT L-6

FORM OF DEED FOR OREGON PROPERTY

After Recording Return To:

______________________

______________________

______________________

 

Unless a change is requested all tax statements

shall be sent to:

______________________

______________________

______________________

 

 

SPECIAL WARRANTY DEED

________________, a(n) ________________ ("Grantor"), conveys and specially
warrants to ________________, a(n) ________________ (“Grantee"), the real
property located in Multnomah County, State of Oregon, and legally described on
Exhibit A attached hereto and incorporated by reference, free of encumbrances
created or suffered by Grantor, except as specifically set forth on Exhibit B
attached hereto.

The true and actual consideration paid in the amount of $_________ consists of
or includes other property or other value given or promised, which is a part of
the consideration.

BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE
SHOULD INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010. THIS INSTRUMENT DOES NOT ALLOW USE OF THE PROPERTY DESCRIBED
IN THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND USE LAWS AND REGULATIONS.
BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO
THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING
DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS A LAWFULLY
ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO VERIFY THE
APPROVED USES OF THE LOT OR PARCEL, TO DETERMINE ANY LIMITS ON LAWSUITS AGAINST
FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, AND TO INQUIRE ABOUT THE
RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010.

[SIGNATURE PAGE FOLLOWS]

Exhibit L-6

Page 1

--------------------------------------------------------------------------------

 

Dated this _____ day of _______, 201__.  

 

GRANTOR:

________________, a(n) ________________,

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

State of ___________    )

                                 )

County of __________   )

 

On ________________________ before me,________________________________,
personally appeared _______________________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same as the _______________________ of
_____________________________, and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of _____________
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature ____________________________________ (Seal)

 

 

Exhibit L-6

Page 2

--------------------------------------------------------------------------------

 

EXHIBIT A
Legal Description

 




Exhibit L-6

Page 3

--------------------------------------------------------------------------------

 

 

EXHIBIT B
Permitted Encumbrances

 

 

 

Exhibit L-6

Page 4

--------------------------------------------------------------------------------

 

 

EXHIBIT L-7

FORM OF DEED FOR PENNSYLVANIA PROPERTIES


This Instrument Was Prepared By:

_________________________
_________________________
_________________________
_________________________

Record and Return To:

_________________________
_________________________
_________________________
_________________________

Tax Parcel No.:  ___________


SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED is made this ____ day of ______________, 20__, and
effective as of the _____ day of ___________________________, 20____, by
__________________________, a ____________________ (the “Grantor”), with an
address of ___________________________________ to
_____________________________________, a _______________________ (the
“Grantee”), with an address of _____________________________________.

W I T N E S S E T H:

WITNESSETH, that Grantor, for and in consideration of the sum of TEN DOLLARS
($10.00) and other good and valuable consideration, to Grantor in hand paid by
Grantee, the receipt and sufficiency whereof is hereby acknowledged, does hereby
GRANT, BARGAIN, SELL, CONVEY, RELEASE AND CONFIRM unto Grantee all that certain
real property more particularly described in Exhibit “A” attached hereto and
incorporated herein by reference for all purposes, together with all and
singular the buildings and improvements situated thereon, and together with all
right, title and interest of Grantor in and to (i) all streets, roads,
driveways, alleys, rights-of-way, waters, water-courses, easements, strips and
gores of land, (ii) all rights, liberties, privileges, hereditaments and
appurtenances, whatsoever unto the hereby granted premises belonging, or in any
wise appertaining, and (iii) the reversions and remainders, rents, issues, and
profits thereof (collectively, the “Property”).

UNDER AND SUBJECT to covenants, conditions, restrictions, easements, rights of
way and reservations of record.

Exhibit L-7

Page 1

--------------------------------------------------------------------------------

 

TO HAVE AND TO HOLD the Property unto the said Grantee, its successors and
assigns forever, and Grantor does hereby bind itself, and its successors to
WARRANT AND FOREVER DEFEND all and singular, excepting permitted exceptions, the
said Property unto the said Grantee, its successors and assigns, against every
person whomsoever lawfully claiming or to claim the same or any part thereof,
by, through or under Grantor, but not otherwise.

IN WITNESS WHEREOF, Grantor has caused this Special Warranty Deed to be executed
on the day and year first above written.

[GRANTOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

I do hereby certify that the Tax Billing Address of the within named grantee/s
is:

I do hereby certify that the Owner Mailing Address of the within named grantee/s
is:

____________________________________
Name or Mortgage Company

____________________________________
Name or Mortgage Company

____________________________________
Address

____________________________________
Address

____________________________________
City, State and Zip Code

____________________________________
City, State and Zip Code

____________________________________
On behalf of the Grantee

____________________________________
On behalf of the Grantee

STATE OF

COUNTY OF

)
)SS:
)

 

ON THIS, the _____ day of _________________, 20______, before me, the
undersigned officer, personally appeared __________________, who acknowledged
himself/herself to be the _______________ of ___________________, a
____________________, and that he/she as such officer, being authorized to do
so, executed the foregoing instrument for the purposes therein contained, by
signing the name of the ________ by himself/herself as said officer.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

_______________________________________
Notary Public

My Commission Expires:




Exhibit L-7

Page 2

--------------------------------------------------------------------------------

 

Exhibit “A”

Legal Description

 

Exhibit L-7

Page 3

--------------------------------------------------------------------------------

 

 

EXHIBIT L-8

FORM OF DEED FOR SOUTH CAROLINA PROPERTIES


Form of Limited Warranty Deed

After recording, return to:
__________________________
__________________________
__________________________

STATE OF SOUTH CAROLINA

)

 

 

)

TITLE TO REAL ESTATE

COUNTY OF ___________________

)

(Limited Warranty)

 

KNOW ALL MEN BY THESE PRESENTS, that [NAME OF GRANTOR], a [Grantor State of
Formation] limited liability company (“Grantor”), in the State aforesaid, for
and in consideration of the sum of ___________________ and ___/100 Dollars ($
_______.__) to Grantor in hand paid at and before the sealing of these Presents
by [GRANTEE NAME], a [Grantee State of Formation] limited liability company
(“Grantee”), in the State aforesaid, the receipt whereof is hereby acknowledged,
has granted, bargained, sold and released, and by these Presents does grant,
bargain, sell, and release unto the said Grantee, the following described
property (the “Property”), to-wit:

SEE “Exhibit A” ATTACHED HERETO
AND INCORPORATED HEREIN BY REFERENCE FOR LEGAL DESCRIPTION


 

Address of Grantee:

_________________________
_________________________
_________________________

TOGETHER WITH, all and singular, the rights, members, hereditaments and
appurtenances to the Property belonging or in any way incident or appertaining,
including but not limited to, all improvements of any nature located on the
Property and all easements and rights-of-way appurtenant thereto.

TO HAVE AND TO HOLD, subject to the matters (the “Permitted Matters”) set forth
on “Exhibit B” attached hereto, the said Property before mentioned unto the said
Grantee, its successors and assigns, forever.

AND, subject to the Permitted Matters, Grantor hereby bind Grantor and Grantor’s
successors and assigns to warrant and forever defend, all and singular, the
Property before mentioned unto the said Grantee, its successors and assigns,
against itself and its successors and assigns, and against all persons claiming
through or under the Grantors, or to claim, the same or any part thereof.




Exhibit L-8

Page 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor has caused the within instrument to be executed and
delivered in Grantor’s name [and the Grantor’s seal to be affixed hereto], this
____ day of _______, 20_.

Signed, sealed and delivered
in the presence of:

 

GRANTOR NAME[SEAL]

________________________________
Witness #1

________________________________
Witness #2

By:________________________

Name:________________________

Title:________________________

 

STATE OF ______________________

)

 

 

)

ACKNOWLEDGMENT

COUNTY OF ____________________

)

 

 

The foregoing instrument was acknowledged before me this ________ day of
___________, 2018, by ____________________________,
_______________________________ of [NAME OF GRANTOR],
     (name of officer or agent)                        (title of officer or
agent)
a [State of Formation] limited liability company, on behalf of the limited
liability company.

 

(SEAL)

Signature of Notary

 

Printed Name:

 

 

 

Notary Public for

 

 

 

My commission expires:

 

 

 

 

 




Exhibit L-8

Page 2

--------------------------------------------------------------------------------

 

“Exhibit A”

Legal Description of Property






[Insert legal description here]


Derivation:  This being [the same][a portion of] the property conveyed to
Grantor herein by deed of [Grantor’s grantor] dated ___________, and recorded
_______, in the Office of the Register of Deeds for ______________ County, South
Carolina in Deed Book ____, at Page _______.

TMS Number:  [Portion of] ___________




Exhibit L-8

Page 3

--------------------------------------------------------------------------------

 

“Exhibit B”

Permitted Encumbrances

 

 

Exhibit L-8

Page 4

--------------------------------------------------------------------------------

 

EXHIBIT L-9

FORM OF DEED FOR TEXAS PROPERTIES

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

SPECIAL WARRANTY DEED

THE STATE OF TEXAS§

§KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF DALLAS§

 

That __________________ (“Grantor”), for and in consideration of the sum of Ten
and No/100 Dollars ($10.00) and other valuable consideration to the undersigned
paid by __________________________ (“Grantee”) whose address is
____________________________, the receipt of which is hereby acknowledged, has
GRANTED, SOLD, CONVEYED AND ASSIGNED, and by these presents does GRANT, SELL,
CONVEY AND ASSIGN unto the Grantee all of that certain real property in
Dallas  County, Texas, described in the attached Exhibit A and Grantor’s right,
title and interest in and to all improvements thereon and appurtenances thereto
(collectively, the “Property”), subject to the items described in the attached
Exhibit B (“Permitted Exceptions”).

TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereto in anywise belonging, unto Grantee, and Grantee’s
respective successors and assigns forever; and Grantor does hereby bind itself,
its successors and assigns to WARRANT AND FOREVER DEFEND, all and singular, the
Property unto Grantee, and Grantee’s respective successors and assigns, against
every person whosoever lawfully claiming or to claim the Property or any part
thereof by, through or under Grantor, but not otherwise.

For the same consideration, Grantor grants, sells, conveys and assigns, without
warranty, whether express, implied, statutory or otherwise, all of Grantor’s
right, title and interest, if any, in and to (a) strips or gores, if any,
between the Property and abutting properties and (b) any land lying in or under
the bed of any street, alley, road or right-of-way, opened or proposed, abutting
or adjacent to the Property, together with all and singular the rights and
appurtenances thereto in any way belonging, to have and to hold it to Grantee
and Grantee’s respective heirs, successors and assigns, subject to the Permitted
Exceptions.

 

Exhibit L-9

Page 1

--------------------------------------------------------------------------------

 

Grantee hereby assumes payment for all ad valorem taxes for calendar year 2018
and subsequent years.

[Grantor signature on following page.]

 

IN WITNESS WHEREOF, this Special Warranty Deed has been executed by Grantor to
be effective as of the ________day of ____________, 2018.

 

GRANTOR:

 

[_____________________]

 

By:

 

Name:

 

Title:

 

 

 

THE STATE OF TEXAS

§

 

§

COUNTY OF _______________

§

 

This instrument was acknowledged before me on __________________, 2018, by
_____________, the  _________________ of _________________, on behalf of said
____________.

 

 

Notary Public for the State of Texas

 

 

Printed/Typed Name of Notary

 

My Commission Expires:

 

 

 

 

 

Exhibit L-9

Page 2

--------------------------------------------------------------------------------

 

Exhibit “A”:  Property Description

Exhibit “B”:  Permitted Exceptions




 

Exhibit L-9

Page 3

--------------------------------------------------------------------------------

 

EXHIBIT A

Property Description

 

[To be inserted]

 

Exhibit A

 

Exhibit L-9

Page 4

--------------------------------------------------------------------------------

 

 

EXHIBIT B

Permitted Exceptions

 

[To be inserted.]

 

 

 

 

 

 

 

Exhibit L-9

Page 5

--------------------------------------------------------------------------------

 

EXHIBIT L-10

FORM OF DEED FOR VIRGINIA PROPERTIES

This instrument was prepared by:

 

 

 

 

 

 

 

 

Bar Number:

 

 

 

 

 

Tax Parcel No.:

 

 

 

 

 

Consideration:

$

 

 

 

 

 

 

Total Assessed Value:

$

 

 

 

 

 

 

Grantee’s Address:

 

 

 

 

 

 

 

 

Property Address:

 

 

 

 

 

 

 

 

Title Ins. File No:

 

 

 

SPECIAL WARRANTY DEED

 

THIS DEED is made effective as of           , 201     , by and between
                    , a     , herein referred to as “Grantor”     (index as
Grantor), and           , a           , herein referred to as “Grantee” (index
as Grantee).

 

WITNESSETH:

 

THAT for and in consideration of the premises and the sum of TEN DOLLARS
($10.00), cash in hand paid, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Grantor does hereby
grant, transfer and convey with SPECIAL WARRANTY OF TITLE, in fee simple, unto
Grantee, all of Grantor’s right, title and interest in and to that certain lot
or parcel of land, together with all buildings, fixtures, parking areas and
other improvements thereon and all rights, privileges, easements, benefits and
agreements appurtenant thereto, situate, lying and being in the
[City/County/Town] of      ,   Commonwealth   of Virginia, more particularly
described as follows (the “Property”):

[INSERT LEGAL DESCRIPTION]

 

AND BEING the same property conveyed to Grantor by Deed recorded among  the
aforesaid land records [in Deed Book           , at Page           /as
Instrument Number           ].

 

The above-described Property is conveyed subject only to the easements,
rights-of-way, covenants, conditions, restrictions and agreements recorded among
the said land records which lawfully apply to the Property or any portion
thereof.

TO HAVE AND TO HOLD the Property to the Grantee, its successors and assigns,
forever.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

Exhibit L-10

Page 1

--------------------------------------------------------------------------------

 

 

WITNESS the following signature and seal:

 

 

,

a

 

 

 

 

 

 

By:

 

 

(SEAL)

Name:

 

 

 

Title:

 

 

 

 

 

 

COMMONWEALTH OF VIRGINIA,

CITY/COUNTY OF          , to-wit:

 

The foregoing instrument  was  acknowledged  before me this           day
of          ,

201          , by           , as           of           

          , a           .

 

WITNESS my hand and Notarial Seal.

 

 

 

 

 

 

 

 

 

 

Notary Public

My Commission Expires:

 

 

 

Notary Registration No.:

 

 

 

 

Exhibit L-10

Page 2

--------------------------------------------------------------------------------

 

 

EXHIBIT L-11

 

FORM OF DEED FOR WEST VIRGINIA PROPERTIES

THIS DEED, is made as of the _____ day of ________________, 2018, by and between
______________________________________________, a ______________________ limited
liability company, party of the first part, and
______________________________________, a _____________________ party of the
second part.

WITNESSETH that for and in consideration of the sum of Ten and 00/100 Dollars
($10.00), and for other good and valuable consideration, cash in hand paid by
the party of the second part to the party of the first part, the receipt of
which is hereby acknowledged, the said party of the first part does hereby grant
and convey, unto the party of the second part, all of the following described
real estate, together with the buildings and improvements thereon and the
appurtenances thereunto belonging, situate, lying and being in _________________
District, ___________ County, West Virginia, more particularly bounded and
described as follows:

INSERT DESCRIPTION

And being [part of] the same tract or parcel of land conveyed unto
__________________ ______________________, by ________________________
_______________________ by deed dated __________________, ________, and of
record in the Office of the Clerk of the County Commission of ____________
County, West Virginia, in Deed Book No. ____________, at page ______.

This deed is made subject to all valid reservations, restrictions, exceptions,
easements, rights-of-way, covenants, conditions, licenses and other servitudes
contained or referred to in prior deeds or other instruments of record affecting
or pertaining to the property hereby conveyed.

Subject to the foregoing and to the lien of real estate taxes for the year 2018,
which shall be prorated on a calendar year basis as of the date of delivery of
the deed, and the lien of the 2019 real estate taxes, which taxes are not yet
due and payable, the payment of which is assumed by the party of the second
part, the party of the first part hereby WARRANTS SPECIALLY the title to the
property hereby conveyed.

The undersigned party of the first part hereby declares that the total
consideration paid for the property herein conveyed is $______________.  The
undersigned certifies under penalty of perjury that no withholding for tax on
West Virginia income pursuant to West Virginia Code § 11-21-71b is required
because the undersigned transferor is a resident entity as defined in such Code
section.

[TO BE INCLUDED AS TO PARKERSBURG PROPERTY ONLY:  Pursuant to Chapter 22,
Article 18, Section 21 of the West Virginia Code, the party of the first part
hereby discloses that the property hereby conveyed was used for the storage,
treatment or disposal of hazardous waste at a time prior to the date hereof.]

Exhibit L-11

Page 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the party of the first part has caused its company name to
be signed by its proper agent thereunto duly authorized, as of the day and year
first hereinabove written.

 

[INSERT NAME OF LLC],

 

a _______________________ limited

liability company

 

By:

 

Its:

 

 

 




Exhibit L-11

Page 2

--------------------------------------------------------------------------------

 

STATE OF WEST VIRGINIA,

COUNTY OF _______________,

This record was acknowledged before me on ________________, 2018, by
_______________ as ____________________________ of
____________________________________, a _________ limited liability company.

 

My commission expires: ______________________________________.

 

 

[NOTARIAL STAMP]

 

 

 

 

Notary Public

 

 

Exhibit L-11

Page 3

--------------------------------------------------------------------------------

 

This instrument prepared by:

 

Randall C. Light, Esq.

Steptoe & Johnson PLLC

400 White Oaks Boulevard

Bridgeport, WV 26330

 

 

Exhibit L-11

Page 4

--------------------------------------------------------------------------------

 

 

EXHIBIT M-1

FORM OF TENANT NOTICE

FOR NON-GSA TENANTS

[CLOSING DATE]

[NAME]

[TENANT]

[ADDRESS]

[SUITE]

[CITY]

Re:Lease Agreement dated [LEASE DATE], by and between
_________________________________ (“Landlord"), and [TENANT] ("Tenant") (as may
have been modified and amended) (collectively, the "Lease") for [SQUARE FEET]
rentable square feet of space located at the property known as
__________________________ (the "Property")

 

Dear [NAME]:

 

Please note that from and after the date hereof, please make rental and other
payments under the Lease to the following account, at the address below:

 

 

 

 

 

c/o

 

 

 

 

 

Attn:

 

 

With respect to any rental or other payments you make, please indicate the
amount relating to the period incurred before the date of this letter (the
“Cutoff Date”) and the amount relating to the period after the Cutoff Date.

 

All future inquiries regarding security deposits, and any other inquiries
regarding the Lease and management of your premises, should hereafter be
directed to:

 

 

 

 

 

c/o

 

 

 

 

 

Attn:

 

 

 

Very truly yours,

 

 

 

SELLER

 

 

 

INSERT SIGNATURE BLOCK

 

 

 

PURCHASER:

 

 

INSERT SIGNATURE BLOCK

 

Exhibit M-1

Page 1

--------------------------------------------------------------------------------

 

 

EXHIBIT M-2

 

FORM OF VENDOR NOTICE LETTER

[NAME]

[VENDOR]

[ADDRESS]

[CITY]

Re:Notice of ________________________ (the “Property”)

Dear [NAME]:

Please be notified that, as of the date hereof (the “Closing Date”),
[PURCHASER], a ___________ (“Purchaser”), purchased the Property.

 

Accordingly, please send all future bills for services rendered in connection
with the Property to Purchaser, at the following address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

For all bills seeking payment for services which were provided both before and
after the Closing Date, please be certain that such bills clearly indicate the
amount of the charges incurred before the Closing Date and those charges
incurred after the Closing Date.  Thank you.

 

 

Very truly yours,

 

 

 

SELLER

 

 

 

INSERT SIGNATURE BLOCK

 

 

 

PURCHASER:

 

 

INSERT SIGNATURE BLOCK

 

Exhibit M-2

Page 1